 



Exhibit 10.1

EXECUTION COPY

 
 

AMENDED AND RESTATED REVOLVING LOAN AGREEMENT

Dated as of July 8, 2005

among

WHEELING-PITTSBURGH CORPORATION,

WHEELING-PITTSBURGH STEEL CORPORATION,
as Borrower,

THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,

ROYAL BANK OF CANADA,
as Administrative Agent,

GENERAL ELECTRIC CAPITAL CORPORATION,
as Inventory and Receivables Security Agent and Documentation Agent,

and

THE CIT GROUP/BUSINESS CREDIT, INC., WACHOVIA BANK, NATIONAL
ASSOCIATION and FLEET CAPITAL CORP.,
as Syndication Agents

 
 

      RBC Capital Markets, as Global
Coordinating Arranger, Co-Lead Arranger and Joint
Bookrunner   GECC Capital Markets Group, Inc., as
Co-Lead Arranger and Joint Bookrunner



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   1. AMOUNT AND TERMS OF CREDIT     2  
 
           
1.1
  Credit Facilities     2  
1.2
  Letters of Credit     6  
1.3
  Prepayments     7  
1.4
  Use of Proceeds     10  
1.5
  Interest and Applicable Margins     10  
1.6
  Eligible Accounts     13  
1.7
  Eligible Inventory     15  
1.8
  Cash Management Systems     17  
1.9
  Fees     17  
1.10
  Receipt of Payments     17  
1.11
  Application and Allocation of Payments     18  
1.12
  Loan Account and Accounting     18  
1.13
  Indemnity     19  
1.14
  Access     20  
1.15
  Taxes     21  
1.16
  Capital Adequacy; Increased Costs; Illegality     21  
1.17
  Single Loan     23  
1.18
  Availability Reserve     23  
1.19
  Effect of Amendment and Restatement     23  
 
            2. CONDITIONS PRECEDENT     23  
 
           
2.1
  Conditions to the Initial Loans     23  
2.2
  Further Conditions to Each Loan     25  
 
            3. REPRESENTATIONS AND WARRANTIES     26  
 
           
3.1
  Financial Condition     26  
3.2
  No Change     27  
3.3
  Existence; Compliance with Law     28  
3.4
  Power; Authorization; Enforceable Obligations     28  
3.5
  No Legal Bar     28  
3.6
  Litigation     29  
3.7
  No Default     29  
3.8
  Ownership of Property; Liens     29  
3.9
  Intellectual Property     29  
3.10
  Taxes     29  
3.11
  Federal Regulations     30  
3.12
  Labor Matters     30  
3.13
  ERISA     30  
3.14
  Investment Company Act; Other Regulations     31  
3.15
  Subsidiaries     31  

i



--------------------------------------------------------------------------------



 



                      Page  
3.16
  Environmental Matters     31  
3.17
  Accuracy of Information, etc.     32  
3.18
  Collateral Documents     33  
3.19
  Solvency     33  
3.20
  Regulation H     33  
3.21
  Certain Documents     33  
3.22
  [Intentionally Omitted]     33  
3.23
  Senior Indebtedness     34  
3.24
  Insurance     34  
3.25
  Deposit and Disbursement Accounts     34  
3.26
  Government Contracts     34  
3.27
  Customer and Trade Relations     34  
3.28
  Bonding; Licenses     34  
3.29
  Brokers     34  
3.30
  Off Balance Sheet Transactions     35  
3.31
  Inactive Subsidiaries     35  
 
            4. FINANCIAL STATEMENTS AND INFORMATION     35  
 
           
4.1
  Reports and Notices     35  
4.2
  Communication with Accountants     35  
 
            5. AFFIRMATIVE COVENANTS     35  
 
           
5.1
  Payment of Obligations     35  
5.2
  Maintenance of Existence; Compliance     35  
5.3
  Maintenance of Property     36  
5.4
  Books and Records     36  
5.5
  Notices     36  
5.6
  Environmental Laws     37  
5.7
  Additional Collateral, etc.     38  
5.8
  Insurance     40  
5.9
  Supplemental Disclosure     41  
5.10
  Intellectual Property     42  
5.11
  Landlord Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases     42  
5.12
  Further Assurances     42  
 
            6. NEGATIVE COVENANTS     42  
 
           
6.1
  Financial Condition Covenants     43  
6.2
  Indebtedness     43  
6.3
  Liens     44  
6.4
  Fundamental Changes     46  
6.5
  Disposition of Property     46  
6.6
  Restricted Payments     47  
6.7
  Capital Expenditures     47  
6.8
  Investments     48  

ii



--------------------------------------------------------------------------------



 



                      Page  
6.9
  Optional Payments and Modifications of Certain Agreements     51  
6.10
  Transactions with Affiliates     52  
6.11
  Sales and Leasebacks     52  
6.12
  Swap Agreements     52  
6.13
  Changes in Fiscal Periods     52  
6.14
  Clauses Restricting Subsidiary Distributions     52  
6.15
  Lines of Business     53  
6.16
  Restrictions on WP Steel Venture     53  
6.17
  Excluded Foreign Subsidiaries     53  
 
            7. TERM     53  
 
           
7.1
  Termination     53  
7.2
  Survival of Obligations Upon Termination of Financing Arrangements     53  
 
            8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES     53  
 
           
8.1
  Events of Default     53  
 
            9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT     57  
 
           
9.1
  Assignment and Participations     57  
9.2
  Appointment of Agents     59  
9.3
  Agent’s Reliance, Etc     60  
9.4
  Royal Bank of Canada, GE Capital and Affiliates     61  
9.5
  Lender Credit Decision     61  
9.6
  Indemnification     62  
9.7
  Successor Agent     62  
9.8
  Setoff and Sharing of Payments     63  
9.9
  Advances; Payments; Non-Funding Lenders; Information; Actions in Concert    
63  
 
            10. SUCCESSORS AND ASSIGNS     66  
 
           
10.1
  Successors and Assigns     66  
 
            11. MISCELLANEOUS     66  
 
           
11.1
  Complete Agreement; Modification of Agreement     66  
11.2
  Amendments and Waivers     66  
11.3
  Fees and Expenses     68  
11.4
  No Waiver     70  
11.5
  Remedies     70  
11.6
  Severability     70  
11.7
  Conflict of Terms     70  
11.8
  Confidentiality     70  
11.9
  GOVERNING LAW     71  
11.10
  Notices     72  

iii



--------------------------------------------------------------------------------



 



                      Page  
11.11
  Section Titles     73  
11.12
  Counterparts     73  
11.13
  WAIVER OF JURY TRIAL     73  
11.14
  Press Releases and Related Matters     73  
11.15
  Reinstatement     73  
11.16
  Advice of Counsel     74  
11.17
  No Strict Construction     74  

iv



--------------------------------------------------------------------------------



 



INDEX OF APPENDICES

         
Annex A (Recitals)
  -   Definitions
Annex B (Section 1.2)
  -   Letters of Credit
Annex C (Section 1.8)
  -   Cash Management System
Annex D (Section 2.1(a))
  -   Closing Checklist
Annex E (Section 4.1(a))
  -   Financial Statements and Projections -- Reporting
Annex F (Section 4.1(b))
  -   Collateral Reports
Annex G (Section 6.1)
  -   Financial Covenants
Annex H (Section 9.9(a))
  -   Lenders’ Wire Transfer Information
Annex I (Section 11.10)
  -   Notice Addresses
Annex J (from Annex A - Commitments definition)
  -   Commitments as of Restatement Date  
Exhibit A
  -   Form of Security Agreement
Exhibit B-1
  -   Form of Senior Current Asset Security Agreement
Exhibit B-2
  -   Form of Junior Current Asset Security Agreement
Exhibit B-3
  -   Form of Current Asset Intercreditor Agreement
Exhibit C
  -   Form of JV Pledge Agreement
Exhibit D
  -   Form of Guarantee Agreement
Exhibit E
  -   Form of Closing Certificate
Exhibit 1.1(a)(i)
  -   Form of Notice of Revolving Credit Advance
Exhibit 1.1(a)(ii)
  -   Form of Revolving Note
Exhibit 1.1(b)(ii)
  -   Form of Swing Line Note
Exhibit 1.5(a)
  -   Form of Applicable Margin Certificate
Exhibit 1.5(e)
  -   Form of Notice of Conversion/Continuation
Exhibit 4.1(b)
  -   Form of Borrowing Base Certificate
Exhibit 9.1(a)
  -   Form of Assignment Agreement
Schedule 1.1
  -   Administrative Agent’s and Inventory and Receivables Security Agent’s
Representatives
Schedule 1.2
  -   Mortgaged Properties
Schedule 1.3
  -   Terms of Profit Sharing Notes
Schedule 1.4
  -   Environmental Budget
Schedule 1.5
  -   Coke Facility Refurbishment Project
Disclosure Schedule 3.4
  -   Required Consents
Disclosure Schedule 3.8
  -   Ownership of Property, Liens
Disclosure Schedule 3.10
  -   Tax Claims
Disclosure Schedule 3.13
  -   ERISA Matters
Disclosure Schedule 3.15
  -   Subsidiaries
Disclosure Schedule 3.18(a)
  -   UCC Filing Jurisdictions
Disclosure Schedule 3.18(b)-1
  -   Mortgage Filing Jurisdictions
Disclosure Schedule 3.18(b)-2
  -   Owned and Leased Real Property
Disclosure Schedule 3.24
  -   Insurance
Disclosure Schedule 3.25
  -   Accounts
Disclosure Schedule 3.26
  -   Government Contracts

v



--------------------------------------------------------------------------------



 



         
Disclosure Schedule 3.27
  -   Customer and Trade Relations
Disclosure Schedule 3.28
  -   Bonds, Patent, Trademark Licenses
Disclosure Schedule 5.7(b)
  -   Commercially Reasonable Efforts Leasehold Mortgages
Disclosure Schedule 6.2(d)
  -   Existing Indebtedness
Disclosure Schedule 6.3(f)
  -   Existing Indebtedness Liens
Disclosure Schedule 6.5(e)
  -   Coke Plant Joint Venture Assets
Disclosure Schedule 6.10
  -   Affiliate Transactions
Disclosure Schedule 6.16
  -   WP Steel Venture Activities

[Exhibits, Schedules and Disclosure Schedules have been omitted and will be
furnished upon request.]





--------------------------------------------------------------------------------



 



     This AMENDED AND RESTATED REVOLVING LOAN AGREEMENT (this “Agreement”),
dated as of July 8, 2005 among WHEELING-PITTSBURGH CORPORATION, a Delaware
corporation (“Holdings”), WHEELING-PITTSBURGH STEEL CORPORATION, a Delaware
corporation (“Borrower”), ROYAL BANK OF CANADA, a Canadian chartered bank (in
its individual capacity, “Royal Bank of Canada”), for itself, as Lender and as
Administrative Agent for the Lenders from time to time party hereto, GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual
capacity, “GE Capital”), for itself, as Lender, and as Inventory and Receivables
Security Agent and Documentation Agent for the Lenders, and the other Lenders
from time to time party hereto.

RECITALS

     WHEREAS, Holdings, Borrower, Royal Bank of Canada, GE Capital and the other
lenders therein (the “Prior Lenders”) are parties to that certain Credit
Agreement dated as of July 31, 2003 (as amended, supplemented or otherwise
modified from time to time, the “Prior Loan Agreement”) pursuant to which the
Prior Lenders agreed to extend revolving credit facilities to Borrower in the
amount of two hundred twenty-five million dollars ($225,000,000) in the
aggregate to provide (a) working capital financing for Borrower, (b) funds for
repayment of certain existing indebtedness and (c) funds for other general
corporate purposes of Borrower permitted thereunder; and

     WHEREAS, the Borrower has requested, and the Agents and the Lenders have
agreed, to amend and restate the Prior Loan Agreement pursuant to the terms and
conditions set forth herein; and

     WHEREAS, pursuant to the Collateral Documents, Borrower has agreed to
secure all of its obligations under the Loan Documents by granting to the
Inventory and Receivables Security Agent, for the benefit of Agents and Lenders,
a first priority security interest in and lien on the Current Asset Collateral
(as defined below) and to the Collateral Agent, for the benefit of the Agents
and Lenders, a third priority security interest and lien on all of its other
existing and after-acquired personal property and certain real property; and

     WHEREAS, Holdings is willing to guarantee all of the obligations of
Borrower to Agents and Lenders under the Loan Documents and to grant to the
Inventory and Receivables Security Agent, for the benefit of Agents and Lenders,
a first priority security interest in and lien on its Current Asset Collateral,
if any, and to grant to Collateral Agent, for the benefit of Agents and Lenders,
a third priority security interest in and pledge of all of the Capital Stock of
Borrower and WP Steel Venture and a third priority security interest and lien on
all of its other existing and after-acquired personal property to secure such
guarantee; and

     WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

1. AMOUNT AND TERMS OF CREDIT

     1.1 Credit Facilities.

     (a) Revolving Credit Facility.

          (i) Subject to the terms and conditions hereof, each Lender agrees to
make available to Borrower from time to time until the Commitment Termination
Date its Pro Rata Share of advances (each, a “Revolving Credit Advance”). The
Pro Rata Share of the Revolving Loan of any Lender shall not at any time exceed
its separate Revolving Loan Commitment. The obligations of each Lender hereunder
shall be several and not joint. Until the Commitment Termination Date, Borrower
may from time to time borrow, repay and reborrow under this Section 1.1(a);
provided, that the amount of any Revolving Credit Advance to be made at any time
shall not exceed the Borrowing Availability at such time. The Borrowing
Availability may be further reduced by Reserves imposed by the Inventory and
Receivables Security Agent in its reasonable credit judgment. Borrower shall
notify the representatives of the Administrative Agent and the Inventory and
Receivables Security Agent identified in Schedule 1.1 at the address specified
therein prior to each Revolving Credit Advance. Upon receipt of such notice the
Inventory and Receivables Security Agent shall, to the extent such information
has changed, promptly, and in any event on the same day such notice is received
from the Borrower, provide the Administrative Agent with written notice of
(i) the Borrowing Base then in effect and (ii) any reserves established by the
Inventory and Receivables Security Agent with respect to the Borrowing Base or
the Maximum Amount; in the event that the Inventory and Receivables Security
Agent fails to deliver such notice to the Administrative Agent, the
Administrative Agent shall be entitled to rely on the then most recent Borrowing
Base and reserve information communicated to it in writing by the Inventory and
Receivables Security Agent. Borrower must give any such notice no later than
2:00 p.m. (New York time) on the date which is (i) one (1) Business Day prior to
the date of the proposed Revolving Credit Advance, in the case of an Index Rate
Loan or (ii) three (3) Business Days prior to the date of the proposed Revolving
Credit Advance, in the case of a LIBOR Loan. Borrower must give each such notice
(a “Notice of Revolving Credit Advance”) in writing (by telecopy or overnight
courier) substantially in the form of Exhibit 1.1(a)(i), which shall include the
information required in such Exhibit and be accompanied by such other
information as the Administrative Agent may require. Each Revolving Credit
Advance shall be in an amount equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. If Borrower desires that the Revolving Credit
Advances bear interest by reference to a LIBOR Rate, Borrower must comply with
Section 1.5(e). The Borrower and the Lenders hereby agree that presently
outstanding “Revolving Loans” (including the presently outstanding “Letter of
Credit Obligations”) made under, and as such terms are defined in, the Prior
Loan Agreement shall be deemed to be Revolving Loans hereunder for the account
of the Borrower and that, on the Restatement Date, each Prior Lender party to
the Prior Loan Agreement will assign

2



--------------------------------------------------------------------------------



 



portions of its existing “Revolving Loan Commitment” under, and as such term is
defined in, the Prior Loan Agreement to and among the various Lenders with
Revolving Credit Commitments in amounts sufficient to cause each Lender’s
respective Revolving Loan Commitment to be the amounts set forth next to such
Lender’s name on Annex J hereto.

          (ii) Borrower shall issue a promissory note to each Lender who
delivers a written request to Borrower for such issuance. Each promissory note
issued to a Lender shall be in the principal amount of the Revolving Loan
Commitment of such Lender, dated the Restatement Date and substantially in the
form of Exhibit 1.1(a)(ii) (each a “Revolving Note” and, collectively, the
“Revolving Notes”). Each Revolving Note shall represent the obligation of
Borrower to pay the amount of such Lender’s Revolving Loan Commitment or, if
less, such Lender’s Pro Rata Share of the aggregate unpaid principal amount of
all Revolving Credit Advances to Borrower together with interest thereon as
prescribed in Section 1.5. The entire unpaid balance of the Revolving Loan and
all other non-contingent Obligations shall be immediately due and payable in
full in immediately available funds on the Commitment Termination Date.

          (iii) Any provision of this Agreement to the contrary notwithstanding,
at the request of Borrower, the Administrative Agent in its discretion may make,
but shall not have any implied or express obligation to make, Overadvances to
Borrower in accordance with the provisions of this Section 1.1(a)(iii). An
“Overadvance” is a Revolving Credit Advance to Borrower on behalf of Lenders in
an amount that causes the outstanding balance of the aggregate Revolving Loans
to exceed the Borrowing Base (less the Swing Line Loan). The making of an
Overadvance shall not create any obligation of the Administrative Agent or the
Lenders to make additional Overadvances or constitute a waiver of Administrative
Agent’s and Lenders’ absolute right to refuse to make additional Overadvances,
Swing Line Advances or Revolving Credit Advances, or to incur any Letter of
Credit Obligations, as the case may be, at any time when an Overadvance exists.
Section 1.3(b) shall not apply to any Overadvance for so long as Administrative
Agent permits such Overadvance to remain outstanding. The Administrative Agent
may make Overadvances even if Borrower has not met the conditions to lending set
forth in Section 2. All Overadvances shall constitute Index Rate Loans, shall
bear interest at the Default Rate and shall be payable on the earlier of demand
by the Administrative Agent or the Commitment Termination Date. Except as
otherwise provided in Section 1.11(b), the authority of the Administrative Agent
to make Overadvances (i) is limited to an aggregate amount outstanding at any
time not to exceed $7,000,000 or such lesser amount as would not cause the
Revolving Loan to exceed the Maximum Amount and (ii) with respect to any
Overadvance which, after giving effect thereto, would cause the aggregate amount
of Overadvances then outstanding to exceed $1,000,000, is subject to the prior
agreement of the Inventory and Receivables Security Agent. Lenders holding more
than 50% of the Revolving Loan Commitments may revoke, prospectively, the
authority of Administrative Agent to make Overadvances.

     (b) Swing Line Facility.

          (i) Subject to the terms and conditions of this Agreement, the Swing
Line Lender agrees to make advances (each a “Swing Line Advance”) to the

3



--------------------------------------------------------------------------------



 



Borrower from time to time in accordance with the provisions of this
Section 1.1(b), provided that the amount of Swing Line Advances which may be
made on any date shall equal the lesser of (i) the Swing Line Commitment less
all outstanding Swing Line Advances and (ii) the Borrowing Availability at such
time (the “Swing Line Availability”). Within the limits and on the conditions
herein set forth with respect to Swing Line Advances, the Borrower may from time
to time borrow, repay and reborrow Swing Line Advances. All Swing Line Advances
shall be made as Index Rate Loans and may not be converted into LIBOR Loans. The
Borrower may access Swing Line Advances by giving the Swing Line Lender
irrevocable notice prior to 1:00 p.m. (New York time) on the date of the
requested Swing Line Advance specifying the amount of the requested Swing Line
Advance (which amount shall be in an aggregate principal amount of not less than
$100,000 or integral multiples of $5,000 in excess thereof). The Borrower may
repay Swing Line Advances at any time and from time to time without notice or
penalty. All interest payments and principal payments made by the Borrower in
respect of Swing Line Advances shall be made directly to the Swing Line Lender
at the account designated to the Borrower for such purpose and shall be for the
sole account of the Swing Line Lender (except as provided otherwise in
Section 1.1(b)(iv)). Unless, not later than the Business Day immediately prior
to the date of a proposed Swing Line Advance, the Swing Line Lender receives
written notice from Requisite Lenders instructing it not to make Swing Line
Advances to Borrower, the Swing Line Lender shall, notwithstanding that any
condition precedent set forth in Section 2.2 shall not be satisfied, be entitled
to fund the Swing Line Advance and the Lenders shall make Revolving Credit
Advances in accordance with Section 1.1(b)(iii) or purchase participating
interests in accordance with Section 1.1(b)(iv). Borrower shall repay the
aggregate outstanding principal amount of the Swing Line Loan, and accrued
interest thereon, on demand by Administrative Agent (and Administrative Agent
shall make such demand if requested by the Swing Line Lender).

          (ii) Borrower shall issue a promissory note to evidence the Swing Line
Commitment to the Administrative Agent for further delivery to Swing Line Lender
if the Swing Line Lender shall so request in writing. Such note shall be in the
principal amount of the Swing Line Commitment of the Swing Line Lender, dated
the Restatement Date and substantially in the form of Exhibit 1.1(b)(ii) (the
“Swing Line Note”). The Swing Line Note shall represent the obligation of
Borrower to pay the amount of the Swing Line Commitment or, if less, the
aggregate unpaid principal amount of all Swing Line Advances made to Borrower
together with interest thereon as prescribed in Section 1.5. The entire unpaid
balance of the Swing Line Loan and all other non-contingent Obligations shall be
immediately due and payable in full in immediately available funds on the
Commitment Termination Date.

          (iii) At any time the Swing Line Lender may, and on the first Business
Day of each week on which any Swing Line Advance is outstanding the Swing Line
Lender shall, on behalf of Borrower, deliver written notice (the “Swing Line
Refunding Notice”) to Administrative Agent for further delivery to each Lender,
and Borrower hereby irrevocably authorizes the Swing Line Lender to deliver the
Swing Line Refunding Notice on Borrower’s behalf to each Lender, directing each
Lender, including the Swing Line Lender, to make a Revolving Credit Advance to
Borrower (which shall

4



--------------------------------------------------------------------------------



 



be an Index Rate Loan) in an amount equal to such Lender’s Pro Rata Share of the
principal amount of the Swing Line Loan outstanding on the date of, and set
forth in, the Swing Line Refunding Notice (such principal amount, the “Refunded
Swing Line Loan”). Unless any of the events described in Section 8.1(f) has
occurred (in which event the procedures of Section 1.1(b)(iv) shall apply) and
notwithstanding that the conditions precedent set forth in this Agreement to the
making of a Revolving Credit Advance may not then be satisfied, each Lender
shall disburse directly to Administrative Agent its Pro Rata Share of the
Refunded Swing Line Loan, in immediately available funds, prior to 3:00 p.m.
(New York time), on the Business Day next succeeding the date the Swing Line
Lender delivers the Swing Line Refunding Notice to the Administrative Agent.
Administrative Agent shall immediately pay the Refunded Swing Line Loan to the
Swing Line Lender, who shall apply it to repay the outstanding Swing Line Loan.

          (iv) If one of the events described in Section 8.1(f) occurs prior to
completion of the refunding of a Swing Line Loan with a Revolving Credit Advance
pursuant to Section 1.1(b)(iii), then, each Lender shall, on the date such
Revolving Credit Advance was to have been made for the benefit of Borrower
pursuant to such Swing Line Refunding Notice, purchase from the Swing Line
Lender an undivided participation interest in the Swing Line Loan in an amount
equal to its Pro Rata Share of the Refunded Swing Line Loan (the “Swing Line
Participation Amount”) and shall disburse directly to Administrative Agent the
purchase price for the Swing Line Participation Amount in an amount equal to its
Pro Rata Share of the Refunded Swing Line Loan, in immediately available funds,
prior to 3:00 p.m. (New York time), on the Business Day next succeeding the date
the Swing Line Lender delivers the Swing Line Refunding Notice to such Lender.
Administrative Agent shall immediately remit such purchase price to the Swing
Line Lender. Whenever, at any time after the Swing Line Lender has received from
any Lender such Lender’s Swing Line Participation Amount, the Swing Line Lender
receives any payment on account of the Swing Line Loans, the Swing Line Lender
will distribute to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Lender will return to the Swing Line Lender any
portion thereof previously distributed to it by the Swing Line Lender.

          (v) Each Lender’s obligation to make Revolving Credit Advances in
accordance with Section 1.1(b)(iii) and to purchase participation interests in
accordance with Section 1.1(b)(iv) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the Swing
Line Lender, Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of any Default or Event of Default; (C) any inability
of Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement at any time; or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If any Lender does
not make available to Administrative Agent or the Swing

5



--------------------------------------------------------------------------------



 



Line Lender, as applicable, the amount required pursuant to Sections 1.1(b)(iii)
or 1.1(b)(iv), as the case may be, the Swing Line Lender shall be entitled to
recover such amount on demand from such Lender, together with interest thereon
for each day from the date of non-payment until such amount is paid in full at
the Federal Funds Effective Rate for the first two Business Days and at the
Index Rate thereafter.

     (c) Reliance on Notices. Administrative Agent shall be entitled to rely on,
and shall be fully protected in relying on, any Notice of Revolving Credit
Advance, Notice of Conversion/Continuation, Swing Line Refunding Notice or
similar notice believed by Administrative Agent to be genuine. Administrative
Agent may assume that each Person executing and delivering any notice in
accordance herewith was duly authorized unless the responsible individual acting
thereon for Administrative Agent has actual knowledge to the contrary.

     (d) Request for Increase of Revolving Credit Commitments. The Borrower may
on any Business Day, so long as no Default or Event of Default has occurred and
is continuing, deliver at one or more times a written notice to Agents (an
“Increase Notice”) requesting an increase in the Revolving Credit Commitments in
an aggregate amount for all such increases collectively of up to $75,000,000 (a
“Requested Revolver Increase”). Any Requested Revolver Increase shall first
require the written consent of each Agent (in each Agent’s sole discretion). If
Agents shall have consented to a Requested Revolver Increase, each Agent shall
then have the option to participate in such Requested Revolver Increase in an
amount to be agreed upon between the Agents by delivering a written notice to
the other Agent and the Borrower. If the Agents shall elect not to participate
in the full amount of a Requested Revolving Increase to which each Agent has
consented, then the Agents shall grant, via written notice from Agents to the
Lenders, each Lender the option to participate in any remaining portion of such
Requested Revolving Increase to the extent of such Lender’s Pro Rata Share of
the Revolving Loan Commitment. If there is less than full participation by
existing Lenders with Revolving Loan Commitments in a Requested Revolver
Increase to which each Agent has consented after the foregoing procedures, then
one or more new Lenders acceptable to the Borrower, subject to the reasonable
satisfaction of the Agents, may be added as parties to this Agreement for
purposes of participating in such remaining portion. After giving effect to the
procedures described in this clause (d), each Lender participating in a
Requested Revolver Increase shall have its Revolving Loan Commitment increase to
the extent of its participation and, upon the request of such Lender, the
Borrower will execute a replacement Revolving Note for such Lender (to the
extent that such Lender has an existing Revolver Note) reflecting the increased
amount of its Revolving Credit Commitment. The Borrower agrees to execute such
amendments and supplements to the Collateral Documents, the Current Asset
Intercreditor Agreement and such other Loan Documents as the Agents reasonably
deem necessary in connection with a Requested Revolver Increase.

     1.2 Letters of Credit. Subject to and in accordance with the terms and
conditions contained herein and in Annex B, Borrower shall have the right to
request, and Lenders agree to incur, or purchase participations in, Letter of
Credit Obligations in respect of Borrower.

6



--------------------------------------------------------------------------------



 



     1.3 Prepayments.

     (a) Voluntary Prepayments; Reductions in Revolving Loan Commitments.
Borrower may prepay Revolving Credit Advances at any time and on at least five
(5) days’ prior written notice to Administrative Agent permanently reduce (but
not terminate) the Revolving Loan Commitment; provided that (A) any such
reductions shall be in a minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of such amount, (B) the Revolving Loan Commitment shall not
be reduced to an amount less than the amount of the Revolving Loan outstanding,
(C) after giving effect to such reductions, Borrower shall comply with
Section 1.3(b) and (D) in no event may Borrower reduce the Revolving Loan
Commitment to an amount less than $100,000,000 except in connection with the
permanent reduction of the Revolving Loan Commitment to $0. Borrower may at any
time on at least ten (10) days’ prior written notice to Administrative Agent
terminate the Revolving Loan Commitment, provided that upon such termination all
Loans and other Obligations shall be immediately due and payable in full and all
Letter of Credit Obligations shall be cash collateralized or otherwise satisfied
in accordance with Annex B hereto. Any voluntary prepayment and any reduction or
termination of the Revolving Loan Commitment must be accompanied by payment of
the Fee set forth in Section 1.9(c), if any, plus payment of any LIBOR funding
breakage costs in accordance with Section 1.13(b). Upon any such reduction or
termination of the Revolving Loan Commitment, Borrower’s right to request
Revolving Credit Advances, or request that Letter of Credit Obligations be
incurred on its behalf, or request Swing Line Advances, shall simultaneously be
permanently reduced or terminated, as the case may be; provided that (i) any
permanent reduction of the Revolving Loan Commitment shall require a
corresponding pro rata reduction in the Inventory Cap and (ii) if after giving
effect to such reduction or termination the Revolving Loan Commitment is less
than $175,000,000, then the Swing Line Commitment shall be reduced pro rata (it
being understood that the amount of the first such reduction in the Swing Line
Commitment shall be calculated with respect to the aggregate amount of all
reductions of the Revolving Loan Commitment since the Restatement Date).

     (b) Mandatory Prepayments. If on any date Borrower shall not comply with
paragraph (a) of Annex G, Borrower shall immediately repay all or a portion of
the aggregate outstanding Revolving Credit Advances so that after giving effect
to such repayment, Borrower shall comply with paragraph (a) of Annex G. If after
repayment in full of the aggregate outstanding Revolving Credit Advances
pursuant to the immediately preceding sentence, Borrower shall still not comply
with paragraph (a) of Annex G, Borrower shall, as provided in paragraph (c) of
Annex B, deliver cash or Cash Equivalents to Administrative Agent to hold as
provided in Annex B, in an amount equal to 105% of the amount by which Letter of
Credit Obligations exceed the maximum amount permitted for Borrower to comply
with paragraph (a) of Annex G. Notwithstanding the foregoing, any Overadvance
made pursuant to Section 1.1(a)(iii) shall be repaid in accordance with
Section 1.1(a)(iii).

     (c) Application of Prepayments from Asset Dispositions. Immediately upon
receipt by any Credit Party of cash proceeds in excess of (i) $250,000 from any
Disposition of Inventory or (ii) $2,000,000 from any Disposition or series of
related Dispositions of assets of the Borrower other than Inventory after all
obligations under the Term Loan Agreement have been satisfied in full, Borrower
shall prepay the Loans in an amount equal to all such proceeds (in excess of the
amount set forth in either clause (i) or (ii) above, as applicable), net of (A)

7



--------------------------------------------------------------------------------



 



commissions and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by Borrower in
connection therewith (in each case, paid to non-Affiliates), (B) transfer taxes,
(C) amounts payable to holders of senior Liens on such asset (to the extent such
Liens are permitted under Section 6.3), if any, and (D) an appropriate reserve
for income taxes in accordance with GAAP in connection therewith. Any such
prepayment shall be applied in accordance with Section 1.3(d). The following
shall not be subject to mandatory prepayment under this paragraph (c):
(1) proceeds of sales pursuant to paragraphs (a), (b), (c) or (d) of Section 6.5
and (2) asset Disposition proceeds that are reinvested in Equipment, Fixtures or
Real Estate within one hundred and eighty (180) days following receipt thereof;
provided that Borrower notifies Administrative Agent of its intent to reinvest
at the time such proceeds are received and when such reinvestment occurs.

     (d) Application of Certain Mandatory Prepayments. Any prepayments made by
Borrower pursuant to Section 1.3(c) above shall be applied as follows: first, to
Fees and reimbursable expenses of Agents then due and payable pursuant to any of
the Loan Documents; second, to interest then due and payable on the Swing Line
Loan; third, to the principal balance of the Swing Line Loan until the same has
been repaid in full; fourth, to interest then due and payable on the Revolving
Credit Advances; fifth, to the outstanding principal balance of Revolving Credit
Advances until the same has been paid in full; and sixth, to any Letter of
Credit Obligations, to provide cash collateral therefor in the manner set forth
in Annex B, until all such Letter of Credit Obligations have been fully cash
collateralized in the manner set forth in Annex B. Neither the Revolving Loan
Commitment nor the Swing Line Commitment shall be permanently reduced by the
amount of any such prepayments.

     (e) Treatment of Insurance Proceeds. Borrower shall promptly notify Agents
of any loss, damage, or destruction to any Current Asset Collateral in an
aggregate amount of $2,000,000 or more or to any other Collateral in an
aggregate amount of $4,000,000 or more, whether or not covered by insurance.

          (i) After deducting from insurance proceeds related to Current Asset
Collateral (i) the expenses incurred by Agents in the collection or handling
thereof and (ii) amounts required to be paid to creditors (other than Lenders)
having senior encumbrances thereon permitted by Section 6.3, Administrative
Agent shall apply such proceeds to the reduction of the Obligations in
accordance with Section 1.3(f) (provided that in the case of insurance proceeds
pertaining to any Credit Party other than Borrower, such insurance proceeds
shall be applied to the Loans owing by Borrower).

          (ii) Unless and until all Term Loan Obligations have been satisfied in
full and if such use is permitted by the Term Loan Agreement or is consented to
by the Required Term Loan Lenders, Borrower or applicable Credit Party shall
have the right to use proceeds of Collateral, or any part thereof, other than
Current Asset Collateral, to replace, repair, restore or rebuild such Collateral
in a diligent and expeditious manner with materials and workmanship of
substantially the same quality as existed before the loss, damage or
destruction.

          (iii) After all Term Loan Obligations have been satisfied in full, the
Administrative Agent, may in its discretion, permit Borrower or applicable
Credit

8



--------------------------------------------------------------------------------



 



Party to use proceeds of Collateral, or any part thereof to replace, repair,
restore or rebuild such Collateral in a diligent and expeditious manner with
materials and workmanship of substantially the same quality as existed before
the loss, damage or destruction.

          (iv) Notwithstanding the provisions of Section 1.3(e)(i) and (iii) to
the contrary, if the casualty giving rise to such insurance proceeds could not
reasonably be expected to have a Material Adverse Effect and such insurance
proceeds do not exceed $5,000,000 in the aggregate, Administrative Agent shall
permit the applicable Credit Party to replace, restore, repair or rebuild the
property; provided that if such Credit Party has not completed or entered into
binding agreements to complete such replacement, restoration, repair or
rebuilding within 180 days of such casualty, Administrative Agent may apply such
insurance proceeds to the Obligations in accordance with Section 1.3(f). All
insurance proceeds received in respect of Collateral (other than Current Asset
Collateral) after the Term Loan Obligations have been satisfied in full and in
respect of Current Asset Collateral, in either case, that are to be made
available to Borrower to replace, repair, restore or rebuild the Collateral
shall be applied by Administrative Agent to reduce the outstanding principal
balance of the Revolving Loan (which application shall not result in a permanent
reduction of the Revolving Loan Commitment) and upon such application, Inventory
and Receivables Security Agent shall establish a Reserve against the Borrowing
Base in an amount equal to the amount of such proceeds so applied. All insurance
proceeds received in respect of Collateral (other than Current Asset Collateral)
after the Term Loan Obligations have been satisfied in full and in respect of
Current Asset Collateral that are made available to any Credit Party that is not
a Borrower to replace, repair, restore or rebuild the Collateral shall be
deposited in a cash collateral account. Thereafter, such funds shall be made
available to the Borrower or applicable Credit Party to provide funds to
replace, repair, restore or rebuild the Collateral as follows: (i) Borrower
shall request a Revolving Credit Advance or release from the cash collateral
account be made to the Borrower or applicable Credit Party in the amount
requested to be released; (ii) so long as the conditions set forth in
Section 2.2 have been met, Lenders shall make such Revolving Credit Advance or
Administrative Agent shall release funds from the cash collateral account; and
(iii) the Reserve established with respect to such insurance proceeds by the
Inventory and Receivables Security Agent shall be reduced by the amount of such
Revolving Credit Advance. To the extent not used to replace, repair, restore or
rebuild the Collateral, insurance proceeds in respect of Collateral (other than
Current Asset Collateral) received after the Term Loan Obligations have been
satisfied in full and in respect of Current Asset Collateral shall be applied in
accordance with Section 1.3(f).

     (f) Application of Prepayments from Insurance Proceeds and Condemnation
Proceeds. Payments from insurance or condemnation proceeds in accordance with
Section 1.3(e) and the Mortgage(s), respectively, shall be applied as follows:
insurance proceeds from casualties or losses to cash or Inventory shall be
applied first, to the Swing Line Loans and, second, to the Revolving Credit
Advances. Neither the Revolving Loan Commitment nor the Swing Line Commitment
shall be permanently reduced by the amount of any such prepayments.

9



--------------------------------------------------------------------------------



 



     (g) No Implied Consent. Nothing in this Section 1.3 shall be construed to
constitute any Agent’s or Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.

     1.4 Use of Proceeds. Borrower shall utilize the proceeds of the Loans
solely for the financing of Borrower’s ordinary working capital, to repay
certain existing Indebtedness and for general corporate needs.

     1.5 Interest and Applicable Margins.

     (a) Borrower shall pay interest to Administrative Agent, for the ratable
benefit of Lenders in accordance with the various Loans being made by each
Lender, in arrears on each applicable Interest Payment Date, at the following
rates: (i) with respect to the Revolving Credit Advances, the Index Rate plus
the Applicable Index Margin per annum or, at the election of Borrower, the
applicable LIBOR Rate plus the Applicable LIBOR Margin per annum; provided, that
Revolving Credit Advances with a LIBOR Period of less than one month shall be
paid at the applicable LIBOR Rate plus the Applicable LIBOR Margin plus 0.0625%;
and (ii) with respect to the Swing Line Loan, the Index Rate plus the Applicable
Index Margin less the Applicable Unused Line Fee Margin per annum.

     As of the Restatement Date, the Applicable Margins are as follows:

         
Applicable Index Margin
    0.25 %
 
       
Applicable LIBOR Margin
    1.50 %
 
       
Applicable L/C Margin
    1.50 %
 
       
Applicable Unused Line Fee Margin
    0.375 %

     The Applicable Margins (other than the Applicable Unused Line Fee Margin)
may be adjusted by reference to the following grids:

      If Average Adjusted Borrowing   Level of Availability is:   Applicable
Margin:
³ $125,000,000
  Level V ³ $100,000,000, but < $125,000,000   Level IV ³ $75,000,000, but <
$100,000,000   Level III ³ $50,000,000, but < $75,000,000   Level II <
$50,000,000   Level I

                                      Applicable Margins     Level I Level II
Level III   Level IV   Level V
Applicable Index Margin
    1.25 %   1.00 %   0.75 %   0.50 %   0.25 %
Applicable LIBOR Margin
    2.50 %   2.25 %   2.00 %   1.75 %   1.50 %
Applicable L/C Margin
    2.50 %   2.25 %   2.00 %   1.75 %   1.50 %

10



--------------------------------------------------------------------------------



 



; provided, (i) if the Consolidated Leverage Ratio set forth in the Applicable
Margin Certificate (as defined below), as calculated for the immediately
preceding four (4) Fiscal Quarters, shall be less than 2.00 to1.0, the
Applicable Margins listed within Levels III and IV above shall be reduced by an
additional 0.25%, and (ii) if (A) the Consolidated Leverage Ratio set forth in
the Applicable Margin Certificate, as calculated for the immediately preceding
four (4) Fiscal Quarters, shall be less than 1.00 to 1.0 and (B) the Average
Borrowing Availability is in excess of $150,000,000, then (I) the Applicable
Index Margin shall be 0.00% and (II) each of the Applicable LIBOR Margin and the
Applicable L/C Margin shall be 1.25%.

     The Applicable Unused Line Fee Margin may be adjusted by reference to the
following grids:

          Level of If Average Revolving Outstandings:   Applicable Margin:
³ $75,000,000
  Level II < $75,000,000   Level I

                      Applicable Margin:       Level I     Level II  
Applicable Unused Line Fee Margin
    0.50 %     0.375 %

     Adjustments (including those adjustments set forth above) in the Applicable
Margins commencing with the calendar month ending June 30, 2005 shall be
implemented monthly on a prospective basis, commencing on the date which is two
(2) Business Days after the date of delivery to the Agents of the Borrowing Base
Certificate dated and accurate as of the last day of the most recently completed
calendar month evidencing the need for an adjustment, together with a
certificate, to the extent applicable, signed by a Responsible Officer and
substantially in the form of Exhibit 1.5(a) attached hereto, setting forth in
reasonable detail the basis for any change in the Applicable Margins due solely
as a result of the Consolidated Leverage Ratio calculations noted above (the
“Applicable Margin Certificate”). Following the delivery of such Borrowing Base
Certificate (and the Applicable Margin Certificate, to the extent applicable),
Administrative Agent shall notify Borrower, the other Agent and Lenders of any
change in the Applicable Margins. Failure by Borrower to timely deliver such
month-end Borrowing Base Certificate shall, in addition to any other remedy
provided for in this Agreement, result in an increase in the Applicable Margins
to the highest level set forth in the foregoing grids until the first day of the
calendar month following the month in which a month-end Borrowing Base
Certificate is delivered demonstrating that such an increase is not required. If
an Event of Default has occurred and is continuing at the time any reduction in
the Applicable Margins is to be implemented, that reduction shall be deferred
until the first day of the first calendar month following the month in which
such Event of Default is waived or cured.

     (b) If any payment on any Loan becomes due and payable on a day other than
a Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

11



--------------------------------------------------------------------------------



 



     (c) All computations of Fees calculated on a per annum basis and interest
shall be made by Administrative Agent on the basis of a 360-day year (except
that, with respect to Index Rate Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365-day or 366-day year, as the case may be), in
each case for the actual number of days elapsed in the period for which such
interest and Fees are payable. The Index Rate is a floating rate determined for
each day. Each determination by Administrative Agent of interest rates and Fees
hereunder shall be presumptive evidence of the correctness of such rates and
Fees.

     (d) So long as an Event of Default has occurred and is continuing under
Section 8.1(a) or (f), or so long as any other Event of Default has occurred and
is continuing and at the election of the Administrative Agent or the Inventory
and Receivables Security Agent (or upon the written request of Requisite
Lenders) confirmed by written notice from Administrative Agent to Borrower, the
interest rates applicable to the Loans and the Letter of Credit Fees shall be
increased by two percentage points (2%) per annum above the rates of interest or
the rate of such Fees otherwise applicable hereunder unless the Administrative
Agent, the Inventory and Receivables Security Agent or Requisite Lenders elect
to impose a smaller increase (the “Default Rate”), and all outstanding
Obligations shall bear interest at the Default Rate applicable to such
Obligations. Interest and Letter of Credit Fees at the Default Rate shall accrue
from the initial date of such Event of Default until that Event of Default is
cured or waived and shall be payable upon demand.

     (e) Subject to the conditions precedent set forth in Section 2.2, Borrower
shall have the option to (i) request that any Revolving Credit Advance be made
as a LIBOR Loan, (ii) convert at any time all or any part of outstanding Loans
(other than the Swing Line Loan) from Index Rate Loans to LIBOR Loans,
(iii) convert any LIBOR Loan to an Index Rate Loan, subject to payment of LIBOR
breakage costs in accordance with Section 1.13(b) if such conversion is made
prior to the expiration of the LIBOR Period applicable thereto, or (iv) continue
all or any portion of any Loan (other than the Swing Line Loan) as a LIBOR Loan
upon the expiration of the applicable LIBOR Period and the succeeding LIBOR
Period of that continued Loan shall commence on the first day after the last day
of the LIBOR Period of the Loan to be continued. Any Loan or group of Loans
having the same proposed LIBOR Period to be made or continued as, or converted
into, a LIBOR Loan must be in a minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of such amount. Any such election must be made
by 2:00 p.m. (New York time) on the third Business Day prior to (1) the date of
any proposed Advance which is to bear interest at the LIBOR Rate, (2) the end of
each LIBOR Period with respect to any LIBOR Loans to be continued as such, or
(3) the date on which Borrower wishes to convert any Index Rate Loan to a LIBOR
Loan for a LIBOR Period designated by Borrower in such election. If no election
is received with respect to a LIBOR Loan by 2:00 p.m. (New York time) on the
third Business Day prior to the end of the LIBOR Period with respect thereto (or
if a Default or an Event of Default has occurred and is continuing or the
additional conditions precedent set forth in Section 2.2 shall not have been
satisfied), that LIBOR Loan shall be converted to an Index Rate Loan at the end
of its LIBOR Period. Borrower must make such election by notice to
Administrative Agent in writing, by telecopy or overnight courier. In the case
of any conversion or continuation, such election must be made pursuant to a
written notice (a “Notice of Conversion/Continuation”) in the form of
Exhibit 1.5(e).

12



--------------------------------------------------------------------------------



 



     (f) Notwithstanding anything to the contrary set forth in this Section 1.5,
if a court of competent jurisdiction determines in a final order that the rate
of interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrower shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Administrative Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest rate payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Restatement Date as otherwise
provided in this Agreement. In no event shall the total interest received by any
Lender pursuant to the terms hereof exceed the amount that such Lender could
lawfully have received had the interest due hereunder been calculated for the
full term hereof at the Maximum Lawful Rate.

     1.6 Eligible Accounts. All of the Accounts owned by Borrower and reflected
in the most recent Borrowing Base Certificate delivered by Borrower to Agents
shall be “Eligible Accounts” for purposes of this Agreement, except any Account
to which any of the exclusionary criteria set forth below applies. Inventory and
Receivables Security Agent shall have the right to establish or modify Reserves
against Eligible Accounts from time to time in its reasonable credit judgment.
In addition, Inventory and Receivables Security Agent reserves the right, at any
time and from time to time after the Restatement Date, to adjust any of the
criteria set forth below and to establish new criteria, and to adjust advance
rates with respect to Eligible Accounts, in its reasonable credit judgment,
reflecting changes in the collectibility or realization values of such Accounts
arising or discovered by Inventory and Receivables Security Agent after the
Restatement Date subject to the approval of (a) Supermajority Lenders in the
case of adjustments or new criteria which have the effect of making more credit
available and (b) all Lenders in the case of increases in the advance rate
applicable to Eligible Accounts. Eligible Accounts shall not include any Account
of Borrower:

     (a) that does not arise from the sale of goods or the performance of
services by Borrower in the ordinary course of its business;

     (b) (i) upon which Borrower’s right to receive payment is not absolute or
is contingent upon the fulfillment of any condition whatsoever or (ii) as to
which Borrower is not able to bring suit or otherwise enforce its remedies
against the Account Debtor through judicial process, or (iii) if the Account
represents a progress billing consisting of an invoice for goods sold or used or
services rendered pursuant to a contract under which the Account Debtor’s
obligation to pay that invoice is subject to Borrower’s completion of further
performance under such contract or is subject to the equitable lien of a surety
bond issuer;

     (c) to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account;

     (d) that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

13



--------------------------------------------------------------------------------



 



     (e) with respect to which an invoice, reasonably acceptable to Inventory
and Receivables Security Agent in form and substance, has not been sent to the
applicable Account Debtor;

     (f) that (i) is not owned by Borrower or (ii) is subject to any Lien of any
other Person, other than Liens in favor of Collateral Agent on behalf of certain
secured parties granted pursuant to the Junior Current Asset Security Agreement
and Liens in favor of the Inventory and Receivables Security Agent on behalf of
the Agents and Lenders granted pursuant to the Senior Current Asset Security
Agreement;

     (g) that arises from a sale to any director, officer, other employee or
Affiliate of any Credit Party (other than arm’s length sales to
Wheeling-Nisshin, Inc. or to any other Joint Venture approved in writing by the
Administrative Agent and the Inventory and Receivables Security Agent), or to
any entity that has any common officer or director with any Credit Party;

     (h) that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless Inventory
and Receivables Security Agent, in its sole discretion, has agreed to the
contrary in writing and Borrower, if necessary or desirable, has complied with
respect to such obligation with the Federal Assignment of Claims Act of 1940, or
any applicable state, county or municipal law restricting the assignment thereof
with respect to such obligation;

     (i) that is the obligation of an Account Debtor located in a foreign
country other than Canada unless payment thereof is assured by a letter of
credit assigned and delivered and satisfactory to the Inventory and Receivables
Security Agent as to form, amount and issuer;

     (j) to the extent Borrower or any Subsidiary thereof is liable for goods
sold or services rendered by the applicable Account Debtor to Borrower or any
Subsidiary thereof but only to the extent of the potential offset;

     (k) that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

     (l) that is in default; provided, that, without limiting the generality of
the foregoing, an Account shall be deemed in default upon the occurrence of any
of the following:

          (i) the Account is not paid within the earlier of sixty (60) days
following its due date or ninety (90) days following its original invoice date;

          (ii) the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

          (iii) a petition is filed by or against any Account Debtor obligated
upon such Account under any bankruptcy law or any other federal, state or

14



--------------------------------------------------------------------------------



 



foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

     (m) that is the obligation of an Account Debtor if fifty percent (50%) or
more of the Dollar amount of all Accounts owing by that Account Debtor are
ineligible under the other criteria set forth in this Section 1.6;

     (n) is not subject to a first priority Lien in favor of Inventory and
Receivables Security Agent on behalf of Agents and Lenders;

     (o) as to which any of the representations or warranties in the Loan
Documents are untrue;

     (p) to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;

     (q) to the extent such Account exceeds any credit limit established by
Inventory and Receivables Security Agent, in its reasonable credit judgment,
following prior notice of such limit by Inventory and Receivables Security Agent
to Borrower;

     (r) to the extent that such Account, together with all other Accounts
attributable to such Account Debtor and its Affiliates as of any date of
determination exceed 15% of all Eligible Accounts; or

     (s) that is payable in any currency other than Dollars.

     1.7 Eligible Inventory. All of the Inventory owned by the Borrower and
reflected in the most recent Borrowing Base Certificate delivered by Borrower to
Agents shall be “Eligible Inventory” for purposes of this Agreement, except any
Inventory to which any of the exclusionary criteria set forth below applies.
Inventory and Receivables Security Agent shall have the right to establish,
modify, or eliminate Reserves against Eligible Inventory from time to time in
its reasonable credit judgment. In addition, Inventory and Receivables Security
Agent reserves the right, at any time and from time to time after the
Restatement Date, to adjust any of the criteria set forth below and to establish
new criteria and to adjust the Advance Rate with respect to Eligible Inventory
in its reasonable credit judgment, subject to the approval of (a) Supermajority
Lenders in the case of adjustments or new criteria which have the effect of
making more credit available and (b) all Lenders in the case of increases in the
Advance Rate, the Inventory Cap or the Liquidation Percentage. Eligible
Inventory shall not include any Inventory of Borrower that:

     (a) is not owned by Borrower free and clear of all Liens and rights of any
other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure Borrower’s
performance with respect to that Inventory) other than the Liens in favor of the
Collateral Agent, on behalf of certain secured parties granted pursuant to the
Junior Current Asset Security Agreement and Liens in favor of the Inventory and
Receivables Security Agent on behalf of Agents and Lenders granted pursuant to
the Senior Current Asset Security Agreement;

15



--------------------------------------------------------------------------------



 



     (b) (i) is not located on premises owned, leased or rented by Borrower and
set forth in Schedule 1.2, (ii) is stored at a leased location, unless
(x) Inventory and Receivables Security Agent has given its prior consent thereto
or (y) a reasonably satisfactory landlord waiver has been delivered to Inventory
and Receivables Security Agent, and in each case Reserves satisfactory to
Inventory and Receivables Security Agent have been established with respect
thereto, (iii) is stored with a bailee or warehouseman unless a reasonably
satisfactory, acknowledged bailee letter has been received by Inventory and
Receivables Security Agent and Reserves reasonably satisfactory to Inventory and
Receivables Security Agent have been established with respect thereto, (iv) is
located at an owned location subject to a mortgage (other than mortgages in
favor of other secured parties evidenced by the Mortgages) in favor of a party
other than Collateral Agent, unless a reasonably satisfactory mortgagee waiver
has been delivered to the Inventory and Receivables Security Agent, or (v) is
located at any site if the aggregate book value of Inventory at any such
location is less than $150,000;

     (c) is placed on consignment or is in transit, except for Inventory in
transit between domestic locations as to which the Liens of the Inventory and
Receivables Security Agent have been perfected at origin and destination;

     (d) is covered by a negotiable document of title, unless such document has
been delivered to the Inventory and Receivables Security Agent with all
necessary endorsements, free and clear of all other Liens except those in favor
of Collateral Agent for the benefit of certain other secured parties pursuant to
the Junior Current Asset Security Agreement;

     (e) is obsolete, slow moving (in excess of one year’s supply measured by
product group on a consolidated basis), unsalable, shopworn, Seconds, damaged or
unfit for sale;

     (f) consists of display items or packing or shipping materials, materials
and operating supplies or replacement parts;

     (g) consists of goods which have been returned by the buyer;

     (h) is not of a type held for sale in the ordinary course of Borrower’s
business;

     (i) is not subject to a first priority Lien in favor of the Inventory and
Receivables Security Agent on behalf of Agents and Lenders, subject to permitted
Liens set forth in Section 6.3(b) (subject to Reserves satisfactory to Inventory
and Receivables Security Agent);

     (j) breaches any of the representations or warranties pertaining to
Inventory set forth in the Loan Documents;

     (k) consists of any costs associated with “freight-in” charges;

     (l) consists of Materials of Environmental Concern or goods that can be
transported or sold only with licenses that are not readily available;

     (m) is not covered by casualty insurance as required by the Loan Documents;
or

16



--------------------------------------------------------------------------------



 



     (n) is subject to any patent or trademark license requiring the payment of
royalties or fees or requiring the consent of the licensor for a sale thereof by
Inventory and Receivables Security Agent.

     1.8 Cash Management Systems. On or prior to the Restatement Date, Borrower
will establish and will maintain until the Termination Date, the cash management
systems described in Annex C (the “Cash Management Systems”).

     1.9 Fees.

     (a) Borrower shall pay to Royal Bank of Canada and GE Capital,
individually, the fees specified in the Fee Letter.

     (b) As additional compensation for the Lenders, Borrower shall pay to
Administrative Agent, for the ratable benefit of the Lenders, in arrears, on the
first Business Day of each calendar quarter prior to the Commitment Termination
Date and on the Commitment Termination Date, a Fee for Borrower’s non-use of
available funds in an amount equal to the Applicable Unused Line Fee Margin per
annum multiplied by the difference between (x) the Maximum Amount (as it may be
reduced from time to time) and (y) the average for the period of the daily
closing balances of the Revolving Loan (in any event, excluding the balances of
the Swing Line Loan) outstanding during the period for which such Fee is due.

     (c) If prior to the first anniversary of the Restatement Date, Borrower
reduces or terminates the Revolving Loan Commitment or if prior to such date the
Revolving Loan Commitments are otherwise terminated, Borrower shall pay to
Administrative Agent, for the benefit of Lenders as liquidated damages and
compensation for the costs of being prepared to make funds available hereunder
an amount equal to 1.0% multiplied by the amount of the reduction of the
Revolving Loan Commitment. The Credit Parties agree that such fee is a
reasonable calculation of Lenders’ lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early reduction
or termination of the Revolving Loan Commitments. Notwithstanding the foregoing,
no prepayment fee shall be payable by Borrower upon (i) a mandatory prepayment
made pursuant to paragraphs (b) through (f) of Section 1.3 or pursuant to
Section 1.16(c); provided that Borrower does not permanently reduce or terminate
the Revolving Loan Commitment upon any such prepayment or (ii) a sale of all of
the Capital Stock of Holdings; provided, that such sale (x) has not been
preceded by an unsolicited tender offer, (y) shall be consensual and (z) shall
have been approved by the board of directors (or comparable governing board) of
Holdings, the Borrower and the purchaser thereof.

     (d) Borrower shall pay to Administrative Agent, for the ratable benefit of
Lenders, the Letter of Credit Fee as provided in Annex B.

     1.10 Receipt of Payments. Borrower shall make each payment under this
Agreement not later than 2:00 p.m. (New York time) on the day when due in
immediately available funds in Dollars to the Collection Account. For purposes
of computing interest and Fees and determining Borrowing Availability as of any
date, all payments shall be deemed received on the Business Day on which
immediately available funds therefor are received in the Collection Account
prior to 2:00 p.m. New York time.

17



--------------------------------------------------------------------------------



 



Payments received after 2:00 p.m. New York time on any Business Day or on a day
that is not a Business Day shall be deemed to have been received on the
following Business Day. Notwithstanding the above, if Borrower is relying on a
permitted draw under this Agreement to fund the above referenced payments, and
the Administrative Agent fails to deliver such funds prior to 2:00 p.m. New York
time, then the payment by Borrower shall be deemed to have been received on a
timely basis on such current Business Day.

     1.11 Application and Allocation of Payments.

     (a) So long as no Event of Default has occurred and is continuing,
(i) payments consisting of proceeds of Accounts received in the ordinary course
of business shall, subject to paragraph (f) of Annex C, be applied, first, to
the Swing Line Loan and, second, to the Revolving Loan; and (ii) mandatory
prepayments shall be applied as set forth in paragraphs (b) through (f) of
Section 1.3. All payments and prepayments applied to a particular Loan shall be
applied ratably to the portion thereof held by each Lender as determined by its
Pro Rata Share. As to any other payment, and as to all payments made when an
Event of Default has occurred and is continuing or following the Commitment
Termination Date, Borrower hereby irrevocably waives the right to direct the
application of any and all payments received from or on behalf of Borrower, and
Borrower hereby irrevocably agrees that Administrative Agent shall have the
continuing exclusive right to apply any and all such payments against the
Obligations as Administrative Agent may deem advisable notwithstanding any
previous entry by Administrative Agent in the Loan Account or any other books
and records. In the absence of a specific determination by Administrative Agent
with respect thereto, payments shall be applied to amounts then due and payable
in the following order: (1) to Fees and Agents’ expenses reimbursable hereunder;
(2) to interest on the Swing Line Loan; (3) to principal payments on the Swing
Line Loan; (4) to interest on the Revolving Loans, ratably in proportion to the
interest accrued as to each Loan; (5) to principal payments on the Revolving
Loans and to provide cash collateral for Letter of Credit Obligations in the
manner described in Annex B, ratably to the aggregate, combined principal
balance of the Revolving Loans and outstanding Letter of Credit Obligations; and
(6) to all other Obligations including expenses of Lenders to the extent
reimbursable under Section 11.3.

     (b) Administrative Agent is authorized to, and at its sole election may,
charge to the Revolving Loan balance on behalf of Borrower and cause to be paid
all Fees, expenses, Charges, costs (including expenses incurred in connection
with payment of premiums on insurance policies referred to in Section 5.8) and
interest and principal, other than principal of the Revolving Loan, owing by
Borrower under this Agreement or any of the other Loan Documents if and to the
extent Borrower fails to pay promptly any such amounts as and when due, even if
the amount of such charges would exceed Borrowing Availability at such time. At
Administrative Agent’s option and to the extent permitted by law, any charges so
made shall constitute part of the Revolving Loan hereunder.

     1.12 Loan Account and Accounting. Administrative Agent shall maintain a
loan account (the “Loan Account”) on its books to record: all Advances, all
payments made by Borrower, and all other debits and credits as provided in this
Agreement with respect to the Loans or any other Obligations. All entries in the
Loan Account shall be made in accordance with Administrative Agent’s customary
accounting

18



--------------------------------------------------------------------------------



 



practices as in effect from time to time. The balance in the Loan Account, as
recorded on Administrative Agent’s most recent printout or other written
statement, shall, absent manifest error, be presumptive evidence of the amounts
due and owing to Agents and Lenders by Borrower; provided that any failure to so
record or any error in so recording shall not limit or otherwise affect
Borrower’s duty to pay the Obligations. Administrative Agent shall render to
Borrower a monthly accounting of transactions with respect to the Loans setting
forth the balance of the Loan Account for the immediately preceding month.
Unless Borrower notifies Administrative Agent in writing of any objection to any
such accounting (specifically describing the basis for such objection), within
thirty (30) days after the date thereof, each and every such accounting shall be
presumptive evidence of all matters reflected therein. Only those items
expressly objected to in such notice shall be deemed to be disputed by Borrower.
Any Lender that does not request a Revolving Note or Swing Line Note, as
applicable, may rely on the Loan Account as evidence of the amount of
Obligations from time to time owing to it.

     1.13 Indemnity.

     (a) Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and hold harmless each of Agents, Lenders and their
respective Affiliates, and each such Person’s respective officers, directors,
employees, attorneys, agents and representatives (each, an “Indemnified
Person”), from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses (including reasonable attorneys’ fees
and disbursements and other costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted against or incurred
by any such Indemnified Person as the result of credit having been extended,
suspended or terminated under this Agreement and the other Loan Documents and
the administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person’s gross negligence or willful
misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

     (b) To induce Lenders to provide the LIBOR Rate option on the terms
provided herein, if (i) any LIBOR Loans are repaid in whole or in part prior to
the last day of any applicable LIBOR Period (whether that repayment is made
pursuant to any provision of this Agreement or any other Loan Document or occurs
as a result of acceleration, by operation of law or otherwise); (ii) Borrower
shall default in payment when due of the principal amount of or

19



--------------------------------------------------------------------------------



 



interest on any LIBOR Loan; (iii) Borrower shall refuse to accept any borrowing
of, or shall request a termination of any borrowing, conversion into or
continuation of LIBOR Loans after Borrower has given notice requesting the same
in accordance herewith; or (iv) Borrower shall fail to make any prepayment of a
LIBOR Loan after Borrower has given a notice thereof in accordance herewith,
then Borrower shall indemnify and hold harmless each Lender from and against all
losses, costs and expenses resulting from or arising from any of the foregoing.
Such indemnification shall include any loss (including loss of margin) or
expense arising from the reemployment of funds obtained by it or from fees
payable to terminate deposits from which such funds were obtained. For the
purpose of calculating amounts payable to a Lender under this subsection, each
Lender shall be deemed to have actually funded its relevant LIBOR Loan through
the purchase of a deposit bearing interest at the LIBOR Rate in an amount equal
to the amount of that LIBOR Loan and having a maturity comparable to the
relevant LIBOR Period; provided, that each Lender may fund each of its LIBOR
Loans in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of amounts payable under this subsection. This covenant
shall survive the termination of this Agreement and the payment of the Notes and
all other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrower with its written calculation
of all amounts payable pursuant to this Section 1.13(b), and such calculation
shall be binding on the parties hereto unless Borrower shall object in writing
within ten (10) Business Days of receipt thereof, specifying the basis for such
objection in detail.

     1.14 Access. Each Credit Party that is a party hereto shall, during normal
business hours, from time to time upon two (2) Business Days’ prior notice as
frequently as any Agent reasonably determines to be appropriate: (a) provide
such Agent and any of its officers, employees and agents access to the
properties, facilities, advisors, officers, employees and Collateral of such
Credit Party and each of its Subsidiaries and (b) permit such Agent, and any of
its officers, employees and agents, to inspect, audit and make extracts from the
books and records of such Credit Party and each of its Subsidiaries. Each Credit
Party that is a party hereto shall, during normal business hours, permit once
during each Fiscal Year, the Inventory and Receivables Security Agent, and its
officers, employees and agents, to inspect, review, evaluate and make test
verifications and counts of the Accounts, Inventory and other Collateral of such
Credit Party and each of its Subsidiaries; provided, that such access shall be
permitted twice in each Fiscal Year during which any Loans are outstanding. If
an Event of Default has occurred and is continuing, each such Credit Party shall
provide the access set out in the two preceding sentences, to each Agent and
Lender at all times and without advance notice. Furthermore, so long as any
Event of Default has occurred and is continuing, Borrower shall provide each
Agent and Lender with access to its suppliers and customers. Each Credit Party
shall make available to each Agent and its counsel reasonably promptly originals
or copies of all books and records that such Agent may reasonably request. Each
Credit Party shall deliver any document or instrument necessary for any Agent,
as such Agent may from time to time request, to obtain records from any service
bureau or other Person that maintains records for such Credit Party, and shall
maintain duplicate records or supporting documentation on media, including
computer tapes and discs owned by such Credit Party. Agents will give Lenders at
least five (5) days’ prior written notice of regularly scheduled audits.
Representatives of other Lenders may accompany an Agent’s representatives on
regularly scheduled audits at no charge to Borrower.

20



--------------------------------------------------------------------------------



 



     1.15 Taxes.

     (a) Any and all payments by Borrower hereunder or under the Notes shall be
made, in accordance with this Section 1.15, free and clear of and without
deduction for any and all present or future Taxes. If Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder or
under the Notes, (i) the sum payable shall be increased as much as shall be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 1.15) Agents or
Lenders, as applicable, receive an amount equal to the sum they would have
received had no such deductions been made, (ii) Borrower shall make such
deductions, and (iii) Borrower shall pay the full amount deducted to the
relevant taxing or other authority in accordance with applicable law. Within
thirty (30) days after the date of any payment of Taxes, Borrower shall furnish
to Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof.

     (b) Each Credit Party that is a signatory hereto shall indemnify and,
within ten (10) days of demand therefor, pay each Agent and Lender for the full
amount of Taxes (including any Taxes imposed by any jurisdiction on amounts
payable under this Section 1.15) paid by such Agent or Lender, as appropriate,
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
asserted.

     (c) Each Lender organized under the laws of a jurisdiction outside the
United States (a “Foreign Lender”) as to which payments to be made under this
Agreement or under the Notes are exempt from United States withholding tax under
an applicable statute or tax treaty shall provide to Borrower and Administrative
Agent a properly completed and executed IRS Form W-8ECI or Form W-8BEN or other
applicable form, certificate or document prescribed by the IRS or the United
States certifying as to such Foreign Lender’s entitlement to such exemption (a
“Certificate of Exemption”). Any foreign Person that seeks to become a Lender
under this Agreement shall provide a Certificate of Exemption to Borrower and
Administrative Agent prior to becoming a Lender hereunder. No foreign Person may
become a Lender hereunder if such Person fails to deliver a Certificate of
Exemption in advance of becoming a Lender.

     1.16 Capital Adequacy; Increased Costs; Illegality.

     (a) If any law, treaty, governmental (or quasi-governmental) rule,
regulation, guideline or order regarding capital adequacy, reserve requirements
or similar requirements or compliance by any Lender with any request or
directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law), in each case, adopted
after the Closing Date, from any central bank or other Governmental Authority
increases or would have the effect of increasing the amount of capital, reserves
or other funds required to be maintained by such Lender and thereby reducing the
rate of return on such Lender’s capital as a consequence of its obligations
hereunder, then Borrower shall from time to time upon demand by such Lender
(with a copy of such demand to Administrative Agent) pay to Administrative
Agent, for the account of such Lender, additional amounts sufficient to
compensate such Lender for such reduction. A certificate as to the amount of
that reduction and showing the basis of the

21



--------------------------------------------------------------------------------



 



computation thereof submitted by such Lender to Borrower and to Administrative
Agent shall be presumptive evidence of the matters set forth therein.

     (b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any Loan, then Borrower shall
from time to time, upon demand by such Lender (with a copy of such demand to
Administrative Agent), pay to Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to Borrower and to Administrative Agent by such Lender, shall be presumptive
evidence of the matters set forth therein. Each Lender agrees that, as promptly
as practicable after it becomes aware of any circumstances referred to above
which would result in any such increased cost, the affected Lender shall, to the
extent not inconsistent with such Lender’s internal policies of general
application, use reasonable commercial efforts to minimize costs and expenses
incurred by it and payable to it by Borrower pursuant to this Section 1.16(b).

     (c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
reasonable opinion, materially adversely affecting it or its Loans or the income
obtained therefrom, on notice thereof and demand therefor by such Lender to
Borrower through Administrative Agent, (i) the obligation of such Lender to
agree to make or to make or to continue to fund or maintain LIBOR Loans shall
terminate and (ii) Borrower shall pay or convert in full all outstanding LIBOR
Loans owing to such Lender at the end of the applicable Interest Period
(provided that if such Lender reasonably believes that it would be unlawful or
that any central bank or other Governmental Authority would assert that it is
unlawful to maintain such outstanding LIBOR Loans, Borrower shall forthwith
prepay in full all outstanding LIBOR Loans owing to such Lender, together with
interest accrued thereon, unless Borrower, within five (5) Business Days after
the delivery of such notice and demand, converts all LIBOR Loans into Index Rate
Loans).

     (d) Within thirty (30) days after receipt by Borrower of written notice and
demand from any Lender (an “Affected Lender”) for payment of additional amounts
or increased costs as provided in Sections 1.15(a), 1.16(a) or 1.16(b), Borrower
may, at its option, notify Administrative Agent and such Affected Lender of its
intention to replace the Affected Lender. So long as no Default or Event of
Default has occurred and is continuing, Borrower, with the consent of
Administrative Agent, may obtain, at Borrower’s expense, a replacement Lender
(“Replacement Lender”) for the Affected Lender, which Replacement Lender must be
reasonably satisfactory to Administrative Agent. If Borrower obtains a
Replacement Lender within ninety (90) days following notice of its intention to
do so, the Affected Lender must sell and assign its Loans and Revolving Loan
Commitment to such Replacement Lender for an amount equal to the principal
balance of all Loans held by the Affected Lender and all accrued

22



--------------------------------------------------------------------------------



 



interest and Fees with respect thereto through the date of such sale and such
assignment shall not require the payment of an assignment fee to Administrative
Agent; provided, that Borrower shall have reimbursed such Affected Lender for
the additional amounts or increased costs that it is entitled to receive under
this Agreement through the date of such sale and assignment. Notwithstanding the
foregoing, Borrower shall not have the right to obtain a Replacement Lender if
the Affected Lender rescinds its demand for increased costs or additional
amounts within 15 days following its receipt of Borrower’s notice of intention
to replace such Affected Lender. Furthermore, if Borrower gives a notice of
intention to replace and does not so replace such Affected Lender within ninety
(90) days thereafter, Borrower’s rights under this Section 1.16(d) shall
terminate with respect to such Affected Lender in connection with such
circumstance and Borrower shall promptly pay all increased costs or additional
amounts demanded by such Affected Lender pursuant to Sections 1.15(a), 1.16(a)
and 1.16(b).

     1.17 Single Loan. All Loans to Borrower and all of the other Obligations of
Borrower arising under this Agreement and the other Loan Documents shall
constitute one general obligation of Borrower secured, until the Termination
Date, by all of the Collateral.

     1.18 Availability Reserve. The parties hereto agree that in addition to any
other Reserves established pursuant to this Agreement, if, on or prior to
January 31, 2008, the maturity date of the Term Loan Obligations pursuant to the
Term Loan Agreement has not been extended to or beyond July 8, 2010 (the “Term
Loan Extension”), the Inventory and Receivables Security Agent shall establish:
(i) on February 1, 2008, a Reserve on Borrowing Availability equal to fifty
percent (50%) of the Term Loan Obligations outstanding on such date and
(ii) beginning March 1, 2008, a monthly Reserve equal to 1/6 of the Term Loan
Obligations outstanding on such date less the Reserve established in clause
(i) hereof, for the immediately succeeding six (6) month period; provided, that
any Reserve implemented pursuant to this Section 1.18 shall be released at such
time as the Term Loan Extension has been completed in a manner reasonably
satisfactory to the Inventory and Receivables Security Agent.

     1.19 Effect of Amendment and Restatement. Upon the execution and delivery
of this Agreement, the “Indebtedness”, “Obligations” and other “Liabilities”
previously governed by the Prior Loan Agreement (the “Prior Liabilities”) shall
continue in full force and effect, but shall be governed by the terms and
conditions set forth in this Agreement. The Prior Liabilities, together with any
and all additional Obligations incurred hereunder or under any of the other Loan
Documents, shall continue to be secured by all of the Collateral, whether now
owned or hereafter acquired and wheresoever located, all as more specifically
set forth in the Loan Documents. The execution and delivery of this Agreement
shall not constitute a novation or repayment of the Prior Liabilities.

2. CONDITIONS PRECEDENT

     2.1 Conditions to the Initial Loans. No Lender shall be obligated to make
any Revolving Loan or incur any Letter of Credit Obligations, or to take,
fulfill, or perform any other action hereunder, until the following conditions
have been satisfied or

23



--------------------------------------------------------------------------------



 



provided for in a manner reasonably satisfactory to Agents, or waived in writing
by Agents and Requisite Lenders:

     (a) Credit Agreement; Loan Documents. The Agents shall have received:

          (i) this Agreement, executed and delivered by the Administrative
Agent, the Inventory and Receivables Security Agent, Holdings, the Documentation
Agent, the Borrower and each Lender listed on Annex J;

          (ii) the Security Agreement, executed and delivered by Holdings, the
Borrower, certain of their subsidiaries, the Collateral Agent, the Inventory and
Receivables Security Agent and the other secured parties party thereto;

          (iii) the Senior Current Asset Security Agreement, executed and
delivered by Holdings, the Borrower, certain of their subsidiaries, and the
Inventory and Receivables Security Agent;

          (iv) the Junior Current Asset Security Agreement, executed and
delivered by Holdings, the Borrower, certain of their Subsidiaries, the
Collateral Agent and the other secured parties party thereto;

          (v) the Current Asset Intercreditor Agreement, executed and delivered
by Holdings, the Borrower, certain of their Subsidiaries, the Inventory and
Receivables Security Agent and the Collateral Agent;

          (vi) the PPE Access Agreement, executed and delivered by Holdings, the
Borrower, certain of their Subsidiaries and the other parties party thereto;

          (vii) the JV Pledge Agreements, executed and delivered by the
Borrower, the Collateral Agent, the Inventory and Receivables Security Agent and
the other secured parties party thereto;

          (viii) a mortgage with respect to each Mortgaged Property, executed
and delivered by the relevant Credit Party for the benefit of the Collateral
Agent;

          (ix) the Guarantee Agreement executed by each of Holdings and WP Steel
Venture;

          (x) the Environmental Indemnity executed and delivered by Holdings,
the Borrower, and the Agents; and

such other documents, instruments, agreements and legal opinions as Agents shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including all those listed in the
Closing Checklist attached hereto as Annex D, each in form and substance
reasonably satisfactory to Agents; provided, that Agents hereby acknowledge
their receipt of each of the items listed in clauses (ii) through (ix) above on
terms and conditions reasonably satisfactory to Agents.

24



--------------------------------------------------------------------------------



 



     (b) Approvals. Agents shall have received (i) satisfactory evidence that
the Credit Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the Related Transactions or (ii) an officer’s certificate in
form and substance reasonably satisfactory to Agents affirming that no such
consents or approvals are required.

     (c) Opening Availability. The Eligible Accounts and Eligible Inventory
supporting the initial Revolving Credit Advance and the initial Letter of Credit
Obligations incurred and the amount of the Reserves to be established on the
Restatement Date shall be sufficient in value, as determined by Inventory and
Receivables Security Agent, to provide Borrower with Borrowing Availability,
after giving effect to the initial Revolving Credit Advance and the incurrence
of any initial Letter of Credit Obligations (on a pro forma basis, with trade
payables being paid currently, and expenses and liabilities being paid in the
ordinary course of business and without acceleration of sales) of at least
$50,000,000.

     (d) Payment of Fees. Borrower shall have paid the Fees required to be paid
on the Restatement Date in the respective amounts specified in Section 1.9
(including the Fees specified in the Fee Letter), and shall have reimbursed
Agents for all fees, costs and expenses of closing presented as of the
Restatement Date.

     (e) Capital Structure: Other Indebtedness. The capital structure of each
Credit Party and the terms and conditions of all Indebtedness of each Credit
Party shall be acceptable to each Agent in its sole discretion.

     (f) Due Diligence. Agents shall have completed their business and legal due
diligence, including a roll forward of Inventory and Receivables Security
Agent’s previous Collateral audit with results reasonably satisfactory to
Inventory and Receivables Security Agent.

     2.2 Further Conditions to Each Loan. Except as otherwise expressly provided
herein, no Lender shall be obligated to fund any Advance, convert or continue
any Revolving Loan as a LIBOR Loan or incur or reinstate any Letter of Credit
Obligation, if, as of the date thereof:

     (a) any representation or warranty by any Credit Party contained herein or
in any other Loan Document is untrue or incorrect as of such date as determined
by Administrative Agent or Requisite Lenders, except to the extent that such
representation or warranty expressly relates to an earlier date and except for
changes therein expressly permitted or expressly contemplated by this Agreement,
and Administrative Agent or Requisite Lenders have determined not to make such
Advance, convert or continue any Revolving Loan as a LIBOR Loan or incur such
Letter of Credit Obligation as a result of the fact that such warranty or
representation is untrue or incorrect;

     (b) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligation), and Administrative Agent or Requisite Lenders shall have
determined not to make any Advance,

25



--------------------------------------------------------------------------------



 



convert or continue any Revolving Loan as a LIBOR Loan or incur any Letter of
Credit Obligation as a result of that Default or Event of Default; or

     (c) after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), Borrower would not be in compliance with the Borrowing
Availability requirements contained in paragraphs (a) and (b) of Annex G.

The request and acceptance by Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Revolving Loan into, or as, a LIBOR Loan shall be deemed to constitute,
as of the date thereof, (i) a representation and warranty by Borrower that the
conditions in this Section 2.2 have been satisfied and (ii) a reaffirmation by
Borrower of the granting and continuance of the Liens of the Collateral Agent or
the Inventory and Receivables Security Agent, as applicable, in favor of the
Agents and Lenders.

3. REPRESENTATIONS AND WARRANTIES

     To induce the Agents and the Lenders to enter into this Agreement and to
make the Loans and perform their obligations hereunder, the Credit Parties
hereby jointly and severally represent and warrant to the Administrative Agent
and each Lender that:

     3.1 Financial Condition.

     (a) The audited consolidated balance sheets of Holdings as at December 31,
2002, December 31, 2003 and December 31, 2004, and the related consolidated
statements of income and of cash flows for the Fiscal Years ended on such dates,
reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, present fairly the consolidated financial condition
of Holdings as at such date, and the consolidated results of its operations and
consolidated cash flows for the respective Fiscal Years then ended. The
unaudited consolidated balance sheet of Holdings as at March 31, 2005, and the
related unaudited consolidated statements of income and cash flows for the
three-month period ended on such date, present fairly the consolidated financial
condition of Holdings as at such date, and the consolidated results of its
operations and its consolidated cash flows for the three-month period then ended
(subject to normal year end audit adjustments). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). None of Holdings, Borrower nor any of their consolidated Subsidiaries
has any material Guarantee Obligations, contingent liabilities and liabilities
for taxes, or any long term leases or unusual forward or long term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, in each case that would be required
to be disclosed in accordance with GAAP, that are not reflected in the most
recent financial statements referred to in this paragraph. During the period
from December 31, 2004 to and including the date hereof there has been no
Disposition by Holdings or Borrower or any of their consolidated Subsidiaries of
any material part of their business or property.

26



--------------------------------------------------------------------------------



 



     (b) In the case of each Joint Venture, to the best of the Borrower’s
knowledge (it being understood that the Borrower has made no independent
investigation thereof) the audited consolidated balance sheets of such Joint
Venture as at December 31, 2002, December 31, 2003 and December 31, 2004, and
the related consolidated statements of income and of cash flows for the Fiscal
Years ended on such dates, reported on by and accompanied by an unqualified
report from an independent certified public accountant, present fairly the
consolidated financial condition of such Joint Venture as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective Fiscal Years then ended. To the best of the Borrower’s knowledge (it
being understood that the Borrower has made no independent investigation
thereof), the unaudited consolidated balance sheet of such Joint Venture as at
March 31, 2005, and the related unaudited consolidated statements of income and
cash flows for the three-month period ended on such date, present fairly the
consolidated financial condition of such Joint Venture as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
three-month period then ended (subject to normal year end audit adjustments). To
the best of the Borrower’s knowledge (it being understood that the Borrower has
made no independent investigation thereof) all such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). To the best of the Borrower’s knowledge (it being understood that the
Borrower has made no independent investigation thereof), as of the Closing Date
no Joint Venture has any material Guarantee Obligations, contingent liabilities
and liabilities for taxes, or any long term leases or unusual forward or long
term commitments, including any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, in each case
that would be required to be disclosed in accordance with GAAP and that are not
reflected in the most recent financial statements referred to in this paragraph.
To the best of the Borrower’s knowledge (it being understood that the Borrower
has made no independent investigation thereof), during the period from
December 31, 2004 to and including the date hereof there has been no Disposition
by a Joint Venture of any material part of its business or property.

     (c) Holdings and its Subsidiaries maintain, in accordance with sound
business practices and applicable law and rules and regulations issued by any
Governmental Authority (i) a system of accounting, which includes maintenance of
proper books and records, that permits preparation of financial statements in
conformity with GAAP and provides reasonable assurances that (A) transactions
are executed in accordance with management’s general or specific authorization;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for material
assets is compared with the existing material assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (ii) effective
disclosure controls and procedures designed to ensure that material information
relating to Holdings and its Subsidiaries is made known to Responsible Officers
of Holdings in a timely manner.

     3.2 No Change. There has been no development or event that has had or could
reasonably be expected to have a Material Adverse Effect since December 31,
2004. As of the Restatement Date, there has been no development or event that
has had a

27



--------------------------------------------------------------------------------



 



material adverse effect on the aggregate value of the “Collateral” as defined in
the Security Agreement or in the aggregate value of the “Collateral” as defined
in the JV Pledge Agreements relating to Ohio Coatings Company and
Wheeling-Nisshin, Inc. (but in any case excluding Current Asset Collateral)
since the appraisals dated September 2002 and May 2003 received from Asset
Recovery & Valuation and Conway del Genio, respectively.

     3.3 Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that the
failure to be so qualified could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect, (d) is in compliance with all Requirements of
Law except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect and
(e) possesses all necessary certificates, franchises, licenses, permits, rights
and concessions and consents which are material to the conduct of its business
and operations as currently conducted.

     3.4 Power; Authorization; Enforceable Obligations. Each Credit Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Credit Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Related Transactions and the extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(i) consents, authorizations, filings and notices described in Disclosure
Schedule 3.4, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect and (ii) the filings referred
to in Section 3.18. Each Loan Document has been duly executed and delivered on
behalf of each Credit Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Credit Party party thereto, enforceable against each such
Credit Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

     3.5 No Legal Bar.

     (a) The execution, delivery and performance of this Agreement and the other
Loan Documents, the borrowings hereunder and the use of the proceeds thereof
will not violate

28



--------------------------------------------------------------------------------



 



any Requirement of Law or any Contractual Obligation of any Group Member and
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the imposition of the Liens created
by the Collateral Documents and the Junior Current Asset Security Agreement).

     (b) No Group Member is a party to or is otherwise subject to any agreements
or instruments or any charter or other internal restrictions which, individually
or in the aggregate, could reasonably be expected to impair the ability of the
Group Members, taken as a whole, to perform their payment or other material
obligation under the Loan Documents.

     3.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority (collectively, “Litigation”) is pending or,
to the knowledge of Holdings or the Borrower, threatened by or against any Group
Member or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect. No Group Member is subject to any final judgments, writs,
injunctions or decrees of any Governmental Authority, compliance with which
could be reasonably expected to have a Material Adverse Effect, or is in default
with respect to any such judgment, writ, injunction or decree, which default
could be reasonably expected to have a Material Adverse Effect.

     3.7 No Default. No Group Member is in default under or with respect to any
of its material Contractual Obligations. No Default or Event of Default has
occurred and is continuing.

     3.8 Ownership of Property; Liens. Except as provided in Disclosure
Schedule 3.8, each Group Member has title in fee simple to, or a valid leasehold
interest in, all its real property, and good title to, or a valid leasehold
interest in, all its other property, and none of such property is subject to any
Lien except as permitted by Section 6.3.

     3.9 Intellectual Property. Each Group Member owns, or is licensed to use,
all Intellectual Property reasonably necessary for the conduct of its business
as currently conducted. No material claim has been asserted and is pending by
any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does Holdings or
the Borrower know of any valid basis for any such claim. The use of Intellectual
Property by each Group Member does not infringe on the rights of any Person in
any material respect.

     3.10 Taxes. Each Group Member has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other material taxes, fees or other
Charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of

29



--------------------------------------------------------------------------------



 



the relevant Group Member); no tax Lien has been filed, and, to the knowledge of
Holdings or the Borrower, no claim is being asserted, with respect to any such
tax, fee or other Charge. Other than tax indemnity agreements in leasing
transactions entered into in the ordinary course of business, no Group Member is
a party to any tax sharing agreement with any Person other than another Group
Member. Disclosure Schedule 3.10 is a true and complete list of each claim of a
governmental unit of the kind entitled to priority in payment as specified in
Section 502(1) and 507(a)(8) of the Bankruptcy Code, that Group Members will or
expect to pay or to be required to pay during the six years immediately
following the Restatement Date.

     3.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U 1, as
applicable, referred to in Regulation U.

     3.12 Labor Matters. Other than ordinary course employee grievances which
are not material, in the aggregate: (a) there are no strikes, boycotts, work
stoppages, walkouts or other labor disputes against any Group Member pending or,
to the knowledge of Holdings or the Borrower, threatened; (b) hours worked by
and payment made to employees of each Group Member have not been in violation of
the Fair Labor Standards Act or any other applicable Requirement of Law dealing
with such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member.

     3.13 ERISA. Except as set forth in Disclosure Schedule 3.13, no Reportable
Event (within the meaning of Section 412 of the IRC or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan (other than a
Multiemployer Plan). No “accumulated funding deficiency” (within the meaning of
Section 412 of the IRC or Section 302 of ERISA) has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan. Each Plan has complied in all material
respects with the applicable provisions of ERISA and the IRC except for such
instances of noncompliance which, individually or in the aggregate, would not
reasonably be expected to result in a material liability. Except as set forth on
Disclosure Schedule 3.13 hereto, no termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has

30



--------------------------------------------------------------------------------



 



resulted or could reasonably be expected to result in a material liability under
ERISA, and neither the Borrower nor any Commonly Controlled Entity would become
subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. Neither the Borrower nor any Commonly
Controlled Entity has been notified or is aware that any Multiemployer Plan is
in Reorganization or Insolvent.

     3.14 Investment Company Act; Other Regulations. No Credit Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Credit
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

     3.15 Subsidiaries. Except as disclosed to the Agents by the Borrower in
writing from time to time after the Restatement Date, (a) Disclosure
Schedule 3.15 sets forth the name and jurisdiction of incorporation of each
direct or indirect Subsidiary of Holdings and, as to each such Subsidiary, the
percentage of each class of Capital Stock owned by any Credit Party and
(b) there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of any Subsidiary of Holdings, including the Borrower, except as
created by the Loan Documents.

     3.16 Environmental Matters. Except as could not reasonably be expected to
result in a Material Environmental Loss:

     (a) each Group Member: (i) is, and within the period of all applicable
statutes of limitation has been, in compliance with all applicable Environmental
Laws; (ii) holds all Environmental Permits (each of which is in full force and
effect) required for any of its current or intended operations or for any
property owned, leased, or otherwise operated by it; (iii) is, and within the
period of all applicable statutes of limitation has been, in compliance with all
of its Environmental Permits; and (iv) reasonably believes that: each of its
Environmental Permits will be timely renewed and complied with, without expense;
any additional Environmental Permits that could reasonably be expected to be
required of it will be timely obtained and complied with, without expense; and
compliance with any Environmental Law that is or could reasonably be expected to
become applicable to it will be timely attained and maintained, without expense.

     (b) to the knowledge of Holdings or the Borrower, Materials of
Environmental Concern are not present at, on, under, in, or about any real
property now or formerly owned, leased or operated by any Group Member or at any
other location (including, without limitation, any location to which Materials
of Environmental Concern have been sent for re-use or recycling or for
treatment, storage, or disposal) which could reasonably be expected to (i) give
rise to liability of any Group Member under any applicable Environmental Law or
otherwise result in costs (other than ordinary and routine operating and
maintenance costs consistent with historical expenditures) to any Group Member,
or (ii) interfere with any Group

31



--------------------------------------------------------------------------------



 



Member’s continued operations, or (iii) impair the fair market value, based on
current use, of any real property owned by any Group Member.

     (c) there is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which any Group Member is, or to the knowledge of any Group
Member will be, named as a party that is pending or, to the knowledge of the
Borrower, threatened in writing.

     (d) no Group Member has received any written request for information, or
been notified that it is a potentially responsible party under or relating to
the federal Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended, or any similar Environmental Law, or with respect to
any Materials of Environmental Concern.

     (e) no Group Member has entered into or agreed to any consent decree,
order, or settlement or other agreement, nor is subject to any judgment, decree,
or order or other agreement, in any judicial, administrative, arbitral, or other
forum, relating to compliance with or liability under any Environmental Law.

     (f) no Group Member has assumed or retained, by contract or operation of
law, any liabilities of any kind, fixed or contingent, under any Environmental
Laws or with respect to any Materials of Environmental Concern.

For purposes of Section 8 of this Agreement (Events of Default), each of the
foregoing representations and warranties contained in this Section 3.16 that are
qualified by the knowledge of Holdings or the Borrower shall be deemed not to be
so qualified.

     3.17 Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document or the Lender Presentation contains any
untrue statement of material fact or omits to state a material fact necessary to
make the statements contained herein or therein not misleading. No statement or
information contained in any other document, certificate or statement furnished
by or on behalf of any Credit Party to the Agents or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents contained as of the date such statement,
information, document or certificate was so furnished, when taken in the
aggregate, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained therein not misleading.
The projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of Holdings and the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Credit Party on the date hereof that could reasonably be expected to have
a Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, in the Lender Presentation or in any other documents,
certificates and statements furnished to the Agents and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.

32



--------------------------------------------------------------------------------



 



     3.18 Collateral Documents.

     (a) The Collateral Documents are effective to create in favor of the
Collateral Agent or Inventory and Receivables Security Agent, as applicable, for
the benefit of the Agents and Lenders, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof. In the case
of the pledged Capital Stock described in the Collateral Documents, when stock
certificates representing such pledged Capital Stock are delivered to the
Collateral Agent, and in the case of the other Collateral described in the
Collateral Documents, when financing statements and other filings specified on
Disclosure Schedule 3.18(a) in appropriate form are filed in the offices
specified on Disclosure Schedule 3.18(a), the Collateral Documents shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Credit Parties in such Collateral and the proceeds thereof
that can be perfected by filing, as security for the Obligations (as defined in
each Collateral Document), in each case prior and superior in right to any other
Person (except Liens permitted by Section 6.3).

     (b) Each of the Mortgages is effective to create in favor of the Collateral
Agent, for the benefit of the Agents and Lenders and the other secured parties
party to the Security Agreement, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified on Disclosure Schedule 3.18(b)-1,
each such Mortgage shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Credit Parties in the
Mortgaged Properties and the proceeds thereof, as security for the Obligations
(as defined in the relevant Mortgage), in each case prior and superior in right
to any other Person (except Liens permitted by Section 6.3). Disclosure
Schedule 3.18(b)-2 lists, as of the Restatement Date, each parcel of owned real
property and each leasehold interest in real property located in the United
States and held by the Borrower or any of its Subsidiaries.

     3.19 Solvency. Immediately after giving effect to the consummation of the
Related Transactions and the incurrence of all Indebtedness and obligations
being incurred in connection herewith and therewith, each Credit Party will be
Solvent (giving effect to undisputed rights of contribution from each Group
Member which, following payment of such contribution would itself continue to be
Solvent).

     3.20 Regulation H. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
except where flood insurance has been obtained in compliance with such Act.

     3.21 Certain Documents. The Borrower has delivered to Agents complete and
correct copies of the Related Transactions Documents, including any amendments,
supplements or modifications with respect thereto.

     3.22 [Intentionally Omitted].

33



--------------------------------------------------------------------------------



 



     3.23 Senior Indebtedness. The Obligations constitute senior indebtedness
for purposes of, and are entitled to the subordination provisions contained in,
the WHX Subordinated Note and the West Virginia Note.

     3.24 Insurance. Disclosure Schedule 3.24 lists all insurance policies of
any nature maintained, as of the Restatement Date, for current occurrences by
each Credit Party, as well as a summary of the terms of each such policy. Such
policies are in full force and effect and in such amounts, with such deductibles
and covering such risks as are insured against and carried in accordance with
applicable law and prudent industry practice by U.S. steel companies similarly
situated with the Borrower and owning or operating similar properties.

     3.25 Deposit and Disbursement Accounts. Disclosure Schedule 3.25 lists all
banks and other financial institutions at which any Credit Party maintains
deposit or other accounts as of the Restatement Date, including any Disbursement
Accounts, and such Schedule correctly identifies the name, address and telephone
number of each depository, the name in which the account is held, a description
of the purpose of the account, and the complete account number therefor.

     3.26 Government Contracts. Except as set forth in Disclosure Schedule 3.26,
as of the Restatement Date, no Credit Party is a party to any contract or
agreement with any Governmental Authority and no Credit Party’s Accounts are
subject to the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any
similar state or local law.

     3.27 Customer and Trade Relations. Except as set forth in Disclosure
Schedule 3.27, as of the Restatement Date, there exists no actual or, to the
knowledge of any Credit Party, threatened termination or cancellation of, or any
material adverse modification or change in: the business relationship of any
Credit Party with any customer or group of customers whose purchases during the
preceding 12 months caused them to be ranked among the ten largest customers of
such Credit Party; or the business relationship of any Credit Party with any
supplier essential to its operations.

     3.28 Bonding; Licenses. Except as set forth on Disclosure Schedule 3.28, as
of the Restatement Date, no Credit Party is a party to or bound by any surety
bond agreement or bonding requirement with respect to products or services sold
by it or any trademark or patent license agreement with respect to products sold
by it.

     3.29 Brokers. No broker or finder acting on behalf of any Credit Party or
Affiliate thereof brought about the obtaining, making or closing of the Loans or
the Related Transactions, and no Credit Party or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

34



--------------------------------------------------------------------------------



 



     3.30 Off Balance Sheet Transactions. None of the Credit Parties is a party
to any “off-balance sheet arrangement” (within the meaning of Item 303(a)(4) of
Regulation S-K under the Securities Act and the Exchange Act, as amended by SEC
Release No. 33-8182 (January 28, 2003)) except as permitted pursuant to
Section 6.12.

     3.31 Inactive Subsidiaries. As of the Restatement Date, each of Consumers
Mining and Monessen Southwestern Railway is an Inactive Subsidiary.

4. FINANCIAL STATEMENTS AND INFORMATION

     4.1 Reports and Notices.

     (a) Each Credit Party executing this Agreement hereby agrees that from and
after the Restatement Date and until the Termination Date, it shall deliver to
Agents or to Agents and Lenders, as required, the Financial Statements, notices,
projections and other information at the times, to the Persons and in the manner
set forth in Annex E.

     (b) Each Credit Party executing this Agreement hereby agrees that from and
after the Restatement Date and until the Termination Date, it shall deliver to
Agents or to Agents and Lenders, as required, the various Collateral Reports
(including Borrowing Base Certificates in the form of Exhibit 4.1(b)) at the
times, to the Persons and in the manner set forth in Annex F.

     4.2 Communication with Accountants. Each Credit Party executing this
Agreement authorizes (a) each Agent and (b) so long as an Event of Default has
occurred and is continuing, each Lender, to communicate directly with its
independent certified public accountants, including PricewaterhouseCoopers, and
authorizes and shall instruct those accountants and advisors to communicate to
each Agent and Lender information relating to any Credit Party with respect to
the business, results of operations and financial condition of any Credit Party.

5. AFFIRMATIVE COVENANTS

     The Credit Parties hereby jointly and severally agree that, so long as any
Loan or other amount is owing to any Lender or Agent hereunder, each of the
Credit Parties shall and shall cause each of their Subsidiaries to:

     5.1 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

     5.2 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep
in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 6.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not

35



--------------------------------------------------------------------------------



 



reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

     5.3 Maintenance of Property. Keep all property useful and necessary in its
business in good working order and condition.

     5.4 Books and Records. (a) Keep proper books of records and account in
which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities and (b) permit representatives of any Lender to
visit and inspect any of its properties and examine, copy and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Credit Parties with officers and employees
of the Credit Parties.

     5.5 Notices. Promptly give notice to each Agent and Lender of:

     (a) the occurrence of any Default or Event of Default;

     (b) any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

     (c) as soon as possible, and in any event within two (2) Business Days
after Borrower knows or has reason to know thereof, notice of any matured or
unmatured defaults with respect to any Indebtedness or leases relating to
locations at which Collateral is located;

     (d) any Litigation commenced or threatened against any Group Member that
(i) seeks damages in excess of $250,000, (ii) seeks injunctive relief in
connection with any Plan, (iii) alleges criminal misconduct by any Credit Party,
(iv) alleges the violation of any law regarding, or seeks remedies in connection
with, any Environmental Liabilities; (v) involves any product recall; or
(vi) relates to any Loan Document;

     (e) the following events, as soon as possible and in any event within
30 days after the Borrower knows thereof: (i) the occurrence of any Reportable
Event not set forth on Disclosure Schedule 3.13 with respect to any Plan (other
than a Multiemployer Plan), a failure to make any required contribution to a
Plan, the creation of any Lien in favor of the PBGC or a Plan or any withdrawal
from, or the termination, Reorganization or Insolvency of, any Multiemployer
Plan or (ii) the institution of proceedings or the taking of any other action by
the PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer
Plan with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan; or (iii) any judicial or regulatory determination that
the WHX Pension Plan is not a Single Employer Plan;

36



--------------------------------------------------------------------------------



 



     (f) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect;

     (g) (i) any adverse change in any credit rating assigned by S&P, Moody’s or
nationally recognized rating agency to Holdings, any Subsidiary of Holdings or
any obligations thereof or (ii) any pending or threatened strike, boycott, work
stoppage or other material labor dispute against any Group Member;

     (h) the following events, as soon as possible and in any event within ten
(10) days after any Group Member knows or has reason to know thereof: (i) any
development, event, or condition that, individually or in the aggregate with
other related developments, events or conditions, could reasonably be expected
to result in a Material Environmental Loss; (ii) any written notice that any
Governmental Authority may deny any application for a material Environmental
Permit sought by, or revoke or refuse to renew any material Environmental Permit
held by any Group Member; and (iii) any Governmental Authority has identified
any Group Member as a potentially responsible party under any Environmental Law
for the cleanup of Materials of Environmental Concern at any location, whether
or not owned, leased or operated by any Group Member, which could result in a
Material Environmental Loss; and

     (i) such other notices required pursuant to Annex E.

Excluding notices given in accordance with paragraph (i), each notice pursuant
to this Section 5.5 shall be accompanied by a statement of a Responsible Officer
setting forth details of the occurrence referred to therein and stating what
action the relevant Group Member proposes to take with respect thereto.

     5.6 Environmental Laws.

     (a) Comply in all material respects with, and undertake reasonable efforts
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and undertake reasonable efforts ensure
that all tenants and subtenants obtain and comply in all material respects with
and maintain, any and all Environmental Permits necessary for their respective
operations.

     (b) Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply with all orders and directives of all Governmental
Authorities regarding Environmental Laws provided, however, that Holdings and
the Borrower shall not be deemed in violation of this Covenant if Holdings or
the Borrower promptly challenges in good faith any such order or directive of
any Governmental Authorities in a manner consistent with all applicable
Environmental Laws and any applicable Requirement of Law, and pursues such
challenge or challenges diligently, and the outcome of such challenges, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

     (c) Generate, use, treat, store, release, dispose of, and otherwise manage
Materials of Environmental Concern in a manner that would not reasonably be
expected to result in a material liability to the Borrower or any of its
Subsidiaries or to materially affect any real

37



--------------------------------------------------------------------------------



 



property owned or leased by any of them; and take reasonable efforts to prevent
any other Person from generating, using, treating, storing, releasing, disposing
of, or otherwise managing Materials of Environmental Concern in a manner that
could reasonably be expected to result in a material liability to, or materially
affect any real property owned or operated by, the Borrower or any of its
Subsidiaries; provided, however, that Holdings and Borrower shall be deemed not
to be in violation of this 5.6(c) if Holdings and the Borrower effect a prompt
response that is diligently pursued, consistent with principles of prudent
environmental management and all applicable Environmental Laws, to any condition
resulting from what would otherwise be a breach of this covenant, and such
conditions (including such response) could not reasonably be expected to result
in a Material Environmental Loss.

     5.7 Additional Collateral, etc.

     (a) With respect to any property acquired after the Restatement Date by any
Group Member and not subject to the Senior Current Asset Security Agreement
(other than (x) any property described in paragraph (b) or (c) below and (y) any
property subject to a Lien expressly permitted by Section 6.3(g)) as to which
the Inventory and Receivables Security Agent, for the benefit of the Agents and
Lenders, does not have a perfected Lien, promptly (i) execute and deliver to the
Inventory and Receivables Security Agent such amendments to the Collateral
Documents or such other documents as the Inventory and Receivables Security
Agent deems necessary or advisable to grant to the Collateral Agent, for the
benefit of the Agents and Lenders, a third priority security interest in such
property (ranking after the security interest granted in such property to the
Collateral Agent for the benefit of the Term Loan Lenders and the holders of
Series A Notes) and (ii) take all actions necessary or advisable to grant to the
Collateral Agent, for the benefit of the Agents and Lenders, a perfected third
priority security interest in such property, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Collateral Documents or by law or as may be requested by the Inventory and
Receivables Security Agent.

     (b) With respect to any (i) of the leasehold interests in real property set
forth on Disclosure Schedule 5.7(b) (the “Leasehold Mortgaged Properties”)
hereto where the landlord under the applicable lease consents to the imposition
of a mortgage Lien on such leasehold interests, or (ii) fee interest in any real
property having a value (together with improvements thereof) of at least
$250,000 acquired after the Restatement Date by any Group Member (other than any
such real property subject to a Lien expressly permitted by Section 6.3(g)),
promptly (i) execute and deliver a third priority Mortgage (ranking after any
mortgage securing the obligations of any Group Member in respect of Term Loan
Obligations and obligations owed by the Company with respect to the Series A
Notes), in favor of the Collateral Agent, for the benefit of the Agents and
Lenders, covering such real property, (ii) if requested by the Inventory and
Receivables Security Agent, provide the Collateral Agent for the benefit of the
Agents and Lenders (x) title and extended coverage insurance covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably specified by the Inventory and
Receivables Security Agent) as well as a current ALTA survey thereof, together
with a surveyor’s certificate and (y) any consents or estoppels reasonably
deemed necessary or advisable by the Inventory and Receivables Security Agent in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Inventory and Receivables Security Agent and
(iii) if requested by the

38



--------------------------------------------------------------------------------



 



Inventory and Receivables Security Agent, deliver to the Collateral Agent for
the benefit of the Agents and Lenders legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Inventory and Receivables Security
Agent. With respect to each of the Leasehold Mortgaged Properties, the Borrower
shall use commercially reasonable efforts to obtain the consent of the
applicable landlord to the Lien of a Mortgage within 30 days following the
Restatement Date.

     (c) With respect to any new Subsidiary created or acquired after the
Restatement Date by any Group Member or to the extent either Consumers Mining or
Monessen Southwestern Railway ceases after the Restatement Date to be an
Inactive Subsidiary, promptly (i) execute and deliver to the Collateral Agent,
such amendments to the Collateral Documents as the Inventory and Receivables
Security Agent deems necessary or advisable to grant to the Collateral Agent,
for the benefit of the Agents and Lenders, a perfected third priority security
interest in the Capital Stock of such Subsidiary that is owned by any Group
Member (ranking after any security interest in such Capital Stock securing the
obligations of any Group Member in respect of Term Loan Obligations and
obligations owed by the Company with respect to the Series A Notes),
(ii) deliver to the Collateral Agent, the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Group Member, (iii) cause such
Subsidiary (A) to execute a Guarantee Agreement with respect to the Obligations
and to become a party to such other Collateral Documents as the Inventory and
Receivables Security Agent deems appropriate, (B) to take such actions necessary
or advisable to grant to the Collateral Agent or the Inventory and Receivables
Security Agent, for the benefit of the Agents and Lenders a perfected security
interest in the Collateral described in the Collateral Documents with respect to
such Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Collateral Documents
or by law or as may be reasonably requested by the Collateral Agent and (C) to
deliver to the Inventory and Receivables Security Agent a certificate of such
Subsidiary, substantially in the form of Exhibit E, with appropriate insertions
and attachments, and (iv) if requested by the Inventory and Receivables Security
Agent, deliver to the Collateral Agent for the benefit of the Agents and Lenders
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Inventory and Receivables Security Agent.

     (d) With respect to any joint venture (including, without limitation, the
Coke Plant Joint Venture) entered into after the Restatement Date by any Group
Member, execute and deliver to the Collateral Agent such Collateral Documents as
the Inventory and Receivables Security Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Agents and Lenders, a
perfected third priority security interest in the Capital Stock of such joint
venture that is owned by any Group Member (ranking after any security interest
in such Capital Stock securing the obligations of any Group Member in respect of
Term Loan Obligations and obligations owed by the Company with respect to the
Series A Notes), provided, that any pledge agreement executed and delivered by
any Group Member in connection herewith, with respect to its Capital Stock in
such joint venture, shall be on terms substantially similar to those JV Pledge
Agreements previously delivered hereunder.

39



--------------------------------------------------------------------------------



 



     5.8 Insurance.

     (a) The Credit Parties shall, at their sole cost and expense, maintain the
policies of insurance described on Disclosure Schedule (3.24) as in effect on
the date hereof or otherwise comparable coverage; provided, that such coverage
offers the same or better protection, taken as a whole, including with respect
to such factors as coverage amounts, deductible amounts, types of risks covered
and quality of insurance provider. Such policies of insurance (or the loss
payable and additional insured endorsements delivered to Collateral Agent and
Inventory and Receivables Security Agent) shall contain provisions pursuant to
which the insurer agrees to provide thirty (30) days prior written notice to
Collateral Agent and/or Inventory and Receivables Security Agent in the event of
any non-renewal, cancellation or amendment of any such insurance policy. If any
Credit Party at any time or times hereafter shall fail to obtain or maintain any
of the policies of insurance required above or to pay all premiums relating
thereto, the Agents may at any time or times thereafter obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto that the Agents deem advisable. The Agents shall have no
obligation to obtain insurance for any Credit Party or pay any premiums
therefor. By doing so, the Agents shall not be deemed to have waived any Default
or Event of Default arising from any Credit Party’s failure to maintain such
insurance or pay any premiums therefor. All sums so disbursed, including
reasonable attorneys’ fees, court costs and other charges related thereto, shall
be payable on demand by Borrower to the Administrative Agent and shall be
additional Obligations hereunder secured by the Collateral.

     Notwithstanding the requirements stated above, in the event any insurance
(including the limits or deductible thereof) required to be maintained pursuant
to the above shall not be available and commercially feasible in the commercial
insurance markets (taking into account in determining “commercial feasibility”
the Obligations under the Loan Documents and Borrower’s ability to self-insure
without impairing its ability to make scheduled payments on its Indebtedness),
the Requisite Lenders agree to waive such requirements to the extent the
maintenance thereof is not so available; provided, however, that (i) Borrower
shall first request any such waiver in writing, which request shall be
accompanied by written reports prepared by two independent insurance advisors of
recognized national standing (one of which may be the Borrower’s insurance
advisor and one of which may be the Lenders’ insurance consultant) certifying
that such insurance is not reasonably available and commercially feasible in the
commercial market for similar steel mill operations (and, in any case where the
required amount is not so available, certifying as to the maximum amount which
is so available) and explaining in detail the basis for such conclusions, the
form and substance of such reports to be reasonably satisfactory to the
Requisite Lenders; (ii) at anytime after the granting of any such waiver (but
not more than twice in each calendar year), the Administrative Agent may
request, and Borrower shall furnish to the Administrative Agent within 30 days
after such request, supplemental reports reasonably acceptable to the Requisite
Lenders from such insurance advisors (or, if unavailable, such other independent
insurance advisors of recognized national standing as are reasonably acceptable
to the Agents) updating the prior reports and reaffirming such conclusions; and
(iii) any such waiver shall be effective only so long as such insurance shall
not be available and commercially feasible in the commercial insurance market,
it being understood that the failure of Borrower to timely furnish such
supplemental reports shall be conclusive evidence that such

40



--------------------------------------------------------------------------------



 



waiver is no longer effective because such condition no longer exists, but that
such failure is not the only way to establish such non-existence.

     (b) Each Credit Party shall deliver to the Agents, in form and substance
reasonably satisfactory to Agents, endorsements to (i) all “All Risk” and
business interruption insurance naming (A) Collateral Agent, on behalf of
itself, the Agents and Lenders, as loss payee, to the extent related to the
Collateral (other than with respect to Inventory) and (B) Inventory and
Receivables Security Agent, on behalf of itself, the Administrative Agent and
Lenders, as loss payee, to the extent related to Inventory, and (ii) all general
liability and other liability policies naming Collateral Agent, on behalf of
itself, the Agents and Lenders, as additional insured. Each Credit Party
irrevocably makes, constitutes and appoints Administrative Agent (and all
officers, employees or agents designated by Administrative Agent), so long as
any Default or Event of Default has occurred and is continuing or the
anticipated insurance proceeds exceed $5,000,000 or could reasonably be expected
to have a Material Adverse Effect, as each Credit Party’s true and lawful agent
and attorney-in-fact for the purpose of making, settling and adjusting claims
under such “All Risk” policies of insurance, endorsing the name of each Credit
Party on any check or other item of payment for the proceeds of such “All Risk”
policies of insurance and for making all determinations and decisions with
respect to such “All Risk” policies of insurance. Administrative Agent shall
have no duty to exercise any rights or powers granted to it pursuant to the
foregoing power-of-attorney.

     (c) Additional Insurance. The Inventory and Receivables Security Agent
reserves the right to require the provision of additional insurance over the
terms of this Agreement, subject to insurance being available on a commercially
reasonable basis, as may be required from time to time for insurable risks which
may arise in the course of business operations.

     5.9 Supplemental Disclosure. From time to time as may be reasonably
requested by Administrative Agent (which request will not be made more
frequently than once each year absent the occurrence and continuance of an Event
of Default) or at Credit Parties’ election, supplement each Disclosure Schedule
hereto, or any representation herein or in any other Loan Document, with respect
to any matter hereafter arising that, if existing or occurring at the date of
this Agreement, would have been required to be set forth or described in such
Disclosure Schedule or as an exception to such representation or that is
necessary to correct any information in such Disclosure Schedule or
representation which has been rendered inaccurate thereby (and, in the case of
any supplements to any Disclosure Schedule, such Disclosure Schedule shall be
appropriately marked to show the changes made therein); provided that (a) except
for updates to Disclosure Schedule 1.2 from time to time for purposes of
Section 1.7(b), no such supplement to any such Disclosure Schedule or
representation shall amend, supplement or otherwise modify any Disclosure
Schedule or representation, or be or be deemed a waiver of any Default or Event
of Default resulting from the matters disclosed therein, except as consented to
by Agents and Requisite Lenders in writing, and (b) no supplement shall be
required or permitted as to representations and warranties that relate solely to
the Restatement Date.

41



--------------------------------------------------------------------------------



 



     5.10 Intellectual Property. Conduct its business and affairs without
infringement of or interference with any Intellectual Property of any other
Person in any material respect and shall comply in all material respects with
the terms of its Licenses.

     5.11 Landlord Agreements, Mortgagee Agreements, Bailee Letters and Real
Estate Purchases. Use commercially reasonable efforts to obtain a landlord’s
agreement, mortgagee agreement or bailee letter, as applicable, from the lessor
of each leased property, mortgagee of owned property or bailee with respect to
any warehouse, processor or converter facility or other location where Current
Asset Collateral is stored or located, which agreement or letter shall contain a
waiver or subordination of all Liens or claims that the landlord, mortgagee or
bailee may assert against the Current Asset Collateral at that location, and
shall otherwise be reasonably satisfactory in form and substance to Inventory
and Receivables Security Agent. With respect to such locations or warehouse
space leased or owned as of the Restatement Date and thereafter, if Inventory
and Receivables Security Agent has not received a landlord or mortgagee
agreement or bailee letter as of the Restatement Date (or, if later, as of the
date such location is acquired or leased), Borrower’s Eligible Inventory at that
location shall, in Inventory and Receivables Security Agent’s discretion, be
excluded from the Borrowing Base or be subject to such Reserves as may be
established by Inventory and Receivables Security Agent in its reasonable credit
judgment. After the Restatement Date, no real property or warehouse space shall
be leased by any Credit Party and no Inventory shall be shipped to processors,
converters or warehousemen in an aggregate amount at any one time exceeding
$50,000 for any single processor, converter or warehouseman or $250,000 in the
aggregate for all such processors, converters or warehousemen under arrangements
established after the Restatement Date without the prior written consent of
Inventory and Receivables Security Agent (which consent, in Inventory and
Receivables Security Agent’s discretion, may be conditioned upon the exclusion
from the Borrowing Base of Eligible Inventory at that location or the
establishment of Reserves acceptable to Inventory and Receivables Security
Agent) or, unless and until a satisfactory landlord agreement or bailee letter,
as appropriate, shall first have been obtained with respect to such location.
Each Credit Party shall timely and fully pay and perform its obligations under
all leases and other agreements with respect to each leased location or public
warehouse where any Current Asset Collateral is or may be located.

     5.12 Further Assurances. Upon the reasonable request of any Agent, duly
execute and deliver, or cause to be duly executed and delivered, to such Agent
such further instruments and do and cause to be done such further acts as may be
necessary or proper in the reasonable opinion of such Agent to carry out more
effectively the provisions and purposes of this Agreement and each Loan
Document.

6. NEGATIVE COVENANTS

     The Credit Parties hereby jointly and severally agree that, so long as any
Loan or other amount is owing to any Lender or Agent hereunder, each of the
Credit Parties shall not, and shall not permit any of their Subsidiaries to,
directly or indirectly:

42



--------------------------------------------------------------------------------



 



     6.1 Financial Condition Covenants. Breach or fail to comply with any of the
Financial Covenants.

     6.2 Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:

     (a) Indebtedness of any Credit Party pursuant to any Loan Document;

     (b) Indebtedness of the Borrower to any Wholly Owned Subsidiary Guarantor
and of any Wholly Owned Subsidiary Guarantor to the Borrower or any other Wholly
Owned Subsidiary Guarantor; provided, that prior to the making of the first such
intercompany loan (i) Borrower shall have executed and delivered to each such
Wholly Owned Subsidiary Guarantor, and each such Wholly Owned Subsidiary
Guarantor shall have executed and delivered to Borrower or each other Wholly
Owned Subsidiary Guarantor a demand note (collectively, the “Intercompany
Notes”) to evidence any such intercompany Indebtedness owing at any time by
Borrower to such Wholly Owned Subsidiary Guarantor or by such Wholly Owned
Subsidiary Guarantor to Borrower or such other Wholly Owned Subsidiary
Guarantor, which Intercompany Notes shall be in form and substance reasonably
satisfactory to the Administrative Agent and shall be pledged and delivered to
the Collateral Agent pursuant to the Security Agreement as additional collateral
security for the Obligations and the other obligations referred to therein;
(ii) Borrower shall record all intercompany transactions on its books and
records in a manner reasonably satisfactory to the Administrative Agent;
(iii) the obligations of Borrower under any such Intercompany Notes shall be
subordinated to the Obligations of Borrower hereunder in a manner reasonably
satisfactory to the Administrative Agent; (iv) at the time any such intercompany
loan or advance is made by Borrower, and after giving effect thereto, Borrower
shall be Solvent; (v) no Default or Event of Default would occur and be
continuing after giving effect to any such proposed intercompany loan; (vi) the
aggregate amount of such intercompany loans owing by Borrower to all such Wholly
Owned Subsidiary Guarantors and between Wholly Owned Subsidiary Guarantors shall
not exceed $5,000,000 at any one time outstanding; and (vii) the aggregate
balance of all such intercompany loans owing to Borrower shall not exceed
$1,000,000 at any time.

     (c) Guarantee Obligations incurred in the ordinary course of business by
the Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor permitted by this Agreement;

     (d) Indebtedness outstanding on the date hereof and listed on Disclosure
Schedule 6.2(d) and any refinancings, refundings, renewals or extensions of any
secured Indebtedness listed therein (without (i) increasing the committed
amount, (ii) shortening the maturity thereof or (iii) containing annual cash
debt service provisions (including, without limitation, those relating to
scheduled interest and principal payments, prepayments and repurchases and
redemptions) and other material provisions on terms less favorable to the Credit
Parties and the Revolving Lenders than those contained in the original
documentation thereof, in each case in the sole opinion of the Agents; provided
further, it shall be agreed and understood that so long as (x) the Agents shall
be provided with the terms of such secured Indebtedness by such Credit Party
upon its receipt thereof and (y) the documentation for such secured Indebtedness
shall be delivered to the Agents in substantially final form no less than ten
(10)

43



--------------------------------------------------------------------------------



 



Business Days prior to the execution thereof (with any material revisions
thereto delivered to Agents upon receipt by such Credit Party prior to such
execution), Agents shall be deemed to have agreed to such provisions unless
either Agent shall have objected to such Credit Party prior to such execution;

     (e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.3(g) in an aggregate principal amount
not to exceed $10,000,000 at any one time outstanding;

     (f) Indebtedness of the Borrower in respect of any Profit Sharing Notes;

     (g) Indebtedness of the Borrower or any of its Subsidiaries in connection
with Swap Agreements permitted pursuant to Section 6.12;

     (h) Indebtedness of any Credit Party in respect of the Term Loan Agreement;

     (i) Special Purpose Indebtedness of any Credit Party in an aggregate amount
not to exceed $125,000,000 at any one time outstanding;

     (j) unsecured Indebtedness of any Credit Party; provided that (i) the
maturity date for any such Indebtedness shall not occur on or prior to the first
anniversary following the Commitment Termination Date, (ii) such Indebtedness
shall be used solely to replace, renew, extend or refinance existing
Indebtedness otherwise permitted under this Section 6.2, (iii) such Indebtedness
shall have annual cash debt service provisions (including, without limitation,
those relating to scheduled interest and principal payments, prepayments and
repurchases and redemptions) and other material provisions on terms no less
favorable to the Credit Parties and the Revolving Lenders than those contained
in the original documentation for such Indebtedness, in each case in the sole
opinion of the Agents; provided further, it shall be agreed and understood that
so long as (x) the Agents shall be provided with the terms of such Indebtedness
by such Credit Party upon its receipt thereof and (y) the documentation for such
Indebtedness shall be delivered to the Agents in substantially final form no
less than ten (10) Business Days prior to the execution thereof (with any
material revisions thereto delivered to Agents upon receipt by such Credit Party
prior to such execution), Agents shall be deemed to have agreed to such
provisions unless either Agent shall have objected to such Credit Party prior to
such execution; and

     (k) additional Indebtedness of the Borrower or any of its Subsidiaries in
an aggregate principal amount (for the Borrower and all Subsidiaries) not to
exceed $50,000,000 (or $100,000,000 with the prior written consent of both
Agents or such larger amounts with the prior written consent of Agents and the
Requisite Lenders) at any one time outstanding.

     6.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except:

     (a) Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

44



--------------------------------------------------------------------------------



 



     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

     (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

     (e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

     (f) Liens in existence on the date hereof listed on Disclosure
Schedule 6.3(f), securing Indebtedness permitted by Section 6.2(d), provided
that no such Lien is spread to cover any additional property after the
Restatement Date and that the amount of Indebtedness secured thereby is not
increased;

     (g) Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 6.2(e) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

     (h) Liens securing Indebtedness and other obligations incurred under this
Agreement, the Loan Documents, the Term Loan Agreement, the Series A Notes and
the Series B Notes and granted pursuant to the Collateral Documents and the
Junior Current Asset Security Agreement;

     (i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

     (j) Liens (i) incurred pursuant to Permitted Acquisitions under Section 6.8
and (ii) existing on any property or asset of the Borrower or any of its
Subsidiaries prior to or incurred in connection with its obtaining such property
or asset (via project financing or otherwise, to the extent permitted herein);
provided that (A) such Liens shall not attach to any other property or assets of
the Borrower or its Subsidiaries, (B) such Liens shall conform at all times to
the subordination terms (with respect to the Current Asset Collateral) and/or
access terms existing in the Current Asset Intercreditor Agreement and (C) the
aggregate outstanding amount of the Indebtedness secured by such Liens shall not
exceed (as to the Borrower and all its Subsidiaries) $100,000,000 at any one
time;

45



--------------------------------------------------------------------------------



 



     (k) Liens securing Project Debt; provided, that (i) such Liens shall be
limited to the assets that are acquired, constructed or exploited with the
proceeds of Project Debt incurred in connection with the Coke Refurbishment
Project and (ii) the aggregate outstanding amount of the Project Debt secured by
such Liens shall not exceed $125,000,000 at any one time; provided, further,
that the outstanding amount of the Indebtedness secured by the Liens permitted
pursuant to clause (j) above and this clause (k), shall not, in the aggregate,
exceed $175,000,000 at any one time; and

     (l) Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Subsidiaries) $25,000,000 at any one time.

     6.4 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

     (a) any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Wholly Owned Subsidiary Guarantor
other than WP Steel Venture (provided that the Wholly Owned Subsidiary Guarantor
shall be the continuing or surviving corporation);

     (b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any Wholly Owned Subsidiary Guarantor other than WP Steel
Venture (upon voluntary liquidation or otherwise) or (ii) pursuant to a
Disposition permitted by Section 6.5; and

     (c) any Investment expressly permitted by Section 6.7 may be structured as
a merger, consolidation or amalgamation.

     6.5 Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary, issue or sell
any shares of such Subsidiary’s Capital Stock to any Person, except:

     (a) the Disposition of obsolete or worn out property in the ordinary course
of business;

     (b) the sale of Inventory in the ordinary course of business;

     (c) Dispositions permitted by clause (i) of Section 6.4(b);

     (d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower
or any Wholly Owned Subsidiary Guarantor other than WP Steel Venture;

     (e) to the extent the Coke Plant Joint Venture is consummated, the transfer
to the Coke Plant Joint Venture of those assets set forth in Disclosure
Schedule 6.5(e) so long as such transfer is not prohibited pursuant to terms of
the Term Loan Agreement; and

46



--------------------------------------------------------------------------------



 



     (f) the Disposition of other property having a fair market value not to
exceed $30,000,000 in the aggregate during the term of this Agreement.

     6.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

     (a) any Subsidiary may make Restricted Payments to the Borrower or any
Wholly Owned Subsidiary Guarantor;

     (b) Holdings may purchase or otherwise acquire from any qualified
participant in (i) the WHX employee stock ownership plan (“WHX ESOP”), Capital
Stock of WHX received by such individual in a distribution from such WHX ESOP,
provided that such purchase is made pursuant to a put option contained in the
governing documents for the WHX ESOP, and further provided that the aggregate
amount of all the Restricted Payments made under this clause (i) shall not
exceed $3,000,000 in the aggregate during the term of this Agreement and
(ii) any other Holdings employee stock ownership plan, Capital Stock of Holdings
and Profit Sharing Notes received by such individual in a distribution from such
employee stock ownership plan provided that the aggregate amount of all
Restricted Payments made under this clause (ii) shall not exceed $500,000 in any
Fiscal Year;

     (c) WP Steel Venture may make Restricted Payments to Holdings; and

     (d) the Borrower may make Restricted Payments to Holdings to permit
Holdings to (i) pay corporate overhead expenses incurred in the ordinary course
of business (including expenses incurred in connection with insurance, director
compensation and legal and accounting services) not to exceed $2,500,000 in any
Fiscal Year and (ii) pay any taxes that are due and payable by Holdings and the
Borrower as part of a consolidated group.

     6.7 Capital Expenditures. Make or commit to make any Capital Expenditure,
except:

     (a) Capital Expenditures made on or after the Restatement Date relating to
the construction of the Automatic Roll Changer System in an aggregate amount not
to exceed $17,000,000;

     (b) Capital Expenditures made on or after the Restatement Date relating to
the construction of the Allenport Cold Mill Improvements in an aggregate amount
not to exceed $11,000,000;

     (c) To the extent the Coke Plant Joint Venture is not consummated, Capital
Expenditures made on or after the Restatement Date relating to the Coke Facility
Refurbishment Project in an aggregate amount not to exceed $69,000,000; and

47



--------------------------------------------------------------------------------



 



     (d) Capital Expenditures of the Borrower and its Subsidiaries in the
ordinary course of business and not exceeding $65,000,000 in the aggregate for
any Fiscal Year (excluding, for purposes of calculating the aggregate Capital
Expenditures permitted under this Section 6.7(d), those Capital Expenditures
permitted pursuant to clauses (a), (b) and (c) above for such Fiscal Year);
provided, that (i) up to 50% of such $65,000,000, if not so expended in the
Fiscal Year for which it is permitted, may be carried over for expenditure in
the next succeeding Fiscal Year (but not further), (ii) Capital Expenditures
made pursuant to this Section 6.7(d) during any Fiscal Year shall be deemed
made, first, in respect of the $65,000,000 permitted for such Fiscal Year as
provided above and, second, in respect of amounts carried over from the prior
Fiscal Year pursuant to clause (i) above and (iii) Capital Expenditures made
with the proceeds of any asset dispositions or casualty events in accordance
with Sections 1.3(c) and (e) shall not be counted in determining compliance with
this Section 6.7. For greater certainty, it is agreed that Capital Expenditures
for projects described in clauses (a), (b) and (c) above may be made under this
Section 6.7(d) at such time as the amounts permitted under clauses (a), (b) and
(c) above, as applicable, have been expended.

     6.8 Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

     (a) extensions of trade credit in the ordinary course of business in a
manner consistent with the Existing Credit Policies;

     (b) investments in Cash Equivalents;

     (c) Guarantee Obligations permitted by Section 6.2;

     (d) loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation expenses)
in an aggregate amount for all Group Members not to exceed $1,000,000 at any one
time outstanding;

     (e) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any asset dispositions or casualty events in accordance with Sections 1.3(c)
and (e);

     (f) intercompany Investments by any Group Member in the Borrower or any
Person other than WP Steel Venture that, prior to such investment, is a Wholly
Owned Subsidiary Guarantor;

     (g) Investments made in accordance with Section 6.6(b);

     (h) To the extent the Coke Plant Joint Venture is consummated, Investments
by Borrower in the Coke Plant Joint Venture consisting of (i) capital
contributions in an aggregate amount not to exceed $33,000,000 during the term
of this Agreement, (ii) working capital advances in an aggregate amount not to
exceed $24,000,000 at any time outstanding during the term of this Agreement and
(iii) additional Investments (including loans, letters of

48



--------------------------------------------------------------------------------



 



credit and purchases of Capital Stock) in the Coke Plant Joint Venture in an
aggregate amount not to exceed $10,000,000 during the term of this Agreement;
provided, that prior to the making of any such loan or advance (x) Coke Plant
Joint Venture shall have executed and delivered to Borrower a note to evidence
such Indebtedness owing by the Coke Plant Joint Venture to Borrower, (A) which
note shall be in form and substance reasonably satisfactory to the
Administrative Agent, (B) the obligations owing thereunder shall be secured by
the current assets and all proceeds and products therefrom of the Coke Plant
Joint Venture and (C) such note shall be pledged and delivered to the Collateral
Agent pursuant to the Security Agreement as additional collateral security for
the Obligations and the other obligations referred to therein and (y) Borrower
shall record all such loans on its books and records in a manner reasonably
satisfactory to the Administrative Agent.

     (i) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed (i) $5,000,000 in any Fiscal Year or (ii)
$25,000,000 in the aggregate during the term of this Agreement; provided, that
immediately after giving effect to any such Investment (including any
Indebtedness incurred or assumed in connection therewith), (A) the Borrower
shall be in pro forma compliance with the covenants set forth in Section 6.1 as
of the end of the most recently completed period of four Fiscal Quarters for
which financial statements have been delivered pursuant to Section 4.1 as if
such Investment had been made (and such Indebtedness incurred) at the beginning
of such period and (B) in the case of an Investment in an amount equal to or
greater than $5,000,000, either (I) the business operations to be acquired shall
have had positive EBITDA (calculated in the same manner set forth in the
definition “Consolidated EBITDA”) for the period of 12 months immediately prior
to the consummation of the Investment or (II) after giving effect to the
Investment (and any Indebtedness incurred therewith) and any costs savings to be
achieved or other adjustments to Consolidated EBITDA to be made in connection
therewith (in each case which are approved by an independent third party
reasonably satisfactory to the Administrative Agent), the pro forma Consolidated
EBITDA of Holdings as of the end of the most recently completed period of four
Fiscal Quarters for which financial statements have been delivered pursuant to
Section 4.1 shall be greater than or equal to the actual Consolidated EBITDA of
Holdings as reported to the Administrative Agent and Lenders in accordance with
Section 4.1; provided further, that, notwithstanding clause (i) above but
subject to the conditions set forth in clause (ii) above and the preceding
proviso, the Borrower may make Investments in any Fiscal Year in an aggregate
amount up to $10,000,000 (or, with the consent of the Agents, $20,000,000) if
(i) after giving effect to any Investment which would cause the aggregate
Investments for such Fiscal Year to exceed $5,000,000, Borrowing Availability
shall exceed $75,000,000 and (ii) the Consolidated Fixed Charge Coverage Ratio
for the most recently completed period of four consecutive Fiscal Quarters for
which financial statements and a Ratio and Compliance Certificate have been
delivered is at least 1.00 to 1.0.

     Notwithstanding the foregoing, Borrower or its Subsidiaries may acquire all
or substantially all of the assets or all of the Capital Stock of any Person
(the “Target”) (in each case, a “Permitted Acquisition”) in one or more
Permitted Acquisitions in an aggregate consideration amount (including assumed
obligations) not to exceed $25,000,000 in any Fiscal Year (or $90,000,000 with
consent of both Agents) subject to the satisfaction of each of the following
conditions:

49



--------------------------------------------------------------------------------



 



          (i) With respect to any proposed Permitted Acquisition for which the
aggregate consideration (including assumed obligations) exceeds $5,000,000,
Agents shall receive at least thirty (30) days’ prior written notice of such
proposed Permitted Acquisition, which notice shall include a reasonably detailed
description of such proposed Permitted Acquisition;

          (ii) such Permitted Acquisition shall only involve assets located in
the United States or Canada and comprising a business, or those assets of a
business, of the type engaged in by Borrower as of the Restatement Date (or
complementary or otherwise related to any such business), and which business
would not subject Agents or any Lender to regulatory or third party approvals in
connection with the exercise of its rights and remedies under this Agreement or
any other Loan Documents other than approvals applicable to the exercise of such
rights and remedies with respect to Borrower prior to such Permitted
Acquisition;

          (iii) such Permitted Acquisition shall be consensual and shall have
been approved by the Target’s board of directors or similar body;

          (iv) no additional Indebtedness, Charges, contingent obligations or
other liabilities shall be incurred, assumed or otherwise be reflected on a
consolidated balance sheet of Borrower and Target after giving effect to such
Permitted Acquisition, except as expressly permitted hereunder and except for
the Loans made hereunder;

          (v) the business and assets acquired in such Permitted Acquisition
shall be free and clear of all Liens (other than Permitted Encumbrances and
Liens permitted by Section 6.3);

          (vi) at or prior to the closing of any Permitted Acquisition,
Inventory and Receivables Security Agent or Collateral Agent, as applicable,
will be granted a first priority perfected Lien (subject to the existence and
priority of Permitted Encumbrances and Liens permitted by Section 6.3) in all
assets acquired pursuant thereto which would thereupon constitute Collateral,
and Borrower shall have executed (or caused its applicable Subsidiaries to have
executed) such documents and taken such actions as may be reasonably required by
Inventory and Receivables Security Agent or Collateral Agent, as applicable, in
connection therewith;

          (vii) concurrently with delivery of the notice referred to in clause
(i) above, Borrower shall have delivered to Agents, in form and substance
reasonably satisfactory to Agents a pro forma consolidated balance sheet, income
statement and cash flow statement of Borrower and its Subsidiaries (the
“Acquisition Pro Forma”), based on recent financial statements, which shall be
complete and shall fairly present in all material respects the assets,
liabilities, financial condition and results of operations of Borrower and its
Subsidiaries in accordance with GAAP consistently applied, but taking into
account such Permitted Acquisition and the funding of all Loans in connection
therewith. Such Acquisition Pro Forma shall reflect that Borrower would have
been in compliance with the Financial Covenants set forth in Annex G for the
period of four consecutive Fiscal Quarters reflected in the Compliance
Certificate most recently delivered to Administrative Agent pursuant to Annex E
prior to the consummation of

50



--------------------------------------------------------------------------------



 



such Permitted Acquisition (after giving effect to such Permitted Acquisition
and all Loans funded in connection therewith as if made on the first day of such
period);

          (viii) on or prior to the date of such Permitted Acquisition, Agents
shall have received, in form and substance reasonably satisfactory to Agents,
copies of the acquisition agreement and related agreements and instruments, and
all opinions, certificates, lien search results and other documents reasonably
requested by Agents;

          (ix) at the time of such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default has occurred and is continuing; and

          (x) after giving effect to such Permitted Acquisition (and all Loans
funded in connection therewith), Borrowing Availability at such time shall be no
less than $50,000,000; and

          (xi) to the extent such Permitted Acquisition is an acquisition of all
of the Capital Stock of the Target, Borrower must own, prior to such Permitted
Acquisition, at least 35% of the Capital Stock of the Target.

Notwithstanding the foregoing, the Accounts and Inventory of the Target shall
not be included in Eligible Accounts and Eligible Inventory without the prior
written consent of the Agents in their reasonable credit judgment.

     6.9 Optional Payments and Modifications of Certain Agreements. (a) Directly
or indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Plan of
Reorganization Indebtedness (except as permitted in accordance with
Section 6.2(j)) or Profit Sharing Note (except as permitted in accordance with
Section 6.6(b)) prior to the stated maturity thereof, provided that, if no
Default or Event of Default shall then exist and be continuing, Borrower may
apply 50% of cash distributions received from the Joint Ventures (excluding
Feralloy-Wheeling Specialty Processing Co. and the Coke Plant Joint Venture)
during the first five years following the Restatement Date and 100% thereafter
to pay accrued and unpaid interest on the Series A Notes and, to the extent of
any excess after payment of such interest, to prepay principal thereon; (b) make
cash payments on account of accrued and unpaid interest on (i) the Series A
Notes or Series B Notes at a rate per annum in excess of 2% per annum of the
principal amount thereof while any Default or Event of Default shall exist and
be continuing or (ii) the WHX Subordinated Note or the West Virginia Note except
from Excess Cash Flow (as defined in the Term Loan Agreement as in effect on the
date hereof) which is not required to be applied to the prepayment of Term Loans
and provided that no Default or Event of Default shall have occurred and be
continuing; or (c) amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
any of the Plan of Reorganization Indebtedness, the Master Labor Agreement or
the Constitutive Documents in any manner which could reasonably be considered to
be adverse to the interests of the Lenders.

51



--------------------------------------------------------------------------------



 



     6.10 Transactions with Affiliates. Enter into any transaction, including
any purchase, sale, investment, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate unless such transaction is (a) otherwise permitted under this
Agreement, (b) in the ordinary course of business of the relevant Group Member,
and (c) upon fair and reasonable terms no less favorable to the relevant Group
Member than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate. Excluding receipts in connection with any JV
Supply Agreement, if any affiliate transaction or series of related affiliate
transactions involves payments or receipts in excess of $5,000,000 in the
aggregate, the terms of these transactions must be disclosed in advance to the
Agents. All such affiliate transactions existing as of the date hereof are
described in Disclosure Schedule 6.10.

     6.11 Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member;
provided, that to the extent permitted by Section 6.2, the Borrower and any
Subsidiary Guarantor may enter into such a transaction to finance the
acquisition of fixed or capital assets.

     6.12 Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements (i) entered into to hedge or mitigate commodity, energy or currency
risks to which the Borrower or any Subsidiary has actual exposure and (ii) not
for speculative purposes and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary in a notional amount of not more than $300,000,000.

     6.13 Changes in Fiscal Periods. Permit the Fiscal Year of Holdings or the
Borrower to end on a day other than December 31 or change Holdings’ or the
Borrower’s method of determining Fiscal Quarters.

     6.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, in each case except for such encumbrances or
restrictions (i) existing under or by reason of the Loan Documents or the Term
Loan Agreement as in effect on the date hereof and (ii) with respect to any
Subsidiary, imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary.

52



--------------------------------------------------------------------------------



 



     6.15 Lines of Business. Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.

     6.16 Restrictions on WP Steel Venture. Allow WP Steel Venture to (i) create
or acquire any Subsidiary, (ii) engage in any Material Acquisition or
(iii) enter into any business or activity except for those businesses and
activities in which WP Steel Venture is engaged on the Restatement Date and are
disclosed in Disclosure Schedule 6.16.

     6.17 Excluded Foreign Subsidiaries. Create, acquire or allow to exist any
Excluded Foreign Subsidiary.

7. TERM

     7.1 Termination. The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.

     7.2 Survival of Obligations Upon Termination of Financing Arrangements.
Except as otherwise expressly provided for in the Loan Documents, no termination
or cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Agents and Lenders
relating to any unpaid portion of the Loans or any other Obligations, due or not
due, liquidated, contingent or unliquidated or any transaction or event
occurring prior to such termination, or any transaction or event, the
performance of which is required after the Commitment Termination Date. Except
as otherwise expressly provided herein or in any other Loan Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon the Credit Parties, and all rights of each Agent and Lender, all as
contained in the Loan Documents, shall not terminate or expire, but rather shall
survive any such termination or cancellation and shall continue in full force
and effect until the Termination Date; provided, that the provisions of
Section 11, the payment obligations under Sections 1.15 and 1.16 and the
indemnities contained in the Loan Documents shall survive the Termination Date.

8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

     8.1 Events of Default. If any of the following events shall occur and be
continuing:

     (a) the Borrower shall fail to pay any principal of any Loan when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise) or fail to pay any reimbursement obligation with respect to any
Letter of Credit when due in accordance with the terms hereof; or the Borrower
shall fail to pay any interest on any Loan, or any other amount payable
hereunder or under any other Loan Document, within two Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

53



--------------------------------------------------------------------------------



 



     (b) any representation or warranty made or deemed made by any Credit Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other document shall prove to have
been inaccurate in any material respect on or as of the date made or deemed
made; or

     (c) (i) any Credit Party shall default in the observance or performance of
any agreement contained in Section 1.4, Section 1.8, Section 1.18, clause (i) or
(ii) of Section 5.2(a) (with respect to Holdings and the Borrower only),
Section 5.5(a), Section 5.8, Section 6 or any of the provisions set forth in
Annexes C or G of this Agreement or Sections 5.4 and 5.6(b) of the Senior
Current Asset Security Agreement or (ii) an “Event of Default” under and as
defined in any Mortgage shall have occurred and be continuing; or

     (d) (i) Borrower shall default in the performance of any agreement set
forth in (A) Annex F or paragraphs (a), (b), (c), (d), (i) or (j) of Annex E,
and such default shall continue unremedied for a period of three (3) days or
(B) any other agreement set forth in Section 4 or in Annex E, and such default
shall continue unremedied for a period of seven (7) Business Days; or (ii) any
Credit Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section or clause (i) of this
paragraph (d)), and such default shall continue unremedied for a period of
30 days after (i) notice to the Borrower from the Administrative Agent or the
Requisite Lenders or (ii) knowledge of the Borrower, whichever is earlier; or

     (e) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $5,000,000; or

     (f) (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee,

54



--------------------------------------------------------------------------------



 



custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any Group Member shall take any action indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit publicly or in writing its inability to, pay its debts as they
become due; or (vi) any Group Member shall not be Solvent; or

     (g) (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the IRC) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any Group
Member or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, would, in the
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

     (h) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (in excess of amounts paid or
insured as to which the relevant insurance company has acknowledged coverage) of
$5,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

     (i) any of the Collateral Documents shall cease, for any reason, to be in
full force and effect, or any Credit Party or any Affiliate of any Credit Party
shall so assert, or any Lien created or purported to be created by any of the
Collateral Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby with respect to any material amount of
the Collateral; or

     (j) the guarantee of any Credit Party contained in the Guarantee Agreement
or any similar agreement entered into guaranteeing payment of the Obligations
shall cease, for any reason, to be in full force and effect (except as a result
of a disposition, liquidation or merger

55



--------------------------------------------------------------------------------



 



of a Credit Party permitted by Section 6.4) or any Credit Party or any Affiliate
of any Credit Party shall so assert; or

     (k) (i) (A) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) other than United Steelworkers of America (together with any
trustee or entity appointed thereby to hold common stock of Holdings on its
behalf, including the VEBA Trust, the “Union”) shall become, or obtain rights
(whether by means or warrants, options or otherwise) to become, the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange Act),
directly or indirectly, of more than 30% of the outstanding common stock of
Holdings or (B) the Union shall (I) vote or have the ability to vote more than
27% of the outstanding common stock of Holdings in any election of one or more
directors of Holdings or (II) become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the beneficial owner, directly or
indirectly, of more than 40% of the outstanding common stock of Holdings,
provided that it shall not be an Event of Default hereunder if the Union shall
become, or obtain rights (whether by means or warrants, options or otherwise) to
become, the beneficial owner, directly or indirectly, of more than 40% of the
outstanding common stock of Holdings so long as (I) the acquisition of Holdings
common stock (or rights to acquire Holdings common stock) which causes the
Union’s beneficial ownership to exceed 40% (and each acquisition of Holdings
common stock by the Union thereafter) is made directly from Holdings and
(II) the Union’s beneficial ownership does not at any time equal or exceed 50%
of the outstanding common stock of Holdings; (ii) the board of directors of
Borrower shall cease to consist of a majority of Continuing Directors; or
(iii) Holdings shall cease to own and control, of record and beneficially,
directly, 100% of each class of outstanding Capital Stock of the Borrower free
and clear of all Liens (except Liens created by the Security Agreement); or

     (l) Holdings shall (i) conduct, transact or otherwise engage in, or commit
to conduct, transact or otherwise engage in, any business or operations other
than those incidental to its ownership of the Capital Stock of the Borrower and
WP Steel Venture, (ii) incur, create, assume or suffer to exist any Indebtedness
or other liabilities or financial obligations, except (x) nonconsensual
obligations imposed by operation of law, (y) obligations pursuant to the Loan
Documents, the loan documents relating to the Term Loan Agreement to which it is
a party, the Series A Notes and the Series B Notes and (z) obligations with
respect to its Capital Stock, or (iii) own, lease, manage or otherwise operate
any properties or assets (including cash (other than cash received in connection
with dividends made by the Borrower or WP Steel Venture in accordance with
Section 6.6 pending application in the manner contemplated by said Section) and
cash equivalents) other than the ownership of shares of Capital Stock of the
Borrower or WP Steel Venture; or

     (m) any information contained in any Borrowing Base Certificate is untrue
or incorrect in any respect (other than inadvertent, immaterial errors), or any
representation or warranty herein or in any Loan Document or in any written
statement, report, financial statement or certificate (other than a Borrowing
Base Certificate) made or delivered to Agent or any Lender by any Credit Party
is untrue or incorrect in any material respect as of the date when made or
deemed made; or

56



--------------------------------------------------------------------------------



 



     (n) any event occurs, whether or not insured or insurable, as a result of
which revenue-producing activities cease or are substantially curtailed at
facilities (whether as a result of strike, boycott, an event of force majeure or
otherwise) of any Group Member generating more than 10% of Holdings’ revenues
for the Fiscal Year preceding such event and such cessation or curtailment
continues for more than thirty (30) days; or

     (o) assets of any Credit Party with a fair market value of $500,000 or more
are attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors of any Credit Party and such condition continues for
thirty (30) days or more;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to Holdings or the
Borrower, automatically the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents shall
immediately become due and payable, and (B) if such event is any other Event of
Default, with the consent of the Requisite Lenders, the Administrative Agent
may, or upon the request of the Requisite Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable. Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.

9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

     9.1 Assignment and Participations.

     (a) Subject to the terms of this Section 9.1, any Lender may make an
assignment to a Qualified Assignee of, or sale of participations in, at any time
or times, the Loan Documents, Loans, Letter of Credit Obligations and any
Revolving Loan Commitment or any portion thereof or interest therein, including
any Lender’s rights, title, interests, remedies, powers or duties thereunder.
Any assignment by a Lender shall: (i) require the consent of Administrative
Agent (which consent shall not be unreasonably withheld or delayed with respect
to a Qualified Assignee) and the execution of an assignment agreement (an
“Assignment Agreement”) substantially in the form attached hereto as
Exhibit 9.1(a) and otherwise in form and substance reasonably satisfactory to,
and acknowledged by, Administrative Agent; (ii) be conditioned on such assignee
Lender representing to the assigning Lender and Administrative Agent that it is
purchasing the applicable Loans to be assigned to it for its own account, for
investment purposes and not with a view to the distribution thereof; (iii) after
giving effect to any such partial assignment, the assignee Lender shall have
Commitments in an amount at least equal to $1,000,000 and the assigning Lender
shall have retained Commitments in an amount at least equal to $5,000,000;
(iv) include a payment to Administrative Agent of an assignment fee of $3,500
and (v) so long as no Event of Default has occurred and is continuing, require
the consent of Borrower, which shall not be unreasonably withheld or delayed;
provided that in no event shall the consent of the Borrower or the
Administrative Agent be required for an assignment to a Lender or to an
affiliate of a Lender. In the case of an assignment by a Lender under this
Section 9.1, the assignee shall have, to the extent of such assignment, the same
rights, benefits and

57



--------------------------------------------------------------------------------



 



obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Revolving Loan
Commitments or assigned portion thereof from and after the date of such
assignment. Borrower hereby acknowledges and agrees that any assignment shall
give rise to a direct obligation of Borrower to the assignee and that the
assignee shall be considered to be a “Lender”. In all instances, each Lender’s
liability to make Loans hereunder shall be several and not joint and shall be
limited to such Lender’s Pro Rata Share of the applicable Revolving Loan
Commitment. In the event Administrative Agent or any Lender assigns or otherwise
transfers all or any part of the Obligations, Administrative Agent or any such
Lender shall so notify Borrower and Borrower shall, upon the request of
Administrative Agent or such Lender, execute new Notes in exchange for the
Notes, if any, being assigned. Notwithstanding the foregoing provisions of this
Section 9.1(a), any Lender may at any time pledge the Obligations held by it and
such Lender’s rights under this Agreement and the other Loan Documents to a
Federal Reserve Bank, and any Lender that is an investment fund may assign the
Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to another investment fund managed by the same investment
advisor; provided, that no such pledge to a Federal Reserve Bank shall release
such Lender from such Lender’s obligations hereunder or under any other Loan
Document.

     (b) Any participation by a Lender of all or any part of its Revolving Loan
Commitments shall be made with the understanding that all amounts payable by
Borrower hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Loan in which such holder
participates, (ii) any extension of the scheduled amortization of the principal
amount of any Loan in which such holder participates or the final maturity date
thereof, and (iii) any release of all or substantially all of the Collateral
(other than in accordance with the terms of this Agreement, the Collateral
Documents or the other Loan Documents). Solely for purposes of Sections 1.13,
1.15, 1.16 and 9.8, Borrower acknowledges and agrees that a participation shall
give rise to a direct obligation of Borrower to the participant and the
participant shall be considered to be a “Lender”. Except as set forth in the
preceding sentence neither Borrower nor any other Credit Party shall have any
obligation or duty to any participant. Neither Administrative Agent nor any
Lender (other than the Lender selling a participation) shall have any duty to
any participant and may continue to deal solely with the Lender selling a
participation as if no such sale had occurred.

     (c) Except as expressly provided in this Section 9.1, no Lender shall, as
between Borrower and that Lender, or Administrative Agent and that Lender, be
relieved of any of its obligations hereunder as a result of any sale,
assignment, transfer or negotiation of, or granting of participation in, all or
any part of the Loans, the Notes or other Obligations owed to such Lender.

     (d) Each Credit Party executing this Agreement shall assist any Lender
permitted to sell assignments or participations under this Section 9.1 as
reasonably required to enable the assigning or selling Lender to effect any such
assignment or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and
the preparation of informational materials for, and the participation of
management in meetings with, potential assignees or participants. Each Credit
Party executing

58



--------------------------------------------------------------------------------



 



this Agreement shall certify the correctness, completeness and accuracy of all
descriptions of the Credit Parties and their respective affairs contained in any
selling materials provided by it and all other information provided by it and
included in such materials, except that any projections delivered by Borrower
shall only be certified by Borrower as having been prepared by Borrower in
compliance with the representations contained in Section 3.17.

     (e) A Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.

     (f) So long as no Event of Default has occurred and is continuing, no
Lender shall assign or sell participations in any portion of its Loans or
Revolving Loan Commitments to a potential Lender or participant, if, as of the
date of the proposed assignment or sale, the assignee Lender or participant
would be subject to capital adequacy or similar requirements under Section
1.16(a), increased costs under Section 1.16(b), an inability to fund LIBOR Loans
under Section 1.16(c), or withholding taxes in accordance with Section 1.15(a).

     (g) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”), may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing by the Granting Lender to Administrative
Agent and Borrower, the option to provide to Borrower all or any part of any
Loans that such Granting Lender would otherwise be obligated to make to Borrower
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan; and (ii) if an SPC elects not to
exercise such option or otherwise fails to provide all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Revolving
Loan Commitment of the Granting Lender to the same extent, and as if such Loan
were made by such Granting Lender. No SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). Any SPC may (i) with notice to, but without
the prior written consent of, Borrower and Administrative Agent and without
paying any processing fee therefor assign all or a portion of its interests in
any Loans to the Granting Lender or to any financial institutions (consented to
by Borrower and Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC. This Section 9.1(g)
may not be amended without the prior written consent of each Granting Lender,
all or any of whose Loans are being funded by an SPC at the time of such
amendment. For the avoidance of doubt, the Granting Lender shall for all
purposes, including without limitation, the approval of any amendment or waiver
of any provision of any Loan Document or the obligation to pay any amount
otherwise payable by the Granting Lender under the Loan Documents, continue to
be the Lender of record hereunder.

     9.2 Appointment of Agents. Royal Bank of Canada and GE Capital are hereby
appointed to act on behalf of all Lenders as Administrative Agent and Inventory
and Receivables Security Agent, respectively, under this Agreement and the other
Loan Documents. The provisions of this Section 9.2 are solely for the benefit of

59



--------------------------------------------------------------------------------



 



Administrative Agent, the Inventory and Receivables Security Agent and Lenders
and no Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Loan Documents, each Agent shall act
solely as an agent of Lenders and does not assume and shall not be deemed to
have assumed any obligation toward or relationship of agency or trust with or
for any Credit Party or any other Person. No Agent shall have any duties or
responsibilities except for those expressly set forth in this Agreement and the
other Loan Documents. The duties of Agents shall be mechanical and
administrative in nature and no Agent shall have, or be deemed to have, by
reason of this Agreement, any other Loan Document or otherwise a fiduciary
relationship in respect of any Lender. Except as expressly set forth in this
Agreement and the other Loan Documents, no Agent shall have any duty to
disclose, and shall not be liable for failure to disclose, any information
relating to any Credit Party or any of their respective Subsidiaries or any
Account Debtor that is communicated to or obtained by Royal Bank of Canada or GE
Capital or any of their Affiliates in any capacity. No Agent nor any of its
Affiliates nor any of their respective officers, directors, employees, agents or
representatives shall be liable to any Lender for any action taken or omitted to
be taken by it hereunder or under any other Loan Document, or in connection
herewith or therewith, except for damages caused by its or their own gross
negligence or willful misconduct.

     If any Agent shall request instructions from Requisite Lenders,
Supermajority Lenders or all affected Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Loan
Document, then such Agent shall be entitled to refrain from such act or taking
such action unless and until such Agent shall have received instructions from
Requisite Lenders, Supermajority Lenders, or all affected Lenders, as the case
may be, and such Agent shall not incur liability to any Person by reason of so
refraining. Each Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Loan Document (a) if such action would,
in the opinion of such Agent, be contrary to law or the terms of this Agreement
or any other Loan Document, (b) if such action would, in the opinion of such
Agent, expose such Agent to Environmental Liabilities or (c) if such Agent shall
not first be indemnified to its satisfaction against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against an Agent as a result of such Agent acting or
refraining from acting hereunder or under any other Loan Document in accordance
with the instructions of Requisite Lenders, Supermajority Lenders or all
affected Lenders, as applicable.

     No Documentation Agent or Syndication Agent shall have any duties or
responsibilities or incur any liabilities hereunder in its capacity as such.

     9.3 Agent’s Reliance, Etc. No Agent nor any of their Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its own gross negligence or willful misconduct. Without limiting the generality
of the foregoing, each Agent: (a) may treat the payee of any Note as the holder
thereof until such Agent

60



--------------------------------------------------------------------------------



 



receives written notice of the assignment or transfer thereof signed by such
payee and in form reasonably satisfactory to such Agent; (b) may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement or the other Loan Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

     9.4 Royal Bank of Canada, GE Capital and Affiliates. With respect to its
Revolving Loan Commitments hereunder, each of Royal Bank of Canada and GE
Capital shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and each may exercise the same as though it
were not an Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include each of Royal Bank of Canada and GE Capital in its
individual capacity. Royal Bank of Canada, GE Capital and their Affiliates may
lend money to, invest in, and generally engage in any kind of business with, any
Credit Party, any of their Affiliates and any Person who may do business with or
own securities of any Credit Party or any such Affiliate, all as if Royal Bank
of Canada or GE Capital, as appropriate, were not an Agent and without any duty
to account therefor to Lenders. Royal Bank of Canada, GE Capital and their
Affiliates may accept fees and other consideration from any Credit Party for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders. Each Lender acknowledges the potential conflict
of interest between each of Royal Bank of Canada and GE Capital as a Lender
holding disproportionate interests in the Loans and each of Royal Bank of Canada
and GE Capital as an Agent.

     9.5 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the Financial Statements referred to in Section 3.1 and such other documents
and information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.

61



--------------------------------------------------------------------------------



 



     9.6 Indemnification. Lenders agree to indemnify each Agent (to the extent
not reimbursed by Credit Parties and without limiting the obligations of Credit
Parties hereunder), ratably according to the Lenders’ respective Pro Rata
Shares, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any Agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by any Agent in
connection therewith; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from an Agent’s
gross negligence or willful misconduct. Without limiting the foregoing, each
Lender agrees to reimburse each Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and each other Loan Document,
to the extent that such Agent is not reimbursed for such expenses by Credit
Parties.

     9.7 Successor Agent. Any Agent may resign at any time by giving not less
than thirty (30) days’ prior written notice thereof to Lenders and Borrower.
Upon any such resignation, the Requisite Lenders shall have the right to appoint
a successor Administrative Agent or Inventory and Receivables Security Agent, as
the case may be. If no such successor Agent shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within thirty
(30) days after the resigning Agent’s giving notice of resignation, then the
resigning Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a Lender, if a Lender is willing to accept such appointment, or
otherwise shall be a commercial bank or financial institution or a subsidiary of
a commercial bank or financial institution if such commercial bank or financial
institution is organized under the laws of the United States of America or of
any State thereof and has a combined capital and surplus of at least
$300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of the resigning Agent
hereunder until such time, if any, as the Requisite Lenders appoint a successor
Agent as provided above. Any successor Agent appointed by Requisite Lenders
hereunder shall be subject to the approval of Borrower, such approval not to be
unreasonably withheld or delayed; provided that such approval shall not be
required if a Default or an Event of Default has occurred and is continuing.
Upon the acceptance of any appointment as an Agent hereunder by a successor
Agent, such successor Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Agent. Upon the earlier
of the acceptance of any appointment as an Agent hereunder by a successor Agent
or the effective date of the resigning Agent’s resignation, the resigning Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents, except that any indemnity rights or other rights in favor
of such resigning Agent shall continue. After any resigning Agent’s resignation
hereunder, the provisions of this Section 9 shall inure

62



--------------------------------------------------------------------------------



 



to its benefit as to any actions taken or omitted to be taken by it while it was
acting as an Agent under this Agreement and the other Loan Documents.

     9.8 Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default
and subject to Section 9.9(f), each Lender is hereby authorized at any time or
from time to time, without prior notice to any Credit Party or to any Person
other than Administrative Agent, any such notice being hereby expressly waived,
to offset and to appropriate and to apply any and all balances held by it at any
of its offices for the account of Borrower or any Guarantor (regardless of
whether such balances are then due to Borrower or any Guarantor) and any other
properties or assets at any time held or owing by that Lender or that holder to
or for the credit or for the account of Borrower or any Guarantor against and on
account of any of the Obligations that are not paid when due; provided that the
Lender exercising such offset rights shall give notice thereof to the affected
Credit Party promptly after exercising such rights. Any Lender exercising a
right of setoff or otherwise receiving any payment on account of the Obligations
in excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares, (other
than offset rights exercised by any Lender with respect to Sections 1.13, 1.15
or 1.16). Each Lender’s obligation under this Section 9.8 shall be in addition
to and not in limitation of its obligations to purchase a participation in an
amount equal to its Pro Rata Share of the Swing Line Loans under Section 1.1.
Borrower and each Guarantor agrees, to the fullest extent permitted by law, that
(a) any Lender may exercise its right to offset with respect to amounts in
excess of its Pro Rata Share of the Obligations and may sell participations in
such amounts so offset to other Lenders and holders and (b) any Lender so
purchasing a participation in the Loans made or other Obligations held by other
Lenders or holders may exercise all rights of offset, bankers’ lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender or holder were a direct holder of the Loans and the other
Obligations in the amount of such participation. Notwithstanding the foregoing,
if all or any portion of the offset amount or payment otherwise received is
thereafter recovered from the Lender that has exercised the right of offset, the
purchase of participations by that Lender shall be rescinded and the purchase
price restored without interest.

     9.9 Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert.

     (a) Advances; Payments.

          (i) Administrative Agent shall notify Lenders, promptly after receipt
of a Notice of Revolving Advance and in any event prior to 3:00 p.m. (New York
time) on the date such Notice of Revolving Advance is received, by telecopy,
telephone or other similar form of transmission. Each Lender shall make the
amount of such Lender’s Pro Rata Share of such Revolving Credit Advance
available to Administrative Agent in same day funds by wire transfer

63



--------------------------------------------------------------------------------



 



to Administrative Agent’s account as set forth in Annex H not later than 4:00
p.m. (New York time) on the requested funding date in the case of an Index Rate
Loan and not later than 11:00 a.m. (New York time) on the requested funding date
in the case of a LIBOR Loan. After receipt of such wire transfers (or, in the
Administrative Agent’s sole discretion, before receipt of such wire transfers),
subject to the terms hereof, Administrative Agent shall make the requested
Revolving Credit Advance to Borrower. All payments by each Lender shall be made
without setoff, counterclaim or deduction of any kind.

          (ii) Not less than once during each calendar week or more frequently
at Administrative Agent’s election (each, a “Settlement Date”), Administrative
Agent shall advise each Lender by telephone, or telecopy of the amount of such
Lender’s Pro Rata Share of principal, interest and Fees paid for the benefit of
Lenders with respect to each applicable Loan. Provided that each Lender has
funded all payments and Advances required to be made by it and purchased all
participations required to be purchased by it under this Agreement and the other
Loan Documents as of such Settlement Date, Administrative Agent shall pay to
each Lender such Lender’s Pro Rata Share of principal, interest and Fees paid by
Borrower since the previous Settlement Date for the benefit of such Lender on
the Loans held by it. To the extent that any Lender (a “Non-Funding Lender”) has
failed to fund all such payments and Advances or failed to fund the purchase of
all such participations, Administrative Agent shall be entitled to set off the
funding short-fall against that Non-Funding Lender’s Pro Rata Share of all
payments received from Borrower. Such payments shall be made by wire transfer to
such Lender’s account (as specified by such Lender in Annex H or the applicable
Assignment Agreement) not later than 2:00 p.m. (New York time) on the next
Business Day following each Settlement Date.

     (b) Availability of Lender’s Pro Rata Share. Administrative Agent may
assume that each Lender will make its Pro Rata Share of each Revolving Credit
Advance available to Administrative Agent on each funding date. If such Pro Rata
Share is not, in fact, paid to Administrative Agent by such Lender when due,
Administrative Agent will be entitled to recover such amount on demand from such
Lender without setoff, counterclaim or deduction of any kind. If any Lender
fails to pay the amount of its Pro Rata Share forthwith upon Administrative
Agent’s demand, Administrative Agent shall promptly notify Borrower and Borrower
shall immediately repay such amount to Administrative Agent. Nothing in this
Section 9.9(b) or elsewhere in this Agreement or the other Loan Documents shall
be deemed to require Administrative Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its Revolving
Loan Commitments hereunder or to prejudice any rights that Borrower may have
against any Lender as a result of any default by such Lender hereunder. To the
extent that Administrative Agent advances funds to Borrower on behalf of any
Lender and is not reimbursed therefor on the same Business Day as such Advance
is made, Administrative Agent shall be entitled to retain for its account all
interest accrued on such Advance until reimbursed by the applicable Lender.

     (c) Return of Payments.

          (i) If Administrative Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by Administrative Agent from Borrower and such related payment is
not received by Administrative

64



--------------------------------------------------------------------------------



 



Agent, then Administrative Agent will be entitled to recover such amount from
such Lender on demand without setoff, counterclaim or deduction of any kind.

          (ii) If Administrative Agent determines at any time that any amount
received by Administrative Agent under this Agreement must be returned to
Borrower or paid to any other Person pursuant to any insolvency law or
otherwise, then, notwithstanding any other term or condition of this Agreement
or any other Loan Document, Administrative Agent will not be required to
distribute any portion thereof to any Lender. In addition, each Lender will
repay to Administrative Agent on demand any portion of such amount that
Administrative Agent has distributed to such Lender, together with interest at
such rate, if any, as Administrative Agent is required to pay to Borrower or
such other Person, without setoff, counterclaim or deduction of any kind.

     (d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Revolving Credit Advance or any payment required by it hereunder, or to purchase
any participation in any Swing Line Loan to be made or purchased by it on the
date specified therefor shall not relieve any other Lender (each such other
Lender, an “Other Lender”) of its obligations to make such Advance or purchase
such participation on such date, but neither any Other Lender nor Administrative
Agent shall be responsible for the failure of any Non-Funding Lender to make an
Advance, purchase a participation or make any other payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a Non-Funding Lender
shall not have any voting or consent rights under or with respect to any Loan
Document or constitute a “Lender” (or be included in the calculation of
“Requisite Lenders” or “Supermajority Lenders” hereunder) for any voting or
consent rights under or with respect to any Loan Document. At Borrower’s
request, Administrative Agent or a Person acceptable to Administrative Agent
shall have the right with Administrative Agent’s consent and in Administrative
Agent’s sole discretion (but shall have no obligation) to purchase from any
Non-Funding Lender, and each Non-Funding Lender agrees that it shall, at
Administrative Agent’s request, sell and assign to Administrative Agent or such
Person, all of the Revolving Loan Commitments of that Non-Funding Lender for an
amount equal to the principal balance of all Loans held by such Non-Funding
Lender and all accrued interest and fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement.

     (e) Dissemination of Information. Administrative Agent shall use reasonable
efforts to provide Lenders with any notice of Default or Event of Default
received by Administrative Agent from, or delivered by Administrative Agent to,
any Credit Party, with notice of any Event of Default of which Administrative
Agent has actually become aware and with notice of any action taken by
Administrative Agent following any Event of Default; provided, that
Administrative Agent shall not be liable to any Lender for any failure to do so,
except to the extent that such failure is attributable to Administrative Agent’s
gross negligence or willful misconduct. Lenders acknowledge that Borrower is
required to provide Financial Statements and Collateral Reports to Lenders in
accordance with Annexes E and F hereto and agree that Administrative Agent shall
have no duty to provide the same to Lenders.

     (f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including

65



--------------------------------------------------------------------------------



 



exercising any rights of setoff) without first obtaining the prior written
consent of Administrative Agent and Requisite Lenders, it being the intent of
Lenders that any such action to protect or enforce rights under this Agreement
and the Notes shall be taken in concert and at the direction or with the consent
of Administrative Agent or Requisite Lenders.

10. SUCCESSORS AND ASSIGNS

     10.1 Successors and Assigns. This Agreement and the other Loan Documents
shall be binding on and shall inure to the benefit of each Credit Party, Agents,
Lenders and their respective successors and assigns (including, in the case of
any Credit Party, a debtor-in-possession on behalf of such Credit Party), except
as otherwise provided herein or therein. No Credit Party may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents without the prior express
written consent of Agents and Lenders. Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of Agents and Lenders shall be void. The terms and provisions of
this Agreement are for the purpose of defining the relative rights and
obligations of each Credit Party, Agents and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.

11. MISCELLANEOUS

     11.1 Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2. Any letter of interest, commitment letter, fee letter or
confidentiality agreement, if any, between any Credit Party and Agent or any
Lender or any of their respective Affiliates, predating this Agreement and
relating to a financing of substantially similar form, purpose or effect shall
be superseded by this Agreement. Notwithstanding the foregoing, the Fee Letter
shall survive the execution and delivery of this Agreement and shall continue to
be binding obligations of the parties.

     11.2 Amendments and Waivers.

     (a) Except for actions expressly permitted to be taken by an Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Administrative Agent and Borrower, and by Requisite
Lenders, Supermajority Lenders or all affected Lenders, as applicable. Except as
set forth in clauses (b) and (c) below, all such amendments, modifications,
terminations or waivers requiring the consent of any Lenders shall require the
written consent of Requisite Lenders.

     (b) No amendment, modification, termination or waiver of or consent with
respect to any provision of this Agreement that increases the percentage advance
rates, Inventory Cap or Liquidation Percentage set forth in the definition of
the Borrowing Base, or that makes

66



--------------------------------------------------------------------------------



 



less restrictive the nondiscretionary criteria for exclusion from Eligible
Accounts and Eligible Inventory set forth in Sections 1.6 and 1.7, shall be
effective unless the same shall be made in accordance with Sections 1.6 and 1.7.
No amendment, modification, termination or waiver of or consent with respect to
any provision of this Agreement that waives compliance with the conditions
precedent set forth in Section 2.2 to the making of any Loan or the incurrence
of any Letter of Credit Obligations shall be effective unless the same shall be
in writing and signed by the Administrative Agent, Requisite Lenders and
Borrower. Notwithstanding anything contained in this Agreement to the contrary,
no waiver or consent with respect to any Default or any Event of Default shall
be effective for purposes of the conditions precedent to the making of Loans or
the incurrence of Letter of Credit Obligations set forth in Section 2.2 unless
the same shall be in writing and signed by the Administrative Agent, the
Borrower and the Lenders which would otherwise be required to agree to such
waiver or consent in accordance with the applicable provisions of this
Section 11.2.

     (c) No amendment, modification, termination or waiver shall, unless in
writing and signed by Administrative Agent and each Lender directly affected
thereby: (i) increase the principal amount of any Lender’s Revolving Loan
Commitment; (ii) reduce the principal of, rate of interest on or Fees payable
with respect to any Loan or Letter of Credit Obligations of any affected Lender;
(iii) extend any scheduled payment date (other than payment dates of mandatory
prepayments under Section 1.3(b)-(f)) or final maturity date of the principal
amount of any Loan of any affected Lender; (iv) waive, forgive, defer, extend or
postpone any payment of interest or Fees as to any affected Lender; (v) release
any material portion of the Guarantors from their guarantee obligations under
the Collateral Documents or release any material portion of the Collateral
(which action shall be deemed to directly affect all Lenders), except as
otherwise permitted herein or in the other Loan Documents; (vi) change the
percentage of the Revolving Loan Commitments or of the aggregate unpaid
principal amount of the Loans that shall be required for Lenders or any of them
to take any action hereunder; (vii) reduce the minimum Borrowing Availability
required by paragraph (d) of Annex G (which action shall be deemed to directly
affect all Lenders); (viii) increase the aggregate amount of Revolving Loan
Commitments (which action shall be deemed to directly affect all Lenders); and
(ix) amend or waive this Section 11.2 or the definitions of the terms “Requisite
Lenders” or “Supermajority Lenders” insofar as such definitions affect the
substance of this Section 11.2. Furthermore, no amendment, modification,
termination or waiver affecting the rights or duties of any Agent or the L/C
Issuer under this Agreement or any other Loan Document shall be effective unless
in writing and signed by such Agent or the L/C Issuer, as the case may be, in
addition to Lenders required hereinabove to take such action. Each amendment,
modification, termination or waiver shall be effective only in the specific
instance and for the specific purpose for which it was given. No amendment,
modification, termination or waiver shall be required for Inventory and
Receivables Security Agent to direct Collateral Agent to take additional
Collateral pursuant to any Loan Document. No amendment, modification,
termination or waiver of any provision of any Note shall be effective without
the written concurrence of the holder of that Note. No notice to or demand on
any Credit Party in any case shall entitle such Credit Party or any other Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.

67



--------------------------------------------------------------------------------



 



     (d) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”):

          (i) requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this clause (i) and in clauses (ii), (iii) and (iv) below being
referred to as “Non Consenting Lender”);

          (ii) requiring the consent of Supermajority Revolving Lenders, the
consent of Requisite Lenders is obtained, but the consent of Supermajority
Lenders is not obtained; or

          (iii) requiring the consent of Requisite Lenders, the consent of
Lenders holding 51% or more of the aggregate Revolving Loan Commitments is
obtained, but the consent of Requisite Lenders is not obtained;

then, so long as neither the Administrative Agent nor the Inventory and
Receivables Security Agent is a Non Consenting Lender, at Borrower’s request
Administrative Agent, or a Person reasonably acceptable to Administrative Agent,
shall have the right with Administrative Agent’s consent and in Administrative
Agent’s sole discretion (but shall have no obligation) to purchase from such Non
Consenting Lenders, and such Non Consenting Lenders agree that they shall, upon
Administrative Agent’s request, sell and assign to Administrative Agent or such
Person, all of the Revolving Loan Commitments of such Non Consenting Lenders for
an amount equal to the principal balance of all Loans held by the Non Consenting
Lenders and all accrued interest and Fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement.

     (e) Upon payment in full in cash and performance of all of the Obligations
(other than indemnification Obligations), termination of the Revolving Loan
Commitments and a release of all claims against Agents and Lenders, and so long
as no suits, actions, proceedings, or claims are pending or threatened against
any Indemnified Person asserting any damages, losses or liabilities that are
Indemnified Liabilities, Inventory and Receivables Security Agent shall so
inform Collateral Agent after which date the Agents and the Lenders shall no
longer have any interest in the Collateral Documents.

     11.3 Fees and Expenses. Borrower shall reimburse (i) Agents for all fees,
costs and expenses (including the reasonable fees and expenses of all of its
counsel, advisors, consultants and auditors) and (ii) Agents (and, with respect
to clauses (c) and (d) below, all Lenders) for all fees, costs and expenses,
including the reasonable fees, costs and expenses of counsel or other advisors
(including environmental and management consultants and appraisers) incurred in
connection with the negotiation, preparation and filing and/or recordation of
the Loan Documents and incurred in connection with:

     (a) any amendment, modification or waiver of, or consent with respect to,
or termination of, any of the Loan Documents or Related Transactions Documents
or advice in

68



--------------------------------------------------------------------------------



 



connection with the syndication and administration of the Loans made pursuant
hereto or its rights hereunder or thereunder;

     (b) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by any Agent, any Lender, any Credit Party or any other Person and
whether as a party, witness or otherwise) in any way relating to the Collateral,
any of the Loan Documents or any other agreement to be executed or delivered in
connection herewith or therewith, including any litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof, in
connection with a case commenced by or against any or all of the Credit Parties
or any other Person that may be obligated to any Agent by virtue of the Loan
Documents, including any such litigation, contest, dispute, suit, proceeding or
action arising in connection with any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided that in the case
of reimbursement of counsel for Lenders other than any Agent, such reimbursement
shall be limited to one counsel for all such Lenders; provided, further, that no
Person shall be entitled to reimbursement under this clause (c) in respect of
any litigation, contest, dispute, suit, proceeding or action to the extent any
of the foregoing results from such Person’s gross negligence or willful
misconduct;

     (c) any attempt to enforce any remedies of any Agent or any Lender against
any or all of the Credit Parties or any other Person that may be obligated to
any Agent or any Lender by virtue of any of the Loan Documents, including any
such attempt to enforce any such remedies in the course of any work-out or
restructuring of the Loans during the pendency of one or more Events of Default;
provided, that in the case of reimbursement of counsel for Lenders other than
Agent, such reimbursement shall be limited to one counsel for all such Lenders;

     (d) any workout or restructuring of the Loans during the pendency of one or
more Events of Default; and

     (e) efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;

including, as to each of clauses (a) through (e) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrower to Administrative Agent. Without
limiting the generality of the foregoing, such expenses, costs, charges and fees
may include: fees, costs and expenses of accountants, environmental advisors,
appraisers, investment bankers, management and other consultants and paralegals;
court costs and expenses; photocopying and duplication expenses; court reporter
fees, costs and expenses; long distance telephone charges; air express charges;
telegram or telecopy charges; secretarial overtime charges; and expenses for
travel, lodging and food paid or incurred in connection with the performance of
such legal or other advisory services.

69



--------------------------------------------------------------------------------



 



     11.4 No Waiver. Any Agent’s or Lender’s failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of such Agent or Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by any Agent or Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Administrative Agent, Inventory and Receivables Security Agent and the
applicable required Lenders and directed to Borrower specifying such suspension
or waiver.

     11.5 Remedies. Agents’ and Lenders’ rights and remedies under this
Agreement shall be cumulative and nonexclusive of any other rights and remedies
that any Agent or Lender may have under any other agreement, including the other
Loan Documents, by operation of law or otherwise. Recourse to the Collateral
shall not be required.

     11.6 Severability. Wherever possible, each provision of this Agreement and
the other Loan Documents shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
or any other Loan Document shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or such other Loan Document.

     11.7 Conflict of Terms. Except as otherwise provided in this Agreement or
any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, if any provision contained in this Agreement
conflicts with any provision in any of the other Loan Documents, the provision
contained in this Agreement shall govern and control.

     11.8 Confidentiality. Each Agent and Lender agree to use commercially
reasonable efforts (equivalent to the efforts such Agent or Lender applies to
maintain the confidentiality of its own confidential information) to maintain as
confidential all confidential information provided to them by the Credit Parties
and designated as confidential for a period of two (2) years following receipt
thereof, except that each Agent and Lender may disclose such information (a) to
Persons employed or engaged by such Agent or Lender; (b) to any other Lender or
any affiliate of a Lender; (c) to any bona fide assignee or participant or
potential assignee or participant that has agreed to comply with the covenant
contained in this Section 11.8 (and any such bona fide assignee or participant
or potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (d) as required
or requested by any Governmental Authority or reasonably believed by

70



--------------------------------------------------------------------------------



 



such Agent or Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (e) as, on the advice of such Agent’s or
Lender’s counsel, is required by law; (f) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any Litigation to
which such Agent or Lender is a party; or (g) that ceases to be confidential
through no fault of any Agent or Lender. Notwithstanding anything to the
contrary set forth herein or in any other Loan Document, the obligations of
confidentiality contained herein and therein, as they relate to the transactions
provided for or contemplated herein (collectively, the “Transaction”), shall not
apply to the tax structure or tax treatment of the Transaction, and each party
hereto (and any employee, representative, or agent of any party hereto) may
disclose to any and all persons, without limitation of any kind, the tax
structure and tax treatment of the Transaction. The preceding sentence is
intended to cause the Transaction not to be treated as having been offered under
conditions of confidentiality for purposes of Section 1.6011-4(b)(3) (or any
successor provision) of the Treasury regulations promulgated under Section 6011
of the Internal Revenue Code of 1986, as amended, and shall be construed in a
manner consistent with such purpose. In addition, each party hereto acknowledges
that it has no proprietary or exclusive rights to any tax concept, tax matter or
tax idea related to the Transaction.

     11.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE
LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY,
CITY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENTS AND LENDERS
PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
PROVIDED, THAT AGENTS, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW
YORK COUNTY AND; PROVIDED, FURTHER THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF ANY AGENT; PROVIDED, FURTHER THAT IF FOR ANY REASON THE STATE AND
FEDERAL COURTS SITTING IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK CANNOT OR
WILL NOT ACCEPT JURISDICTION OVER ANY SUCH SUIT, ACTION OR PROCEEDING, THEN

71



--------------------------------------------------------------------------------



 



THE EXCLUSIVITY OF JURISDICTION IN SUCH NEW YORK COURTS SHALL NOT APPLY. EACH
CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY
WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN
ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS
AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

     11.10 Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered (a) upon the earlier of actual receipt and three (3) Business Days
after deposit in the United States Mail, registered or certified mail, return
receipt requested, with proper postage prepaid, (b) upon transmission, when sent
by telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States Mail as otherwise provided in this Section 11.10); (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address or
facsimile number indicated in Annex I or to such other address (or facsimile
number) as may be substituted by notice given as herein provided. The giving of
any notice required hereunder may be waived in writing by the party entitled to
receive such notice. Failure or delay in delivering copies of any notice,
demand, request, consent, approval, declaration or other communication to any
Person (other than Borrower or any Agent) designated in Annex I to receive
copies shall in no way adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

72



--------------------------------------------------------------------------------



 



     11.11 Section Titles. The Section titles and Table of Contents contained in
this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.

     11.12 Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.

     11.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENTS, LENDERS AND ANY CREDIT PARTY ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

     11.14 Press Releases and Related Matters. Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of Royal Bank of
Canada, GE Capital or any of their affiliates or referring to this Agreement,
the other Loan Documents or the Related Transactions Documents without at least
two (2) Business Days’ prior notice to such party and without the prior written
consent of such party unless (and only to the extent that) such Credit Party or
Affiliate is required to do so under law and then, in any event, such Credit
Party or Affiliate will consult with Royal Bank of Canada or GE Capital, as
applicable, before issuing such press release or other public disclosure. Each
Credit Party consents to the publication by any Agent or Lender of advertising
material relating to the financing transactions contemplated by this Agreement
using Borrower’s name, product photographs, logo or trademark. Such Agent or
Lender shall provide a draft of any advertising material to each Credit Party
for review and comment prior to the publication thereof. Agent reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

     11.15 Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Credit Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Credit Party’s assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and

73



--------------------------------------------------------------------------------



 



performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

     11.16 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.

     11.17 No Strict Construction.

     The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

74



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
first written above.

                  WHEELING-PITTSBURGH CORPORATION
 
           
 
  By:   /s/ Paul J. Mooney               Name:   Paul J. Mooney     Title:  
Executive Vice President and Chief Financial Officer
 
                WHEELING-PITTSBURGH STEEL CORPORATION, as Borrower
 
           
 
  By:   /s/ Michael P. DiClemente               Name:   Michael P. DiClemente  
  Title:   Treasurer
 
                ROYAL BANK OF CANADA, as Administrative Agent
 
           
 
  By:   /s/ Gail Watkin               Name:   Gail Watkin     Title:   Manager,
Agency
 
                GENERAL ELECTRIC CAPITAL
CORPORATION, as Inventory and Receivables Security Agent and Documentation Agent
 
           
 
  By:   /s/ Matthew N. McAlpine          
 
          Duly Authorized Signatory

75



--------------------------------------------------------------------------------



 



ANNEX A (Recitals)
to
CREDIT AGREEMENT

DEFINITIONS

     Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

     “Account Debtor” means any Person who may become obligated to any Credit
Party under, with respect to, or on account of, an Account, Chattel Paper or
General Intangibles (including a payment intangible).

     “Accounting Changes” has the meaning ascribed thereto in Annex G.

     “Accounts” means all “accounts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments), (including
any such obligations that may be characterized as an account or contract right
under the Code), (b) all of each Credit Party’s rights in, to and under all
purchase orders or receipts for goods or services, (c) all of each Credit
Party’s rights to any goods represented by any of the foregoing (including
unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), (d) all rights
to payment due to any Credit Party for property sold, leased, licensed, assigned
or otherwise disposed of, for a policy of insurance issued or to be issued, for
a secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Credit Party or in connection with any other
transaction (whether or not yet earned by performance on the part of such Credit
Party), (e) all healthcare insurance receivables, and (f) all collateral
security of any kind, now or hereafter in existence, given by any Account Debtor
or other Person with respect to any of the foregoing.

     “Acquisition Pro Forma” has the meaning ascribed to it in Section 6.8.

     “Adjusted Borrowing Availability” means as of any date of determination the
lesser of (i) $275,000,000 and (ii) the Borrowing Base, in each case, less the
sum of the Revolving Loan and Swing Line Loan then outstanding and, without
duplication, any reserves established by the Inventory and Receivables Security
Agent.

     “Administrative Agent” means Royal Bank of Canada in its capacity as
Administrative Agent for Lenders or its successor appointed pursuant to
Section 9.7.

A-1



--------------------------------------------------------------------------------



 



     “Advance” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.

     “Advance Rate” has the meaning ascribed thereto in the definition
“Borrowing Base”.

     “Affiliate” means, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, 10% or more of the Capital Stock having ordinary
voting power in the election of directors of such Person, (b) each Person that
controls, is controlled by or is under common control with such Person, (c) each
of such Person’s officers, directors, joint venturers and partners and (d) in
the case of Borrower, the immediate family members, spouses and lineal
descendants of individuals who are Affiliates of Borrower. For the purposes of
this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.

     “Agents” means the collective reference to the Administrative Agent and the
Inventory and Receivables Security Agent.

     “Agreement” means this Revolving Loan Agreement by and among Holdings,
Borrower, GE Capital, as Inventory and Receivables Security Agent and Lender,
Royal Bank of Canada, as Administrative Agent and Lender and the other Lenders
from time to time party hereto, as the same may be amended, supplemented,
restated or otherwise modified from time to time.

     “Allenport Cold Mill Improvements” means improvements relating to the
stand-alone inspection line, the planned coil handling upgrade on the temper
mill and the addition of wet tempering to the temper mill and a shape sensor to
the exit end of the temper mill.

     “Appendices” has the meaning ascribed to it in the recitals to the
Agreement.

     “Applicable Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Loan, as determined by reference to Section 1.5(a).

     “Applicable L/C Margin” means the per annum fee, from time to time in
effect, payable with respect to outstanding Letter of Credit Obligations as
determined by reference to Section 1.5(a).

     “Applicable LIBOR Margin” means the per annum interest rate from time to
time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan, as determined by reference to Section 1.5(a).

     “Applicable Margin Certificate” has the meaning ascribed to it in Section
1.5(a).

A-2



--------------------------------------------------------------------------------



 



     “Applicable Margins” means collectively the Applicable L/C Margin, the
Applicable Unused Line Fee Margin, the Applicable Index Margin and the
Applicable LIBOR Margin.

     “Applicable Unused Line Fee Margin” means the per annum fee, from time to
time in effect, payable in respect of Borrower’s non-use of committed funds
pursuant to Section 1.9(b), which fee is determined by reference to
Section 1.5(a).

     “Assignment Agreement” has the meaning ascribed to it in Section 9.1(a).

     “Automatic Roll Changer System” means the automatic change system to be
constructed by Danieli Corporation for the replacement of finishing rollers on
the hot strip mill.

     “Average Adjusted Borrowing Availability” means as of any date of
determination, an amount equal to the quotient of (a) the sum of the end of day
Adjusted Borrowing Availability for each day during the most recently ended
calendar month, divided by (b) the number of days in such calendar month, all as
determined by Agents based on the Borrowing Base Certificates previously
delivered by Borrower.

     “Average Borrowing Availability” means as of any date of determination, an
amount equal to the quotient of (a) the sum of the end of day Borrowing
Availability for each day during the most recently ended calendar month, divided
by (b) the number of days in such calendar month, all as determined by Agents
based on the Borrowing Base Certificates previously delivered by Borrower.

     “Average Revolving Outstandings” means as of any date of determination, an
amount equal to the quotient of (a) the sum of the end of day (i) Revolving
Loans and (ii) Swing Line Loans outstanding for each day during the most
recently ended calendar month, divided by (b) the number of days in such
calendar month, all as determined by Agents based on Borrowing Base Certificates
previously delivered by Borrower.

     “Bankruptcy Court” means the United States Bankruptcy Court for the
Northern District of Ohio.

     “Blocked Accounts” has the meaning ascribed to it in Annex C.

     “Borrower” has the meaning ascribed thereto in the preamble to the
Agreement.

     “Borrowing Availability” means as of any date of determination the lesser
of (i) the Maximum Amount and (ii) the Borrowing Base, in each case, less the
sum of the Revolving Loan and Swing Line Loan then outstanding and, without
duplication, any reserves established by the Inventory and Receivables Security
Agent.

     “Borrowing Base” means, as of any time of determination by Inventory and
Receivables Security Agent, an amount equal to the sum at such time of:

     (a) up to 85% of the book value of Eligible Accounts at such time; and

A-3



--------------------------------------------------------------------------------



 



     (b) the lesser of:

     (i) the sum of (A) the lesser of (I) 65% (the “Advance Rate”) of the book
value of Eligible Inventory (other than Seconds) valued at the lower of cost
(determined on a first-in, first-out basis) or market and (II) the product of
85% (the “Liquidation Percentage”) times the net recovery rate most recently
determined to apply to Eligible Inventory (other than Seconds) by an independent
appraiser acceptable to the Inventory and Receivables Security Agent in
consultation with the Administrative Agent (for purposes of this definition, the
“Appraiser”) times the book value of Borrower’s Eligible Inventory (other than
Seconds) valued at the lower of cost (determined on a first-in, first-out basis)
or market, plus (B) Seconds in an amount equal to the lesser of (i) $2,000,000
or (ii) the product of the Liquidation Percentage times the net recovery rate
most recently determined to apply to Seconds by the Appraiser; and

     (ii) $150,000,000 (the “Inventory Cap”);

in each case, less any Reserves established by Inventory and Receivables
Security Agent at such time.

     “Borrowing Base Certificate” means a certificate to be executed and
delivered from time to time by Borrower in the form attached to the Agreement as
Exhibit 4.1(b).

     “Business Day” means any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York and
in reference to LIBOR Loans shall mean any such day that is also a LIBOR
Business Day.

     “Capital Expenditure Deposit Account” means the cash collateral account
established pursuant to the Prior Loan Agreement into which the net cash
proceeds from any offering of Capital Stock of Holdings allocated for Capital
Expenditures was deposited and held for the benefit of the Lenders and the Term
Loan Lenders.

     “Capital Expenditures” means, with respect to any Person, all expenditures
(by the expenditure of cash or the incurrence of Indebtedness) by such Person
during any measuring period for any fixed assets or improvements or for
replacements, substitutions or additions thereto, that have a useful life of
more than one year and that are required to be capitalized under GAAP.

     “Capital Lease” means, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.

     “Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

A-4



--------------------------------------------------------------------------------



 



     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

     “Cash Collateral Account” has the meaning ascribed to it in Annex B.

     “Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

     “Cash Management Systems” has the meaning ascribed to it in Section 1.8.

     “Charges” means all federal, state, county, city, municipal, local, foreign
or other governmental taxes (including taxes owed to the PBGC at the time due
and payable), levies, assessments, charges, liens, claims or encumbrances upon
or relating to (a) the Collateral, (b) the Obligations, (c) the employees,
payroll, income or gross receipts of any Credit Party, (d) any Credit Party’s
ownership or use of any properties or other assets, or (e) any other aspect of
any Credit Party’s business.

     “Chattel Paper” means any “chattel paper,” as such term is defined in the
Code, including electronic chattel paper, now owned or hereafter acquired by any
Credit Party, wherever located.

A-5



--------------------------------------------------------------------------------



 



     “Closing Date” means the date on which the conditions precedent set forth
in Section 2.1 of the Prior Loan Agreement shall have been satisfied, which date
is August 1, 2003.

     “Closing Checklist” means the schedule, including all appendices, exhibits
or schedules thereto, listing certain documents and information to be delivered
in connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.

     “Code” means the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, the Lien of the Collateral Agent or Inventory and
Receivables Security Agent, as applicable, on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

     “Coke Facility Refurbishment Project” means the refurbishment of the No. 8
coke battery located in Follansbee, West Virginia to be undertaken and completed
in accordance with the project description set forth in Schedule 1.5.

     “Coke Plant Joint Venture” means Mountain State Carbon, LLC, a Delaware
limited liability company.

     “Collateral” means the Current Asset Collateral, the Non-Current Asset
Collateral, the JV Collateral and the Mortgaged Properties and any other
property, real or personal, tangible or intangible, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of the Inventory and Receivables Security Agent or the Collateral
Agent, for the benefit of the Agents and Lenders, to secure the Obligations.

     “Collateral Agent” means Wilmington Trust Company in its capacity as
Collateral Agent under the Security Agreement, the JV Pledge Agreements, the
Junior Current Asset Security Agreement and the Current Asset Intercreditor
Agreement, or its successor appointed in accordance with the terms thereof.

     “Collateral Documents” means the Security Agreement, the Senior Current
Asset Security Agreement, the JV Pledge Agreements, the Mortgages, and all
similar agreements entered into granting a Lien upon property as security for
payment of the Obligations.

     “Collateral Reports” means the reports with respect to the Collateral
referred to in Annex F.

A-6



--------------------------------------------------------------------------------



 



     “Collection Account” means that certain account of Administrative Agent,
account number 920-1033363 in the name of Administrative Agent at JPMorgan Chase
Bank in New York, New York ABA No. 021-000021, or such other account as may be
specified in writing by Administrative Agent as the “Collection Account.”

     “Commitment Termination Date” means the earliest of (a) July 8, 2009,
(b) the date of termination of Lenders’ obligations to make Advances and to
incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to Section 8.1, and (c) the date of indefeasible prepayment
in full by Borrower of the Loans and the cancellation and return (or stand-by
guarantee) of all Letters of Credit or the cash collateralization of all Letter
of Credit Obligations pursuant to Annex B, and the permanent reduction of the
Revolving Loan Commitments to zero dollars ($0).

     “Commonly Controlled Entity” means an entity, whether or not incorporated,
that after the effective date of the Plan of Reorganization is under common
control with the Borrower within the meaning of Section 4001 of ERISA or is part
of a group that includes the Borrower and that is treated as a single employer
under Section 414 of the Code.

     “Compliance Certificate” has the meaning ascribed to it in Annex E.

     “Concentration Account” has the meaning ascribed to it in Annex C.

     “Confirmation Order” means the order of the Bankruptcy Court dated June 18,
2003 confirming the Plan of Reorganization.

     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) non-cash deferred compensation
(provided, that any cash payment made in future periods on account of such
deferred compensation expense shall be deducted from Consolidated Net Income for
such future periods), (f) any extraordinary unusual or nonrecurring expenses or
losses, and losses on sales outside of the ordinary course of business,
(g) non-cash charges in connection with buyout payments, VEBA Trust and profit
sharing payments made to employees, (h) compensation paid in Capital Stock of
Holdings or any of its Subsidiaries, (i) contributions by the Borrower to the
VEBA Trust of Capital Stock of Holdings (including amounts contributed on the
Closing Date) and (j) any non-cash charges in connection with other
post-retirement employee benefits (OPEB) and minus, (a) to the extent included
in the statement of such Consolidated Net Income for such period, the sum of
(i) interest income, (ii) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business) and (iii) any other non-cash
income (it being understood that non-cash income representing equity in the
earnings of a joint venture shall be calculated to be net of cash dividends
received by Holdings and its Subsidiaries on account of ownership interests in
such joint venture), (b) any

A-7



--------------------------------------------------------------------------------



 



cash payments made during such period in respect of items described in clause
(e) above subsequent to the Fiscal Quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, (c) cash pension expenses in excess of those included in the
statement of Consolidated Net Income for such period and (d) cash expenses
relating to other post-retirement employee benefits (OPEB) to the extent not
included in the statement of Consolidated Net Income, all as determined on a
consolidated basis. For the purposes of calculating Consolidated EBITDA for any
period of four consecutive Fiscal Quarters (each, a “Reference Period”) pursuant
to any determination of the Consolidated Leverage Ratio, (i) if at any time
during such Reference Period Holdings or any of its Subsidiaries shall have made
any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period Holdings or any of its Subsidiaries shall have made
a Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period. In connection with any
Material Acquisition, Holdings shall provide the Administrative Agent with (i) a
certificate of a responsible officer of the selling Person, in form and
substance reasonably satisfactory to the Administrative Agent, certifying as to
the Consolidated EBITDA attributable to the property being sold by such Person
during each of the previous two Fiscal Years and any interim fiscal period and
(ii) any other information reasonably requested by the Administrative Agent in
connection with the Material Acquisition.

     “Consolidated Fixed Charge Coverage Ratio” for any period, the ratio of
(a) the sum (without duplication) of Consolidated EBITDA for such period and
Consolidated Lease Expense for such period less the sum of (i) the aggregate
amount actually paid by Holdings and its Subsidiaries during such period on
account of Capital Expenditures (excluding Capital Expenditures funded from or
reimbursed by (x) amounts on deposit in the Capital Expenditure Deposit Account
or the EAF Cash Collateral Account and (y) the Coke Plant Joint Venture),
(ii) the amount, if any, by which Investments made pursuant to Section 6.8(h)
exceed repayments of principal and returns of capital with respect to such
Investments, and (iii) 50% of Capital Expenditures made pursuant to
Section 6.7(c) to the extent not financed from the proceeds of Special Purpose
Indebtedness to (b) Consolidated Fixed Charges for such period.

     “Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of (a) Consolidated Interest Expense for such period,
(b) Consolidated Lease Expense for such period, (c) scheduled payments made
during such period on account of principal of Indebtedness of Holdings or any of
its Subsidiaries (including scheduled principal payments in respect of the
Loans), (d) income taxes paid or payable in cash with respect to such period,
(e) Restricted Payments made during such period and (f) payments of Term Loans
with Excess Cash Flow (as defined in the Term Loan Agreement) made during such
period.

     “Consolidated Interest Expense” means, for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of Holdings
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of Holdings and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect

A-8



--------------------------------------------------------------------------------



 



to letters of credit and bankers’ acceptance financing and net costs and
benefits under Swap Agreements in respect of interest rates to the extent such
net costs and benefits are allocable to such period in accordance with GAAP).

     “Consolidated Lease Expense” means, for any period, the aggregate amount of
fixed and contingent rentals payable by Holdings and its Subsidiaries for such
period with respect to leases of real and personal property, determined on a
consolidated basis in accordance with GAAP.

     “Consolidated Leverage Ratio” means, as at the last day of any period of
four consecutive Fiscal Quarters, the ratio of (a) Consolidated Test Debt on
such day to (b) Consolidated EBITDA for such period of four (4) consecutive
Fiscal Quarters.

     “Consolidated Net Income” means, for any period, the consolidated net
income (or loss) of Holdings and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of Holdings or is merged into or consolidated with Holdings or any of
its Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary of Holdings) in which Holdings or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by Holdings or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of Holdings
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

     “Consolidated Test Debt” means, at any date, the aggregate principal amount
of all Indebtedness of Holdings and its Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP, minus the sum of (i) the aggregate
principal amount of their Indebtedness attributable to documentary letters of
credit which support trade obligations and (ii) the aggregate principal amount
of all Profit Sharing Notes. For the avoidance of doubt, the Coke Plant Joint
Venture shall be excluded from this calculation of “Consolidated Test Debt”
until such time as it shall be treated as a Subsidiary pursuant to the
definition of “Subsidiary” in this Agreement.

     “Constitutive Documents” has the meaning ascribed to it in Annex D.

     “Consumers Mining” means Consumers Mining Company, a Pennsylvania
corporation.

     “Continuing Directors” means the directors of Holdings on the Restatement
Date, after giving effect to the transactions contemplated hereby, and each
other director, if, in each case, such other director’s nomination for election
to the board of directors of Holdings is recommended by at least a majority of
the then Continuing Directors.

     “Contractual Obligation” means as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

A-9



--------------------------------------------------------------------------------



 



     “Control Letter” means a letter agreement between Inventory and Receivables
Security Agent or Collateral Agent and (i) the issuer of uncertificated
securities with respect to uncertificated securities in the name of any Credit
Party, (ii) a securities intermediary with respect to securities, whether
certificated or uncertificated, securities entitlements and other financial
assets held in a securities account in the name of any Credit Party, (iii) a
futures commission merchant or clearing house, as applicable, with respect to
commodity accounts and commodity contracts held by any Credit Party, whereby,
among other things, the issuer, securities intermediary or futures commission
merchant limits any security interest in the applicable financial assets in a
manner reasonably satisfactory to Inventory and Receivables Security Agent,
acknowledges the Lien of Inventory and Receivables Security Agent or Collateral
Agent, on behalf of the Agents and Lenders, on such financial assets, and agrees
to follow the instructions or entitlement orders of Inventory and Receivables
Security Agent or Collateral Agent without further consent by the affected
Credit Party.

     “Copyright License” means any and all rights now owned or hereafter
acquired by any Credit Party under any written agreement granting any right to
use any Copyright or Copyright registration.

     “Convertible Debt” means unsecured Indebtedness of any Person; provided,
that (i) the interest rate to be paid on such Indebtedness shall not exceed 6.0%
at any time on or prior to the Commitment Termination Date, (ii) the
documentation evidencing or governing such Indebtedness shall not contain any
covenants with respect to maintenance of financial ratios for such Person or its
Subsidiaries, (iii) the maturity date for such Indebtedness shall occur no
earlier than the first anniversary following the Commitment Termination Date,
(iv) any conversion rights of debtholders pursuant to the documentation
evidencing or governing such Indebtedness (A) shall not be permitted to occur
earlier than three months following the Commitment Termination Date, unless such
conversion results solely in the issuance of Capital Stock and such Capital
Stock contains no redemption feature with respect thereto and (B) shall not
exceed cash obligations of $175,000,000 in the aggregate, and (v) the
documentation evidencing or governing such Indebtedness shall otherwise be on
terms and conditions satisfactory to both Agents; provided, further, that the
proceeds from such Indebtedness shall be used as follows: (x) to the extent the
Coke Plant Joint Venture is consummated, the proceeds shall be used (1) to
refinance the Series A Notes and the Series B Notes, to the extent permitted
herein and (2) after the refinancing of the Series A Notes and Series B Notes,
for the general corporate needs of such Person and (y) to the extent the Coke
Plant Joint Venture is not consummated, the proceeds shall be used as Capital
Expenditures towards the Coke Facility Refurbishment Project.

     “Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.

A-10



--------------------------------------------------------------------------------



 



     “Credit Parties” means Holdings, Borrower, and each of their respective
Subsidiaries.

     “Current Asset Collateral” has the meaning ascribed to the term
“Collateral” in the Senior Current Asset Security Agreement.

     “Current Asset Intercreditor Agreement” means the Current Asset
Intercreditor Agreement entered into on July 31, 2003 by and among Holdings,
Borrower, certain of their Subsidiaries, the Inventory and Receivables Security
Agent and the Collateral Agent, substantially in the form of Exhibit B-3.

     “Danieli Note” has the meaning ascribed to it in Annex D.

     “Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

     “Default Rate” has the meaning ascribed to it in Section 1.5(d).

     “Disbursement Accounts” has the meaning ascribed to it in Annex C.

     “Disclosure Schedules” means the Schedules prepared by Borrower and
denominated as Disclosure Schedules 3.4 through 6.16 in the Index to the
Agreement.

     “Disposition” with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

     “Dollars” or “$” means lawful currency of the United States of America.

     “EAF Cash Collateral Account” means the cash collateral account established
pursuant to the Term Loan Agreement into which $112,000,000 of the proceeds of
the Term Loans were deposited and held for the exclusive benefit of the Term
Loan Lenders.

     “Electric Arc Furnace” means the electric arc furnace to be constructed
with the proceeds of Term Loans made under the Term Loan Agreement.

     “Eligible Accounts” has the meaning ascribed to it in Section 1.6 of the
Agreement.

     “Eligible Inventory” has the meaning ascribed to it in Section 1.7 of the
Agreement.

     “Environmental Indemnity” means the Amended and Restated Environmental
Indemnity Agreement entered into on the Restatement Date by and among Holdings,
the Borrower and the Agents.

     “Environmental Laws” means any and all laws, rules, orders, regulations,
statutes, ordinances, codes, decrees, guidelines, agreements with or
requirements of any Governmental

A-11



--------------------------------------------------------------------------------



 



Authority or other Requirements of Law (including principles of common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of the environment, natural resources or of human health or employee
health and safety, as has been, is now or may at any time hereafter be, in
effect.

     “Environmental Liabilities” means, with respect to any Person, all
liabilities, obligations, responsibilities, response, remedial and removal
costs, investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Material of
Environmental Concern whether on, at, in, under, from or about or in the
vicinity of any real or personal property.

     “Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions, and any other authorization pursuant
to any Environmental Law.

     “Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations promulgated thereunder.

     “Event of Default” means any of the events specified in Section 8.1,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

     “Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of
which either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.

A-12



--------------------------------------------------------------------------------



 



     “Existing Credit Policies” has the meaning ascribed thereto in paragraph O
of Annex D.

     “Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C.
§201 et seq.

     “Federal Funds Effective Rate” means, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by Royal Bank of Canada
from three federal funds brokers of recognized standing selected by it.

     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

     “Fee Letter” means that certain letter, dated as of April 20, 2005, and as
supplemented as of July 8, 2005, between Royal Bank of Canada, GE Capital and
the Borrower with respect to certain fees to be paid on the Restatement Date and
from time to time by the Borrower to the Agents.

     “Fees” means any and all fees payable to any Agent or Lender pursuant to
the Agreement or any of the other Loan Documents.

     “Final Order” means an order or judgment of the Bankruptcy Court, or other
court of competent jurisdiction, as entered on the docket in any pending chapter
11 case or the docket of any other court of competent jurisdiction, with respect
to which 10 days have elapsed since the entry of such order and which has not
been reversed, stayed, modified or amended and is in full force and effect.

     “Financial Covenants” means the financial covenants set forth in Annex G.

     “Financial Statements” means the consolidated income statements, statements
of cash flows and balance sheets of Holdings delivered in accordance with
Section 3.1 and Annex E.

     “Fiscal Month” means any of the monthly accounting periods of Holdings.

     “Fiscal Quarter” means any of the quarterly accounting periods of Holdings,
ending on March 31, June 30, September 30 and December 31 of each year.

     “Fiscal Year” means any of the annual accounting periods of Holdings ending
on December 31 of each year.

     “GAAP” means generally accepted accounting principles in the United States
of America consistently applied, as such term is further defined in Annex G to
the Agreement.

A-13



--------------------------------------------------------------------------------



 



     “GE Capital” means General Electric Capital Corporation, a Delaware
corporation.

     “General Intangibles” means “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Capital Stock and Investment Property, rights of indemnification, all books and
records, correspondence, credit files, invoices and other papers, including
without limitation all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Credit Party or any
computer bureau or service company from time to time acting for such Credit
Party.

     “Governmental Authority” any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory, supervisory or administrative
functions of or pertaining to government, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

     “Group Members” means the collective reference to Holdings, the Borrower
and their respective Subsidiaries.

     “Guarantee Agreements” means the collective reference to each of the
guarantee agreements executed by Holdings, WP Steel Venture and each other
Subsidiary Guarantor, substantially in the form of Exhibit D.

     “Guarantee Obligation” means as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or

A-14



--------------------------------------------------------------------------------



 



(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

     “Guarantors” means the collective reference to Holdings, WP Steel Venture
and the Subsidiary Guarantors.

     “High-Yield Debt” means unsecured Indebtedness of any Person; provided,
that (i) the maturity date for such Indebtedness shall occur no earlier than the
first anniversary following the Commitment Termination Date, (ii) the interest
rate to be paid on such Indebtedness shall not exceed 9.0% at any time on or
prior to the Commitment Termination Date and (iii) the documentation evidencing
or governing such Indebtedness shall not contain any covenants with respect to
maintenance of financial ratios for such Person or its Subsidiaries; provided,
further, that the proceeds of such Indebtedness shall be used as follows: (x) to
the extent the Coke Plant Joint Venture is consummated, the proceeds shall be
used (1) to refinance the Series A Notes and the Series B Notes, to the extent
permitted herein and (2) after the refinancing of the Series A Notes and the
Series B Notes, for the general corporate needs of such Person and (y) to the
extent the Coke Plant Joint Venture is not consummated, the proceeds shall be
used as Capital Expenditures towards the Coke Facility Refurbishment Project.

     “Holdings” has the meaning ascribed thereto in the recitals to the
Agreement.

     “Inactive Subsidiary” means a Subsidiary which (i) owns no assets,
(ii) engages in no business and (iii) has no Indebtedness.

     “Increase Notice” has the meaning ascribed to it in Section 1.1(d).

     “Indebtedness” of any Person at any date means, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease

A-15



--------------------------------------------------------------------------------



 



Obligations of such Person and the present value (discounted at the Index Rate
as in effect on the Closing Date) of future rental payments on all synthetic
leases, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Section 8.1(e) only, all obligations of
such Person in respect of Swap Agreements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

     “Indemnified Liabilities” has the meaning ascribed to it in Section 1.13.

     “Indemnified Person” has the meaning ascribed to it in Section 1.13.

     “Index Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in
effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. For purposes hereof, “Prime Rate” shall mean, for any day,
the rate of interest per annum determined from time to time by Royal Bank of
Canada as its prime commercial lending rate for United States dollar loans in
the United States for such day (the Prime Rate not being intended to be the
lowest rate of interest charged by Royal Bank of Canada in connection with
extensions of credit to debtors). Any change in the Index Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate or
the Federal Funds Effective Rate, respectively.

     “Index Rate Loan” means a Loan or portion thereof bearing interest by
reference to the Index Rate.

     “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

     “Interest Payment Date” means (a) as to any Index Rate Loan, the first
Business Day of each month to occur while such Loan is outstanding (the interest
payable on such date on account of any Index Rate Loan to be calculated on the
basis of the number of calendar days of the preceding month for which such Index
Rate Loan was outstanding), and (b) as to any LIBOR Loan, the last day of the
applicable LIBOR Period; provided, that in the case of any LIBOR Period greater
than three months in duration, interest shall be payable at three month
intervals

A-16



--------------------------------------------------------------------------------



 



and on the last day of such LIBOR Period; and provided further that, in addition
to the foregoing, each of (x) the date upon which all of the Revolving Loan
Commitments have been terminated and the Loans have been paid in full and
(y) the Commitment Termination Date shall be deemed to be an “Interest Payment
Date” with respect to any interest that has then accrued under the Agreement.

     “Inventory” means any “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, supplies or
materials of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.

     “Inventory and Receivables Security Agent” means GE Capital in its capacity
as Inventory and Receivables Security Agent for Lenders or its successor
appointed pursuant to Section 9.7.

     “Inventory Cap” has the meaning ascribed to it in the definition of
“Borrowing Base”.

     “Investment Property” means all “investment property” as such term is
defined in the Code now owned or hereafter acquired by any Credit Party,
wherever located, including (i) all securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (ii) all securities entitlements of any Credit Party,
including the rights of such Credit Party to any securities account and the
financial assets held by a securities intermediary in such securities account
and any free credit balance or other money owing by any securities intermediary
with respect to that account; (iii) all securities accounts of any Credit Party;
(iv) all commodity contracts of any Credit Party; and (v) all commodity accounts
held by any Credit Party.

     “Investments” has the meaning ascribed to it in Section 6.8.

     “IRC” means the Internal Revenue Code of 1986, as amended, and all
regulations promulgated thereunder.

     “IRS” means the Internal Revenue Service.

     “Joint Ventures” means Ohio Coatings Company, an Ohio corporation,
Wheeling-Nisshin, Inc., a Delaware corporation, and Feralloy-Wheeling Specialty
Processing Company, a Delaware partnership and, to the extent the Coke Plant
Joint Venture is consummated, the Coke Plant Joint Venture.

     “Junction Note” has the meaning ascribed to it in Annex D.

A-17



--------------------------------------------------------------------------------



 



     “Junior Current Asset Security Agreement” means the Junior Current Asset
Security Agreement, dated as of July 31, 2003, by and among Holdings, Borrower,
certain of their Subsidiaries, the Collateral Agent and the other secured
parties party thereto, substantially in the form of Exhibit B-2.

     “JV Collateral” means the Borrower’s equity interest in the Joint Ventures
and all proceeds thereof.

     “JV Pledge Agreements” means the collective reference to the JV Pledge
Agreements, dated as of July 31, 2003, by and among Borrower, the Collateral
Agent and the other secured parties party thereto, for the benefit of Agents,
Lenders and the other secured parties party thereto with respect to the
Borrower’s interests in each of the Joint Ventures, substantially in the form of
Exhibit C.

     “JV Supply Agreements” means collectively, (i) the Raw Materials Supply
Agreement, dated as of March 25, 1994, between the Borrower and Ohio Coatings
Company, (ii) the Amended and Restated Supply Agreement, dated as of March 29,
1993, between the Borrower and Wheeling-Nisshin, Inc. and (iii) the Processing
Agreement, dated as of March 15, 1999, between the Borrower and
Wheeling-Nisshin, Inc.

     “L/C Issuer” has the meaning ascribed to it in Annex B.

     “L/C Sublimit” has the meaning ascribed to in it Annex B.

     “Lender Presentation” means the Lender Presentation dated April 22, 2005
presented and furnished to the Lenders, as amended, supplemented or modified
from time to time prior to the Restatement Date.

     “Lenders” means Royal Bank of Canada, GE Capital, the other Lenders named
on the signature pages of the Agreement, and, if any such Lender shall decide to
assign all or any portion of the Obligations, such term shall include any
assignee of such Lender.

     “Letter of Credit Fee” has the meaning ascribed to it in Annex B.

     “Letter of Credit Obligations” means all outstanding obligations incurred
by Agents and Lenders at the request of Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by Administrative Agent or another L/C Issuer or the purchase
of a participation as set forth in Annex B with respect to any Letter of Credit.
The amount of such Letter of Credit Obligations shall equal the maximum amount
that may be payable by Agents or Lenders thereupon or pursuant thereto.

     “Letters of Credit” means documentary or standby letters of credit issued
for the account of Borrower by any L/C Issuer, and bankers’ acceptances issued
by Borrower, for which Agents and Lenders have incurred Letter of Credit
Obligations.

     “LIBOR Business Day” means a Business Day on which banks in the City of
London are generally open for interbank or foreign exchange transactions.

A-18



--------------------------------------------------------------------------------



 



          “LIBOR Loan” means a Loan or any portion thereof bearing interest by
reference to the LIBOR Rate.

          “LIBOR Period” means, with respect to any LIBOR Loan, each period
commencing on a LIBOR Business Day selected by Borrower pursuant to the
Agreement and ending one, two, three or six or (if available to all Lenders)
nine or twelve months or less than one month thereafter, as selected by
Borrower’s irrevocable notice to Administrative Agent as set forth in Section
1.5(e); provided, that the foregoing provision relating to LIBOR Periods is
subject to the following:

     (a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

     (b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;

     (c) any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;

     (d) Borrower shall select LIBOR Periods so as not to require a payment or
prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and

     (e) Borrower shall select LIBOR Periods so that there shall be no more than
10 separate LIBOR Loans in existence at any one time.

          “LIBOR Rate” means for each LIBOR Period, a rate of interest
determined by Administrative Agent equal to:

     (a) the offered rate for deposits in United States Dollars for the
applicable LIBOR Period that appears on Telerate Page 3750 as of 11:00 a.m.
(London time), on the second full LIBOR Business Day next preceding the first
day of such LIBOR Period (unless such date is not a Business Day, in which event
the next succeeding Business Day will be used); divided by

     (b) a number equal to 1.0 minus the aggregate (but without duplication) of
the rates (expressed as a decimal fraction) of reserve requirements in effect on
the day that is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board that are required to be maintained by
a member bank of the Federal Reserve System.

A-19



--------------------------------------------------------------------------------



 



     If such interest rates shall cease to be available from Telerate News
Service (or its successor to extent satisfactory to Administrative Agent), the
LIBOR Rate shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent (including Page LIBO 01) or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 11:00 A.M., New York City time, two Business
Days prior to the beginning of such LIBOR Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such LIBOR Period for the
number of days comprised therein.

          “License” means any Copyright License, Patent License, Trademark
License or other license of rights or interests now held or hereafter acquired
by any Credit Party.

          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

          “Liquidation Percentage” has the meaning ascribed to it in the
definition of “Borrowing Base”.

          “Litigation” has the meaning ascribed to it in Section 3.6.

          “Loan Account” has the meaning ascribed to it in Section 1.12.

          “Loan Documents” means the Agreement, the Notes, the Collateral
Documents, the PPE Access Agreement and all other agreements, instruments,
documents and certificates identified in the Closing Checklist executed and
delivered to, or in favor of, any Agent or Lender and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Credit Party, or any employee of any
Credit Party, and delivered to any Agent or Lender in connection with the
Agreement or the transactions contemplated thereby. Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

          “Loans” means the Revolving Loan and the Swing Line Loan.

          “Lock Boxes” has the meaning ascribed to it in Annex C.

          “Master Documentary Agreement” means the Master Agreement for
documentary Letters of Credit dated as of the Closing Date between the Borrower,
as applicant, and GE Capital, as Issuer.

A-20



--------------------------------------------------------------------------------



 



     “Master Labor Agreement” has the meaning ascribed to it in Annex D.

     “Master Standby Agreement” means the Master Agreement for standby Letters
of Credit dated as of the Closing Date between Borrower, as applicant, and GE
Capital, as Issuer.

     “Material Acquisition” means any acquisition of property or series of
related acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by Holdings and its Subsidiaries in excess of $1,000,000.

     “Material Adverse Effect” means a material adverse effect on (a) the
business, property, performance, prospects, operations, assets, liabilities or
condition (financial or otherwise) of the Borrower and its Subsidiaries taken as
a whole, (b) the validity or enforceability of this Agreement, any of the other
Loan Documents, or any of the material rights or remedies of the Agents or the
Lenders hereunder or thereunder or (c) the ability of the Borrower to repay the
Obligations or of the Credit Parties to perform their obligations under the Loan
Documents.

     “Material Disposition” means any Disposition of property or series of
related Dispositions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) yields gross proceeds
to Holdings or any of its Subsidiaries in excess of $1,000,000.

     “Material Environmental Loss” means the collective reference to the items
set forth in (a) and (b) below, to the extent arising out of any Environmental
Law with respect to any Materials of Environmental Concern that either
(i) exceed $2,500,000 individually, or $5,000,000 in the aggregate, or
(ii) would have a Material Adverse Effect: (a) any costs to any Group Member
relating to investigative, removal, remedial or other response activities,
compliance costs, compensatory damages, natural resource damages, punitive
damages, fines, penalties and any associated engineering, legal and other
professional fees (including without limitation, costs of defending or asserting
any claim) in connection with any of the foregoing and (b) any other losses to
any Group Member; provided that any costs expended for the environmental issues
set forth on the Environmental Reserves Table and Capital Expenditure Table
attached as Attachment B of the React Report up to the amounts set forth in such
tables, and, to the extent not included in such amounts, any costs incurred in
any fiscal year up to the budgeted amount set forth in Schedule 1.4 for such
fiscal year, shall be excluded from the calculation of any Material
Environmental Loss.

     “Materials of Environmental Concern” means any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products, asbestos,
polychlorinated biphenyls, urea-formaldehyde insulation, molds, pollutants,
contaminants, radioactive substances, or other substances, whether or not
defined as hazardous or toxic under any Environmental Law, that is regulated
pursuant to or could reasonably be expected to give rise to liability under any
Environmental Law.

A-21



--------------------------------------------------------------------------------



 



     “Maximum Amount” means, as of any date of determination, an amount equal to
the Revolving Loan Commitment of all Lenders as of that date.

     “Monessen Southwestern Railway” means Monessen Southwestern Railway, a
Pennsylvania corporation.

     “Mortgaged Properties” means the real properties listed on Schedule 1.2, as
to which the Collateral Agent, for the benefit of the Agents and Lenders shall
be granted a Lien pursuant to the Mortgages.

     “Mortgages” means each of the mortgages, deeds of trust, leasehold
mortgages, leasehold deeds of trust, collateral assignments of leases or other
real estate documents delivered by any Credit Party to Collateral Agent for the
benefit of the Agents and Lenders with respect to the Mortgaged Properties, all
in form and substance reasonably satisfactory to Agents.

     “Multiemployer Plan” means a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

     “Nevada IRB Supplemental Indenture” means the Supplemental Indenture of
Trust, dated as of August 1, 2003, by and between the Director of the State of
Nevada Department of Business and Industry and SunTrust Bank.

     “Non-Current Asset Collateral” means, to the extent not included in Current
Asset Collateral or the JV Collateral, all the following property, whether now
existing or hereafter arising, of each Credit Party: all accounts, chattel
paper, contracts, deposit accounts (subject to customary exceptions), documents
(other than title documents with respect to vehicles), equipment, general
intangibles, goods, instruments, intellectual property, investment property,
real property, letter-of-credit rights, money, cash or cash equivalents,
commercial tort claims and all other property not described above now owned or
at any time hereafter acquired by such Credit Party or in which such Credit
Party now has or at any time in the future may acquire any right, title and
interest, all books and records pertaining to the foregoing and to the extent
not otherwise included in the foregoing, all proceeds, all supporting
obligations and all products of any and all of the foregoing and all security
and guarantees given by any person with respect to any of the foregoing.

     “Non-Funding Lender” has the meaning ascribed to it in Section 9.9(a)(ii).

     “Notes” means, collectively, the Revolving Notes and the Swing Line Note.

     “Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 1.5(e).

     “Notice of Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a).

     “Obligations” means all loans, advances, debts, liabilities and
obligations, for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not

A-22



--------------------------------------------------------------------------------



 



such performance is then required or contingent, or such amounts are liquidated
or determinable) owing by any Credit Party to any Agent or Lender, and all
covenants and duties regarding such amounts, of any kind or nature, present or
future, whether or not evidenced by any note, agreement, letter of credit
agreement or other instrument, arising under the Agreement or any of the other
Loan Documents. This term includes all principal, interest (including all
interest that accrues after the commencement of any case or proceeding by or
against any Credit Party in bankruptcy, whether or not allowed in such case or
proceeding), Fees, hedging obligations under swaps, caps and collar arrangements
provided by any Lender, expenses, attorneys’ fees and any other sum chargeable
to any Credit Party under the Agreement or any of the other Loan Documents.

     “Ohio Note” has the meaning ascribed to it in Annex D.

     “Overadvance” has the meaning ascribed to it in Section 1.1(a)(iii).

     “Patent License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right with respect to any
invention on which a Patent is in existence.

     “Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).

     “Permitted Acquisition” has the meaning ascribed to it in Section 6.8.

     “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, other entity or
government (whether federal, state, county, city, municipal, local, foreign, or
otherwise, including any instrumentality, division, agency, body or department
thereof).

     “Plan” means, at a particular time after the effective date of the Plan of
Reorganization, any employee benefit plan that is covered by ERISA and in
respect of which the Borrower or a Commonly Controlled Entity is (or, if such
plan were terminated at such time, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

     “Plan of Reorganization” means the Plan of Reorganization of the Borrower
approved by the Bankruptcy Court on June 18, 2003.

A-23



--------------------------------------------------------------------------------



 



     “Plan of Reorganization Indebtedness” means the collective reference to the
Series A Notes, the Series B Notes, the WHX Subordinated Note, the Junction
Note, the Danieli Note, the Ohio Note, the West Virginia Note and the
obligations of the Borrower with respect to the Nevada IRB Supplemental
Indenture and the Virginia IRB Supplemental Indenture.

     “PPE Access” means the right of the Inventory and Receivables Security
Agent or any of its agents or designees to use any and all Non-Current Asset
Collateral of any Credit Party to take possession of or fully process Inventory
in any manner necessary or desirable for the Inventory and Receivables Security
Agent to realize the full value of such Inventory in connection with the sale or
other Disposition thereof.

     “PPE Access Agreement” means the PPE Collateral Access Agreement, dated as
of July 31, 2003, by and among Royal Bank of Canada, as administrative agent
under the Term Loan Agreement, Bank One, N.A., as trustee under the Series A
Indenture and Series B Indenture, Rio Doce Limited, the Collateral Agent,
Holdings, Borrower, WP Steel Venture and the Inventory and Receivables Security
Agent regarding PPE Access.

     “Prior Lenders” has the meaning ascribed to it in the recitals to the
Agreement.

     “Prior Liabilities” has the meaning ascribed to it in Section 1.19.

     “Prior Loan Agreement” has the meaning ascribed to it in the recitals to
the Agreement.

     “Pro Rata Share” means with respect to all matters relating to any Lender
(a) with respect to the Revolving Loan, the percentage obtained by dividing the
Revolving Loan Commitment of that Lender by the aggregate Revolving Loan
Commitments of all Lenders, and (b) with respect to all Revolving Loans on and
after the Commitment Termination Date, the percentage obtained by dividing
(i) the aggregate outstanding principal balance of the Revolving Loans held by
that Lender, by (ii) the outstanding principal balance of the Revolving Loans
held by all Lenders.

     “Profit Sharing Notes” means the 6% profit sharing notes due 2011 to be
issued after the Closing Date to the United Steelworkers of America in payment
of obligations incurred from time to time by Holdings and the Borrower under the
Master Labor Agreement and having the terms set forth in Schedule 1.3 and such
other terms as are acceptable to the Agents.

     “Project Debt” means Indebtedness of any Person with respect to the Coke
Plant Joint Venture, incurred in connection with the Coke Facility Refurbishment
Project, that is secured by a Lien in or upon the assets that are acquired,
constructed or exploited with the proceeds of such Indebtedness and where the
rights and remedies of the holders of such Indebtedness do not extend to any
other assets of Borrower (whether on a secured or unsecured basis); provided,
that (i) the maturity date of such Indebtedness shall occur no earlier than the
first anniversary following the Commitment Termination Date; (ii) the interest
rate to be paid on such Indebtedness shall not exceed 10% at any time on or
prior to the Commitment Termination Date; and (iii) the documentation evidencing
or governing such Indebtedness shall not contain any covenants with respect to
maintenance of financial ratios for such Person or its Subsidiaries;

A-24



--------------------------------------------------------------------------------



 



provided, however, that such covenants shall be permitted, on terms reasonably
satisfactory to both Agents, with respect to any separate corporate entity
created solely for the purpose of incurring such Indebtedness).

     “Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and,
with respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act) which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which has a rating of BBB or higher from S&P and a rating of Baa2 or
higher from Moody’s at the date that it becomes a Lender and which, through its
applicable lending office, is capable of lending to Borrower without the
imposition of any withholding or similar taxes; provided that no Person proposed
to become a Lender after the Restatement Date and determined by Administrative
Agent to be acting in the capacity of a vulture fund or distressed debt
purchaser shall be a Qualified Assignee, and no Person or Affiliate of such
Person proposed to become a Lender after the Restatement Date and that holds WHX
Subordinated Notes or Capital Stock issued by any Credit Party shall be a
Qualified Assignee.

     “React Report” means the Phase I Environmental Site Assessment:
Wheeling-Pittsburgh Steel Corporation prepared for the Administrative Agent by
React Environmental Services, Inc. and dated June 18, 2003.

     “Refunded Swing Line Loan” has the meaning ascribed to it in Section
1.1(b)(iii).

     “Related Transactions” means the initial borrowing under the Agreement and
under the Term Loan Agreement on the Closing Date, the issuance of the Plan of
Reorganization Indebtedness, the consummation of the Plan of Reorganization, the
payment of all fees, costs and expenses associated with all of the foregoing and
the execution and delivery of all of the Related Transactions Documents.

     “Related Transactions Documents” means the Loan Documents, the Term Loan
Agreement, the Plan of Reorganization Indebtedness and the Master Labor
Agreement.

     “Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Material of
Environmental Concern in the indoor or outdoor environment, including the
movement of Material of Environmental Concern through or in the air, soil,
surface water, ground water or property.

     “Reorganization” means with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

A-25



--------------------------------------------------------------------------------



 



     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.

     “Requested Revolver Increase” has the meaning ascribed to it in Section
1.1(d).

     “Required Term Loan Lenders” has the meaning ascribed to the term “Required
Lenders” in the Term Loan Agreement.

     “Requirement of Law” means as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

     “Requisite Lenders” means Lenders having (a) more than 66-2/3% of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, more than 66-2/3% of the aggregate outstanding
amount of the Revolving Loan.

     “Reserves” means, with respect to the Borrowing Base of Borrower
(a) reserves established by Inventory and Receivables Security Agent from time
to time against Eligible Inventory pursuant to Section 5.11, (b) reserves
established pursuant to Section 1.3(e) and Section 1.18, and (c) such other
reserves against Eligible Accounts, Eligible Inventory or Borrowing Availability
of Borrower that Inventory and Receivables Security Agent may, in its reasonable
credit judgment, establish from time to time.

     “Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer; provided that (i) with respect to the
information and reports required by paragraph J of Annex D or paragraphs (b),
(c) or (d) of Annex E, Responsible Officer shall mean the chief financial
officer and (ii) with respect to the report required by paragraph (l) of Annex
E, Responsible Officer shall mean Vice President, Engineering, Technology and
Metallurgy.

     “Restatement Date” means the date on which the conditions precedent set
forth in Section 2.1 shall have been satisfied, which date is July 8, 2005.

     “Restricted Payment” has the meaning ascribed to it in Section 6.6.

     “Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a)(i).

     “Revolving Loan” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding to Borrower plus (ii) the aggregate Letter
of Credit Obligations incurred on behalf of Borrower. Unless the context
otherwise requires, references to the outstanding principal balance of the
Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.

A-26



--------------------------------------------------------------------------------



 



     “Revolving Loan Commitment” means (a) as to any Lender, the aggregate
commitment of such Lender to make Revolving Credit Advances or incur Letter of
Credit Obligations as set forth on Annex J to the Agreement or in the most
recent Assignment Agreement executed by such Lender and (b) as to all Lenders,
the aggregate commitment of all Lenders to make Revolving Credit Advances or
incur Letter of Credit Obligations, which aggregate commitment shall be two
hundred twenty-five million Dollars ($225,000,000) on the Restatement Date, as
such amount may be adjusted, if at all, from time to time in accordance with the
Agreement.

     “Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).

     “Royal Bank of Canada” means Royal Bank of Canada, a Canadian chartered
bank.

     “Seconds” means Inventory that has been formally downgraded in both value
and identification to a “less than prime/greater than scrap” product.

     “Security Agreement” means the Security Agreement, dated as of July 31,
2003, by and among Borrower, the Collateral Agent and the other secured parties
party thereto, for the benefit of Agents, Lenders and the other secured parties
party thereto, substantially in the form of Exhibit A.

     “Senior Current Asset Security Agreement” means the Senior Current Asset
Security Agreement, dated as of July 31, 2003, by and among Holdings, Borrower,
certain of their Subsidiaries and the Inventory and Receivables Security Agent
for the benefit of the Agents and the Lenders, substantially in the form of
Exhibit B-1.

     “Series A Indenture” means the Indenture, dated as of August 1, 2003, among
the Borrower, the guarantors named therein and Bank One N.A., as trustee,
governing the terms of the Series A Notes.

     “Series A Notes” means the Series A Notes due 2011 in the aggregate
original principal amount of $40,000,000 secured by a Lien on substantially all
of the property of the Credit Parties pursuant to the Security Agreement, the
Junior Current Asset Security Agreement, the JV Pledge Agreements and the
Mortgages.

     “Series B Indenture” means the Indenture, dated as of August 1, 2003, among
the Borrower, the guarantors named therein and Bank One N.A., as trustee,
governing the terms of the Series B Notes.

     “Series B Notes” means the Series B Notes due 2010 in the aggregate
original principal amount of $20,000,000 secured by a Lien on substantially all
of the property of the Credit Parties pursuant to the Security Agreement, the
Junior Current Asset Security Agreement, the JV Pledge Agreements and the
Mortgages.

A-27



--------------------------------------------------------------------------------



 



     “Single Employer Plan” means any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan. As of the date of this Agreement, the WHX
Pension Plan is deemed to be a Single Employer Plan.

     “Solvent” when used with respect to any Person, means that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liabilities of such Person on
its debts as such debts become absolute and matured, (c) such Person will not
have, as of such date, an unreasonably small amount of capital with which to
conduct its business if operated in the ordinary course as of such date, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

     “Special Purpose Indebtedness” shall mean one of (i) High-Yield Debt,
(ii) Project Debt or (iii) Convertible Debt.

     “Specified Swap Agreement” means any Swap Agreement entered into by the
Borrower and any Lender or Affiliate thereof in respect of interest rates.

     “Subsidiary” means, with respect to any Person, (a) any corporation of
which an aggregate of more than 50% of the outstanding Capital Stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, Capital Stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of 50% or more of such Capital Stock whether
by proxy, agreement, operation of law or otherwise, and (b) any partnership or
limited liability company in which such Person and/or one or more Subsidiaries
of such Person shall have an interest (whether in the form of voting or
participation in profits or capital contribution) of more than 50% or of which
any such Person is a general partner or may exercise the powers of a general
partner. Unless the context otherwise requires, each reference to a Subsidiary
shall be a reference to a Subsidiary of the Borrower. For purposes hereof, the
Coke Plant Joint Venture shall not be treated as a Subsidiary of the Borrower
until such time as Borrower and/or one or more Subsidiaries of Borrower shall
have affirmatively exercised any rights, including any rights under the
operating agreement of the Coke Plant Joint Venture, which would cause any of
them to possess the power to elect more than 50% of the managers of the Coke
Plant Joint Venture; provided, however, that for purposes of Sections 3.10,
3.13, 3.14 and 5.6 and for purposes of the definition of “Group Member”, the
Coke Plant Joint Venture

A-28



--------------------------------------------------------------------------------



 



shall be treated as a Subsidiary of the Borrower at such time as Borrower and/or
one or more Subsidiaries of Borrower shall have the present power to make such
election, regardless of whether or not such power has been affirmatively
exercised.

     “Subsidiary Guarantors” means the collective reference to all Subsidiaries
of Holdings other than the Borrower.

     “Supermajority Lenders” means Lenders having (a) 80% or more of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, 80% or more of the aggregate outstanding
amount of the Revolving Loan (with the Swing Line Loan being attributed to the
Lender making such Loan) and Letter of Credit Obligations.

     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a “Swap Agreement”.

     “Swing Line Advance” has the meaning ascribed to it in Section 1.1(b)(i).

     “Swing Line Availability” has the meaning ascribed to it in
Section 1.1(b)(i).

     “Swing Line Commitment” means, as to the Swing Line Lender, the agreement
of the Swing Line Lender to make Swing Line Advances in its discretion in
accordance with Section 1.1(b) and up to the amount set forth on Annex J to the
Agreement, which agreement constitutes a subfacility of the Revolving Loan
Commitment.

     “Swing Line Lender” means Royal Bank of Canada.

     “Swing Line Loan” means at any time, the aggregate amount of Swing Line
Advances outstanding to Borrower.

     “Swing Line Note” has the meaning ascribed to it in Section 1.1(b)(ii).

     “Target” has the meaning ascribed to it in Section 6.8.

     “Taxes” means taxes, levies, imposts, deductions, Charges or withholdings,
and all liabilities with respect thereto, excluding taxes imposed on or measured
by the net income of an Agent or Lender by the jurisdictions under the laws of
which Agents and Lenders are organized or conduct business or any political
subdivision thereof.

     “Term Loan” means “Loans” as defined in the Term Loan Agreement.

A-29



--------------------------------------------------------------------------------



 



     “Term Loan Agreement” means the $250,000,000 Term Loan Agreement, dated as
of July 31, 2003, among Holdings, the Borrower, the banks and other financial
institutions from time to time party thereto, Royal Bank of Canada, as
administrative agent, and the other agents named therein, as amended, restated,
supplemented or otherwise modified from time to time or as refinanced with the
consent of the Required Lenders.

     “Term Loan Extension” has the meaning ascribed to it in Section 1.18.

     “Term Loan Lenders” means “Lenders” as defined in the Term Loan Agreement.

     “Term Loan Obligations” means “Obligations” as defined in the Term Loan
Agreement.

     “Termination Date” means the date on which (a) the Loans have been
indefeasibly repaid in full, (b) all other Obligations under the Agreement and
the other Loan Documents have been completely discharged, (c) all Letter of
Credit Obligations have been cash collateralized, cancelled or backed by standby
letters of credit in accordance with Annex B, and (d) Borrower shall not have
any further right to borrow any monies under the Agreement.

     “Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

     “Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state or territory thereof, or any other country or
any political subdivision thereof; (b) all reissues, extensions or renewals
thereof; and (c) all goodwill associated with or symbolized by any of the
foregoing.

     “VEBA Trust” means the “USWA-Wheeling-Pittsburgh Steel Corporation Retiree
Welfare Benefits Plan Trust”, established by Borrower pursuant to its collective
bargaining agreement with the United Steelworkers of America, AFL-CIO-CLC, for
the purpose of funding welfare benefits for retired employees of Borrower

     “Virginia IRB Supplemental Indenture” means the Supplemental Indenture of
Trust, dated as of August 1, 2003, by and between the Industrial Development
Authority of Greenville County, Virginia and Wachovia Bank.

     “West Virginia Note” has the meaning ascribed to it in Annex D.

     “Wheeling-Nisshin” means Wheeling-Nisshin, Inc., a Delaware corporation.

A-30



--------------------------------------------------------------------------------



 



     “Wholly Owned Subsidiary” means, as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.

     “Wholly Owned Subsidiary Guarantor” means any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of Holdings.

     “WHX” means WHX Corporation, a Delaware corporation.

     “WHX Subordinated Note” has the meaning ascribed to it in Annex D.

     “WP Steel Venture” means WP Steel Venture Corporation, a Delaware
corporation.

     Rules of construction with respect to accounting terms used in the
Agreement or the other Loan Documents shall be as set forth in Annex G. All
other undefined terms contained in any of the Loan Documents shall, unless the
context indicates otherwise, have the meanings provided for by the Code to the
extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Article or Division 9 shall control. Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.

     Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders. The words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”; the
word “or” is not exclusive; references to Persons include their respective
successors and assigns (to the extent and only to the extent permitted by the
Loan Documents) or, in the case of governmental Persons, Persons succeeding to
the relevant functions of such Persons; and all references to statutes and
related regulations shall include any amendments of the same and any successor
statutes and regulations. Whenever any provision in any Loan Document refers to
the knowledge (or an analogous phrase) of any Credit Party, such words are
intended to signify that such Credit Party has actual knowledge or awareness of
a particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.

A-31



--------------------------------------------------------------------------------



 



ANNEX B (Section 1.2)
to
CREDIT AGREEMENT

LETTERS OF CREDIT

     (a) Issuance. Subject to the terms and conditions of the Agreement, Agents
and Revolving Lenders agree to incur, from time to time prior to the Commitment
Termination Date, upon the request of Borrower and for Borrower’s account (or,
as long as Borrower remains responsible for the payment in full of all amounts
drawn thereunder and all related fees, costs and expenses, for the account of
the Coke Plant Joint Venture, if consummated), Letter of Credit Obligations by
causing Letters of Credit to be issued by GE Capital or a Subsidiary thereof or
a Lender (any such issuer, a “L/C Issuer”); provided, that each Lender shall,
subject to the terms and conditions hereinafter set forth, purchase (or be
deemed to have purchased) risk participations in all such Letters of Credit
issued with the written consent of Administrative Agent, as more fully described
in paragraph (b)(ii) below. The aggregate amount of all such Letter of Credit
Obligations shall not at any time exceed the least of (i) fifty million Dollars
($50,000,000) (the “L/C Sublimit”), and (ii) the Maximum Amount less the
aggregate outstanding principal balance of the Revolving Credit Advances and the
Swing Line Loan, and (iii) the Borrowing Base less the aggregate outstanding
principal balance of the Revolving Credit Advances and the Swing Line Loan;
provided, that any Letter of Credit Obligations for the account of the Coke
Plant Joint Venture shall not exceed at any time $10,000,000 less all
outstanding Investments (other than such Letter of Credit Obligations) made in
accordance with Section 6.8(h)(iii). No such Letter of Credit shall have an
expiry date that is (a) more than one year following the date of issuance
thereof, unless otherwise determined by Administrative Agent in its sole
discretion (including with respect to customary evergreen provisions) or
(b) less than five Business Days prior to the Commitment Termination Date
(provided that the interest reserve Letter of Credit issued on the Closing Date,
or any replacement letter thereof, for the benefit of certain Term Loan Lenders
in the face amount of $7,500,000 (or such lesser amount as agreed to by the
applicable L/C Issuer) shall expire no later than July 8, 2009.

     (b)(i) Advances Automatic; Participations. In the event that L/C Issuer
shall make any payment on or pursuant to any Letter of Credit Obligation, the
Borrower shall reimburse the L/C Issuer for the amount of (a) the draft so paid
and (b) any taxes, fees, charges or other costs or expenses incurred by the L/C
Issuer in connection with such payment, not later than 12:00 Noon, New York City
time, on (i) the Business Day that the Borrower receives notice of such draft,
if such notice is received on such day prior to 10:00 A.M., New York City time,
or (ii) if clause (i) above does not apply, the Business Day immediately
following the day that the Borrower receives such notice. Each such payment
shall be made to the L/C Issuer in Dollars and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice, Section 1.5(a)
(with respect to Index Rate Loans) and (y) thereafter, Section 1.5(d) (with
respect to Index Rate Loans).

     (ii) The L/C Issuer irrevocably agrees to grant and hereby grants to each
Lender, and, to induce the L/C Issuer to issue Letters of Credit, each Lender
irrevocably agrees to accept

B-1



--------------------------------------------------------------------------------



 



and purchase and hereby accepts and purchases from the L/C Issuer, on the terms
and conditions set forth below, for such Lender’s own account and risk an
undivided interest equal to such Lender’s Pro Rata Share in the L/C Issuer’s
obligations and rights under and in respect of each Letter of Credit and the
amount of each draft paid by the L/C Issuer thereunder. Each Lender agrees with
the L/C Issuer that, if a draft is paid under any Letter of Credit for which the
L/C Issuer is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such Lender shall pay to the L/C Issuer upon demand at
the L/C Issuer’s address for notices specified herein an amount equal to such
Lender’s Pro Rata Share of the amount of such draft, or any part thereof, that
is not so reimbursed. Each Lender’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the L/C Issuer, the Borrower or any other Person
(including the Coke Plant Joint Venture) for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 2, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower or the Coke
Plant Joint Venture, if applicable, (iv) any breach of this Agreement or any
other Loan Document by the Borrower, any other Credit Party or any other Lender
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided, that no L/C Issuer shall be deemed to
have granted, and no Lender shall be deemed to have accepted, any interest in
any Letter of Credit which on its date of issuance exceeded (i) together with
all other Letter of Credit Obligations then outstanding, $50,000,000 or
(ii) together with the aggregate outstanding principal balance of all Revolving
Credit Advances and Swing Line Loans, the Maximum Amount or the Borrowing Base
(in each case, less applicable reserves).

     (iii) If any amount required to be paid by any Lender to the L/C Issuer
pursuant to paragraph (b)(ii) above in respect of any unreimbursed portion of
any payment made by the L/C Issuer under any Letter of Credit is paid to the L/C
Issuer within three Business Days after the date such payment is due, such
Lender shall pay to the L/C Issuer on demand an amount equal to the product of
(i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any Lender pursuant to paragraph (b)(ii) above is not made available
to the L/C Issuer by such Lender within three Business Days after the date such
payment is due, the L/C Issuer shall be entitled to recover from such Lender, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Index Rate Loans. A certificate of the L/C Issuer
submitted to any Lender with respect to any amounts owing under this paragraph
(b) shall be conclusive in the absence of manifest error.

     (iv) Whenever, at any time after the L/C Issuer has made payment under any
Letter of Credit and has received from any Lender its pro rata share of such
payment in accordance with clause (b)(ii) above, the L/C Issuer receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the L/C Issuer),
or any payment of interest on account thereof, the L/C Issuer will distribute to
such Lender its pro rata share thereof; provided, however, that in the event
that any such payment received by the L/C Issuer shall be required to be
returned by the L/C Issuer,

B-2



--------------------------------------------------------------------------------



 



such Lender shall return to the L/C Issuer the portion thereof previously
distributed by the L/C Issuer to it.

     (c) Cash Collateral. (i) If Borrower is required to provide cash collateral
for any Letter of Credit Obligations pursuant to the Agreement, including
Section 8 of the Agreement, prior to the Commitment Termination Date, Borrower
will pay to Administrative Agent for the ratable benefit of itself and Lenders
cash or Cash Equivalents acceptable to Administrative Agent in an amount equal
to 105% (or in the case of the interest reserve Letter of Credit to be issued
for the benefit of certain lenders party to the Term Loan Agreement, in an
amount acceptable to the L/C Issuer) of the maximum amount then available to be
drawn under each applicable Letter of Credit outstanding. Such funds or Cash
Equivalents shall be held by Administrative Agent in a cash collateral account
(the “Cash Collateral Account”) maintained at a bank or financial institution
acceptable to Administrative Agent. The Cash Collateral Account shall be in the
name of Borrower and shall be pledged to, and subject to the control of,
Administrative Agent, for the benefit of Agents and Lenders, in a manner
satisfactory to Administrative Agent. Borrower hereby pledges and grants to
Administrative Agent, on behalf of itself and Lenders, a security interest in
all such funds and Cash Equivalents held in the Cash Collateral Account from
time to time and all proceeds thereof, as security for the payment of all
amounts due in respect of the Letter of Credit Obligations and other
Obligations, whether or not then due. The Agreement, including this Annex B,
shall constitute a security agreement under applicable law.

     (ii) If any Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Commitment Termination Date,
Borrower shall either (A) provide cash collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof,
if any, to be canceled and returned, or (C) deliver a stand-by letter (or
letters) of credit in guarantee of such Letter of Credit Obligations, which
stand-by letter (or letters) of credit shall be of like tenor and duration (plus
thirty (30) additional days) as, and in an amount equal to 105% of the aggregate
maximum amount then available to be drawn under, the Letters of Credit to which
such outstanding Letter of Credit Obligations relate and shall be issued by a
Person, and shall be subject to such terms and conditions, as are satisfactory
to Administrative Agent in its sole discretion.

     (iii) From time to time after funds are deposited in the Cash Collateral
Account by Borrower, whether before or after the Commitment Termination Date,
Administrative Agent may apply such funds or Cash Equivalents then held in the
Cash Collateral Account to the payment of any amounts, and in such order as
Administrative Agent may elect, as shall be or shall become due and payable by
Borrower to Agents and Lenders with respect to such Letter of Credit Obligations
of Borrower and, upon the satisfaction in full of all Letter of Credit
Obligations of Borrower, to any other Obligations then due and payable.

     (iv) Neither Borrower nor any Person (including the Coke Plant Joint
Venture) claiming on behalf of or through Borrower shall have any right to
withdraw any of the funds or Cash Equivalents held in the Cash Collateral
Account, except that upon the termination of all Letter of Credit Obligations
and the payment of all amounts payable by Borrower to Agents and Lenders in
respect thereof, any funds remaining in the Cash Collateral Account shall be
applied to other Obligations then due and owing and upon payment in full of such
Obligations any

B-3



--------------------------------------------------------------------------------



 



remaining amount shall be paid to Borrower or as otherwise required by law.
Interest earned on deposits in the Cash Collateral Account shall be held as
additional collateral.

          (d) Fees and Expenses. Borrower agrees to pay to Administrative Agent
for the benefit of Lenders, as compensation to Lenders for Letter of Credit
Obligations incurred hereunder, (i) all costs and expenses incurred by
Administrative Agent or any Lender on account of such Letter of Credit
Obligations, and (ii) for each calendar quarter during which any Letter of
Credit Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”)
in an amount equal to the Applicable L/C Margin from time to time in effect
multiplied by the maximum amount available from time to time to be drawn under
the applicable Letter of Credit. Such fee shall be paid to Administrative Agent
for the benefit of the Lenders in arrears, on the first day of each calendar
quarter and on the Commitment Termination Date. In addition, Borrower shall pay
to any L/C Issuer, on demand, such fees (including all per annum fees), charges
and expenses of such L/C Issuer in respect of the issuance, negotiation,
acceptance, amendment, transfer and payment of such Letter of Credit or
otherwise payable pursuant to the application and related documentation under
which such Letter of Credit is issued.

          (e) Request for Incurrence of Letter of Credit Obligations. Borrower
shall give Administrative Agent and L/C Issuer at least two (2) Business Days’
prior written notice requesting the incurrence of any Letter of Credit
Obligation. The notice shall be accompanied by the form of the Letter of Credit
(which shall be acceptable to the L/C Issuer). Notwithstanding anything
contained herein to the contrary, Letter of Credit applications by Borrower and
approvals by Administrative Agent and the L/C Issuer may be made and transmitted
pursuant to electronic codes and security measures mutually agreed upon and
established by and among Borrower, Administrative Agent and the L/C Issuer.

          (f) Obligation Absolute. The obligation of Borrower to reimburse
Administrative Agent, L/C Issuer and Lenders for payments made with respect to
any Letter of Credit Obligation shall be absolute, unconditional and
irrevocable, without necessity of presentment, demand, protest or other
formalities, and the obligations of each Lender to make payments to
Administrative Agent and the L/C Issuer with respect to Letters of Credit shall
be unconditional and irrevocable. Such obligations of Borrower and Lenders shall
be paid strictly in accordance with the terms hereof under all circumstances
including the following:

     (i) any lack of validity or enforceability of any Letter of Credit or the
Agreement or the other Loan Documents or any other agreement;

     (ii) the existence of any claim, setoff, defense or other right that
Borrower or any of its Affiliates (including the Coke Plant Joint Venture) or
any Lender may at any time have against a beneficiary or any transferee of any
Letter of Credit (or any Persons or entities for whom any such transferee may be
acting), Administrative Agent, any Lender, or any other Person, whether in
connection with the Agreement, the Letter of Credit, the transactions
contemplated herein or therein or any unrelated transaction (including any
underlying transaction between Borrower or any of its Affiliates (including the
Coke Plant Joint Venture) and the beneficiary for which the Letter of Credit was
procured);

B-4



--------------------------------------------------------------------------------



 



     (iii) any draft, demand, certificate or any other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;

     (iv) payment by Administrative Agent (except as otherwise expressly
provided in paragraph (g)(ii)(C) below) or any L/C Issuer under any Letter of
Credit or guaranty thereof against presentation of a demand, draft or
certificate or other document that does not comply with the terms of such Letter
of Credit or such guaranty;

     (v) any other circumstance or event whatsoever, that is similar to any of
the foregoing; or

     (vi) the fact that a Default or an Event of Default has occurred and is
continuing.

          (g) Indemnification; Nature of Lenders’ Duties.

          (i) In addition to amounts payable as elsewhere provided in the
Agreement, Borrower hereby agrees to pay and to protect, indemnify, and save
harmless each Agent and Lender from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and allocated costs of internal counsel) that any Agent or
Lender may incur or be subject to as a consequence, direct or indirect, of
(A) the issuance of any Letter of Credit or guaranty thereof, or (B) the failure
of any Agent or Lender seeking indemnification or of any L/C Issuer to honor a
demand for payment under any Letter of Credit or guaranty thereof as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Governmental Authority, in each case other than
to the extent as a result of the gross negligence or willful misconduct of such
Agent or Lender (as finally determined by a court of competent jurisdiction).

          (ii) As between Agents and any Lender and Borrower, Borrower assumes
all risks of the acts and omissions of, or misuse of any Letter of Credit by
beneficiaries of any Letter of Credit. In furtherance and not in limitation of
the foregoing, to the fullest extent permitted by law neither Agents nor any
Lender shall be responsible for: (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of any Letter of Credit to comply fully with conditions required
in order to demand payment under such Letter of Credit; provided, that in the
case of any payment by L/C Issuer under any Letter of Credit, L/C Issuer shall
be liable to the extent such payment was made solely as a result of its gross
negligence or willful misconduct (as finally determined by a court of competent
jurisdiction) in determining that the demand for payment under such Letter of
Credit or guaranty thereof complies on its face with any applicable requirements
for a demand for payment under such Letter of Credit or guaranty thereof;
(D) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
may be in cipher; (E)

B-5



--------------------------------------------------------------------------------



 



errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a payment
under any Letter of Credit or guaranty thereof or of the proceeds thereof;
(G) the credit of the proceeds of any drawing under any Letter of Credit or
guaranty thereof; and (H) any consequences arising from causes beyond the
control of any Agent or Lender. None of the above shall affect, impair, or
prevent the vesting of any of any Agent’s or Lender’s rights or powers hereunder
or under the Agreement.

     (iii) Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrower in favor of any L/C Issuer in
any letter of credit application, reimbursement agreement or similar document,
instrument or agreement between Borrower and such L/C Issuer.

B-6



--------------------------------------------------------------------------------



 



ANNEX C (Section 1.8)
to
CREDIT AGREEMENT

CASH MANAGEMENT SYSTEM

     Borrower shall, and shall cause its Subsidiaries to, establish and maintain
the Cash Management Systems described below:

     (a) On or before the Restatement Date and until the Termination Date,
Borrower shall (i) establish lock boxes (“Lock Boxes”) or, at Administrative
Agent’s discretion, blocked accounts (“Blocked Accounts”) at one or more of the
banks set forth in Disclosure Schedule 3.25, and shall request in writing and
otherwise take such reasonable steps to ensure that all Account Debtors forward
payment directly to such Lock Boxes, and (ii) deposit and cause its Subsidiaries
to deposit or cause to be deposited promptly, and in any event no later than the
first Business Day after the date of receipt thereof, all cash, checks, drafts
or other similar items of payment relating to or constituting payments made in
respect of any and all Current Asset Collateral (whether or not otherwise
delivered to a Lock Box) into one or more Blocked Accounts in Borrower’s name or
any such Subsidiary’s name and at a bank identified in Disclosure Schedule 3.25
(each, a “Relationship Bank”). On or before the Restatement Date, Borrower shall
have established a concentration account in its name (the “Concentration
Account”) at the bank that shall be designated as the Concentration Account bank
for Borrower in Disclosure Schedule 3.25 (the “Concentration Account Bank”)
which bank shall be reasonably satisfactory to the Agents.

     (b) Borrower may maintain, in its name, an account (each a “Disbursement
Account” and collectively, the “Disbursement Accounts”) at a bank acceptable to
Administrative Agent into which Administrative Agent shall, from time to time,
deposit proceeds of Revolving Credit Advances and Swing Line Advances made to
Borrower pursuant to Section 1.1 for use by Borrower in accordance with the
provisions of Section 1.4.

     (c) On or before the Restatement Date (or such later date as Administrative
Agent shall consent to in writing), the Concentration Account Bank, each bank
where a Disbursement Account is maintained and all other Relationship Banks
(other than the Collateral Agent with respect to the collateral account
established by the Collateral Agent pursuant to Section 8.1 of the Security
Agreement and Section 8.1 of the JV Pledge Agreements or any similar account
established by the Collateral Agent pursuant to any Mortgage), shall have
entered into tri-party blocked account agreements with Administrative Agent, for
the benefit of itself and Lenders, and Borrower and Subsidiaries thereof, as
applicable, in form and substance reasonably acceptable to Administrative Agent,
which shall become operative on or prior to the Restatement Date. Each such
blocked account agreement shall provide, among other things, that (i) all items
of payment deposited in such account and proceeds thereof deposited in the
Concentration Account are held by such bank as agent or bailee-in-possession for
Administrative Agent, on behalf of itself and Lenders, (ii) the bank executing
such agreement has no rights of setoff or recoupment or any other claim against
such account, as the case may be, other than for payment of its service fees and
other charges directly related to the administration of such

C-1



--------------------------------------------------------------------------------



 



account and for returned checks or other items of payment, and (iii) from and
after the Restatement Date (A) with respect to banks at which a Blocked Account
is maintained, such bank agrees to forward immediately all amounts in each
Blocked Account to the Concentration Account Bank and to continue the process of
daily sweeps from such Blocked Account into the Concentration Account and
(B) with respect to the Concentration Account Bank, from and after receipt of a
notice (an “Activation Notice”) from the Administrative Agent (which Activation
Notice shall be given by the Administrative Agent at such time as (1) an Event
of Default has occurred and is continuing or (2) Borrowing Availability falls
below $50,000,000), such bank agrees to immediately forward all amounts received
in the Concentration Account to the Collection Account through daily sweeps from
such Concentration Account into the Collection Account. Borrower shall not, and
shall not cause or permit any Subsidiary thereof to, accumulate or maintain cash
in Disbursement Accounts or payroll accounts as of any date of determination in
excess of checks outstanding against such accounts as of that date and amounts
necessary to meet minimum balance requirements.

     (d) So long as no Event of Default has occurred and is continuing, Borrower
may amend Disclosure Schedule 3.25 to add or replace a Relationship Bank, Lock
Box or Blocked Account or to replace any Concentration Account or any
Disbursement Account; provided, that (i) Administrative Agent shall have
consented in writing in advance to the opening of such account or Lock Box with
the relevant bank and (ii) prior to the time of the opening of such account or
Lock Box, Borrower or its Subsidiaries, as applicable, and such bank shall have
executed and delivered to Administrative Agent a tri-party blocked account
agreement, in form and substance reasonably satisfactory to Administrative
Agent. Borrower shall close any of its accounts (and establish replacement
accounts in accordance with the foregoing sentence) promptly and in any event
within thirty (30) days following notice from Administrative Agent that the
creditworthiness of any bank holding an account is no longer acceptable in
Administrative Agent’s reasonable judgment, or as promptly as practicable and in
any event within sixty (60) days following notice from Administrative Agent that
the operating performance, funds transfer or availability procedures or
performance with respect to accounts or Lock Boxes of the bank holding such
accounts or Administrative Agent’s liability under any tri-party blocked account
agreement with such bank is no longer acceptable in Administrative Agent’s
reasonable judgment.

     (e) The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Account shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which Borrower and each Subsidiary
thereof shall have granted a Lien to Inventory and Receivables Security Agent,
on behalf of the Agents and Lenders.

     (f) All amounts deposited in the Collection Account shall be deemed
received by Administrative Agent in accordance with Section 1.10. The
Administrative Agent shall allocate funds applied to the Collection Account in
accordance with Section 1.11. In no event shall any amount be so applied unless
and until such amount shall have been credited in immediately available funds to
the Collection Account.

     (g) Borrower shall and shall cause its Affiliates, officers, employees,
agents, directors or other Persons acting for or in concert with Borrower (each
a “Related Person”) to (i)

C-2



--------------------------------------------------------------------------------



 



hold in trust for Inventory and Receivables Security Agent, for the benefit of
itself and Lenders, all checks, cash and other items of payment received by
Borrower or any such Related Person, and (ii) within one (1) Business Day after
receipt by Borrower or any such Related Person of any checks, cash or other
items of payment, deposit the same into a Blocked Account. Borrower on behalf of
itself and each Related Person acknowledges and agrees that all cash, checks or
other items of payment constituting proceeds of Collateral (as defined in the
Senior Current Asset Security Agreement) are part of the Collateral (as defined
in the Senior Current Asset Security Agreement). All proceeds of the sale or
other disposition of any Collateral (as defined in the Senior Current Asset
Security Agreement), shall be deposited directly into Blocked Accounts.

     (h) Notwithstanding anything to the contrary contained in the foregoing
paragraphs of this Annex C, the provisions of this Annex C shall not apply to
(i) the collateral accounts established by the Collateral Agent pursuant to
Section 8.1 of the Security Agreement and Section 8.1 of the JV Pledge
Agreements or any similar account established by the Collateral Agent pursuant
to any Mortgage or (ii) any deposit account opened for the sole purpose of
holding proceeds of Non-Current Asset Collateral in accordance with
Section 2.6(b) of the Term Loan Agreement.

C-3



--------------------------------------------------------------------------------



 



ANNEX D (Section 2.1(a))
to
CREDIT AGREEMENT

CLOSING CHECKLIST

     I. In addition to, and not in limitation of, the conditions described in
Section 2.1 of the Agreement, pursuant to Section 2.1(a), the following items
must be received by Administrative Agent in form and substance satisfactory to
Administrative Agent on or prior to the Restatement Date (each capitalized term
used but not otherwise defined herein shall have the meaning ascribed thereto in
Annex A to the Agreement):

          A. Appendices. All Appendices to the Agreement, in form and substance
satisfactory to Agent.

          B. Revolving Notes and Swing Line Note. Duly executed originals of an
Amended and Restated Revolving Note and Amended and Restated Swing Line Note for
each requesting Lender, dated the Restatement Date.

          C. Insurance. Satisfactory evidence that the insurance policies
described in Disclosure Schedule 3.24 and required by Section 5.8 are in full
force and effect, together with appropriate evidence showing loss payable and/or
additional insured clauses or endorsements, as reasonably requested by any
Agent, in favor of Collateral Agent, on behalf of Agents and Lenders.

          D. Security Interests and Code Filings. (a) Evidence satisfactory to
Administrative Agent that Inventory and Receivables Security Agent (for the
benefit of Agents and Lenders) has a valid and perfected first priority security
interest in the Current Asset Collateral, including (i) such documents duly
executed or authorized by each Credit Party (including financing statements
under the Code and other applicable documents under the laws of any jurisdiction
with respect to the perfection of Liens) as Inventory and Receivables Security
Agent may request in order to perfect the Inventory and Receivables Security
Agent’s security interests in the Current Asset Collateral and (ii) copies of
Code search reports listing all effective financing statements that name any
Credit Party as debtor, together with copies of such financing statements, none
of which shall cover the Current Asset Collateral, except for those terminated
in connection with the consummation of the Plan of Reorganization and those
permitted by Section 6.3.

          (b) Control Letters from (i) all issuers of uncertificated securities
and financial assets held by Borrower, (ii) all securities intermediaries with
respect to all securities accounts and securities entitlements of Borrower, and
(iii) all futures commission agents and clearing houses with respect to all
commodities contracts and commodities accounts held by Borrower.

          E. Initial Borrowing Base Certificate. Duly executed originals of an
initial Borrowing Base Certificate from Borrower, dated the Restatement Date;
provided, that the parties hereto agree that such Borrowing Base Certificate
shall be a restatement of the Borrowing

D-1



--------------------------------------------------------------------------------



 



Base Certificate most recently delivered pursuant to Annex F to the Prior Loan
Agreement and shall contain such terms and conditions as required pursuant to
the terms of the Agreement.

          F. Initial Notice of Revolving Credit Advance. Duly executed originals
of a Notice of Revolving Credit Advance, dated the Restatement Date, with
respect to the initial Revolving Credit Advance to be requested by Borrower on
the Restatement Date.

          G. Letter of Direction. Duly executed originals of a letter of
direction from Borrower addressed to Administrative Agent, on behalf of itself
and Lenders, with respect to the disbursement on the Restatement Date of the
proceeds of the initial Revolving Credit Advance.

          H. Cash Management System; Blocked Account Agreements. Evidence
satisfactory to Agents that, as of the Restatement Date, Cash Management Systems
complying with Annex C to the Agreement have been established and are currently
being maintained in the manner set forth in such Annex C, together with copies
of duly executed tri-party blocked account and lock box agreements, reasonably
satisfactory to Agents, with the banks as required by Annex C.

          I. Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Credit Party, dated the Restatement Date, substantially in
the form of Exhibit E, with appropriate insertion and attachments, including
(a) the certificate of incorporation of each Credit Party that is a corporation
certified by the relevant authority of the jurisdiction of organization of such
Credit Party, (b) the bylaws of each Credit Party (the certificate of
incorporation and bylaws, collectively, the “Constitutive Documents”), (c) the
resolutions of each Credit Party approving and authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and the transactions to be consummated in connection therewith and (d) a
signature and incumbency certificate of the officers of each Credit Party
executing any of the Loan Documents, each certified by such Credit Party’s
corporate secretary or assistant secretary as being true, accurate, correct and
complete as of the Restatement Date and (ii) a long form good standing
certificate for each Credit Party from (A) its jurisdiction of organization and
(B) each other jurisdiction where its ownership, lease or operation of property
or the conduct of its business requires it to be qualified except to the extent
that the failure to be in good standing could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

          J. Officer’s Certificate. Agents shall have received duly executed
originals of a certificate of a Responsible Officer of Borrower, dated the
Restatement Date, stating that (a) since December 31, 2004, no event or
condition has occurred or is existing which could reasonably be expected to have
a Material Adverse Effect; (b) there has been no development or event that has
had a material adverse effect on the aggregate value of the “Collateral” as
defined in the Security Agreement or in the aggregate value of the “Collateral”
as defined in the JV Pledge Agreements relating to Ohio Coatings Company and
Wheeling-Nisshin, Inc. (but in any case excluding Current Asset Collateral)
since the appraisals dated September 2002 and May 2003 received from Asset
Recovery & Valuation and Conway del Genio, respectively; (c) since December 31,
2004, no Litigation has been commenced which, if successful, would have a
Material Adverse Effect or could challenge any of the transactions contemplated
by the Agreement

D-2



--------------------------------------------------------------------------------



 



and the other Loan Documents; and (d) since December 31, 2004, there has been no
material increase in liabilities, liquidated or contingent, and no material
decrease in assets of Borrower or any of its Subsidiaries.

          K. Opinions of Counsel. Duly executed originals of opinions of
Kirkpatrick & Lockhart Nicholson Graham LLP, counsel for the Credit Parties,
together with any local counsel opinions reasonably requested by Administrative
Agent, each in form and substance reasonably satisfactory to Administrative
Agent and its counsel, dated the Restatement Date, and each accompanied by a
letter addressed to such counsel from the Credit Parties, authorizing and
directing such counsel to address its opinion to Administrative Agent, on behalf
of Lenders, and to include in such opinion an express statement to the effect
that Administrative Agent and Lenders are authorized to rely on such opinion.

          L. Fee Letter. Duly executed originals of the Fee Letter.

          M. Waivers. Inventory and Receivables Security Agent, for the benefit
of the Agents and Lenders and the other secured parties party to the Collateral
Documents, shall have received landlord waivers and consents, bailee letters and
mortgagee agreements in form and substance satisfactory to Agents, in each case
as required pursuant to Section 5.11.

          N. Audited Financials; Financial Condition; Solvency Certificate.
Agent shall have received the Financial Statements, Projections and other
materials set forth in Section 3.1, certified by Holdings’ Chief Financial
Officer, in each case in form and substance satisfactory to each Agent, and each
Agent shall be satisfied, in its sole discretion, with all of the foregoing.
Agents shall have further received a certificate of the Chief Executive Officer
and/or the Chief Financial Officer of Holdings, based on such projections, to
the effect that (a) Holdings and Borrower will be Solvent upon the consummation
of the transactions contemplated herein; (b) the projections are based upon
estimates and assumptions stated therein, all of which Holdings believes to be
reasonable and fair in light of current conditions and current facts known to
Borrower and, as of the Restatement Date, reflect Holdings’ good faith and
reasonable estimates of its future financial performance and of the other
information projected therein for the period set forth therein; and
(c) containing such other statements with respect to the solvency of Borrower
and matters related thereto as Agents shall request.

          O. Existing Credit Policies. The Agents shall have received a copy of
the credit policies and procedures of the Borrower as in effect on the
Restatement Date in form and substance satisfactory to each of them (the
“Existing Credit Policies”).

          P. Reaffirmation of Guaranties. Duly executed originals of a
reaffirmation of guaranty for each of the Guarantee Agreements entered into by
Holdings and WP Steel Venture.

          Q. Other Documents. Such other certificates, documents and agreements
respecting any Credit Party as Administrative Agent may reasonably request.

D-3



--------------------------------------------------------------------------------



 



     II. The Administrative Agent hereby acknowledges its receipt prior to the
Restatement Date of the following items in form and substance satisfactory to
the Administrative Agent:

          A. Mortgages. Mortgages covering all of the Mortgaged Properties
together with: (a) title insurance policies, current as-built surveys, zoning
letters and certificates of occupancy, in each case reasonably satisfactory in
form and substance to Agents; (b) evidence that counterparts of the Mortgages
have been recorded in all places to the extent necessary or desirable, in the
judgment of Inventory and Receivables Security Agent, to create a valid and
enforceable third priority lien ranking after the encumbrances granted to secure
the Term Loan Obligations (and subject to the encumbrances permitted by
Section 6.3) and the Series A Notes on each Mortgaged Property in favor of
Collateral Agent (or in favor of such other trustee as may be required or
desired under local law) for the benefit of the Agents and Lenders; and (c) an
opinion of counsel in each state in which any Mortgaged Property is located in
form and substance and from counsel reasonably satisfactory to Inventory and
Receivables Security Agent.

          B. Environmental Reports. The Agents shall have received the React
Report, which in form, scope and substance is satisfactory to the Agents.

          C. Pension Plan. The Administrative Agent shall have received
satisfactory evidence of (i) the termination of Holdings’ and the Borrower’s
participation in the benefit plans of WHX, (ii) the release from past and future
liabilities relating to the WHX benefit plans, (iii) the inclusion of Holdings
and the Borrower in the Steelworker Pension Trust and (iv) resolution of all
outstanding matters regarding Holdings and the Borrower with the PBGC.

          D. WHX Capital Contributions. The Administrative Agent shall have
received satisfactory evidence of (i) the forgiveness by WHX of approximately
$39,000,000 in Indebtedness and other amounts owing to WHX and (ii) the receipt
by the Borrower from WHX of $10,000,000 in cash in the form of a capital
contribution and $10,000,000 in cash in exchange for the WHX Subordinated Note.

          E. Labor Agreement. The Borrower shall have entered into a master
labor agreement (the “Master Labor Agreement”) with the United Steelworkers of
America in form and substance reasonably satisfactory to the Administrative
Agent.

          F. Indebtedness Documents. The Administrative Agent shall have
received duly executed copies of the following and all amendments or other
modifications thereof, each in form and substance reasonably satisfactory to it:

          (i) the Series A Indenture;

          (ii) the Series B Indenture;

          (iii) the subordinated note due 2011 in the aggregate original
principal amount of $10,000,000 originally issued to WHX Corporation (the “WHX
Subordinated Note”);

          (iv) the 7% Note in the aggregate principal amount of $3,000,000
issued to Junction Industries, Inc. and due in ten consecutive semi-annual
payments of $300,000 each

D-4



--------------------------------------------------------------------------------



 



beginning on the date which is six months after the date of final acceptance of
the Electric Arc Furnace (the “Junction Note”);

          (v) the Note due 2007 in the aggregate original principal amount of
$1,210,526 issued to Danieli Corporation (the “Danieli Note”);

          (vi) the 3% Note due 2005 in the original aggregate principal amount
of $6,985,000 issued to the State of Ohio (the “Ohio Note”);

          (vii) the Note due 2008 in the aggregate principal amount of
$6,539,473.68 issued to the State of West Virginia Economic Development Agency
(the “West Virginia Note”);

          (viii) the Nevada IRB Supplemental Indenture (or in lieu of such
delivery, the claims of the Director of the State of Nevada Department of
Business and Industry against Borrower to be evidenced by the Nevada IRB
Supplemental Indenture, shall have been modified as set forth in, and pursuant
to, Section 5.3 of the Plan of Reorganization, to the reasonable satisfaction of
the Administrative Agent);

          (ix) the Virginia IRB Supplemental Indenture (or in lieu of such
delivery, the claims of the Industrial Development Authority of Greensville
County, Virginia against Borrower to be evidenced by the Virginia IRB
Supplemental Indenture, shall have been modified as set forth in, and pursuant
to, Section 5.3 of the Plan of Reorganization, to the reasonable satisfaction of
the Administrative Agent); and

          (x) the Term Loan Agreement.

          G. Master Standby Agreement. A Master Agreement for Standby Letters of
Credit between Borrower and GE Capital.

          H Master Documentary Agreement. A Master Agreement for Documentary
Letters of Credit between Borrower and GE Capital.

          I. PPE Access Agreement. The PPE Access Agreement duly executed by the
parties thereto.

          J. Accountants’ Letter. A letter from the Credit Parties to their
independent auditors authorizing the independent certified public accountants of
the Credit Parties to communicate with Agents and Lenders in accordance with
Section 4.2.

D-5



--------------------------------------------------------------------------------



 



ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT

FINANCIAL STATEMENTS AND PROJECTIONS — REPORTING

     Holdings shall deliver or cause to be delivered to Administrative Agent or
to Administrative Agent and Lenders, as indicated, the following:

     (a) Monthly Financials. To Administrative Agent and Lenders, within thirty
(30) days after the end of each Fiscal Month, financial information regarding
Holdings and its Subsidiaries, certified by a Responsible Officer of Holdings,
consisting of consolidated and consolidating (i) unaudited balance sheets as of
the close of such Fiscal Month and the related statements of income and cash
flows for that portion of the Fiscal Year ending as of the close of such Fiscal
Month; (ii) unaudited statements of income and cash flows for such Fiscal Month,
setting forth in comparative form the figures for the corresponding period in
the prior year, all prepared in accordance with GAAP (subject to normal year-end
adjustments); and (iii) a summary of the outstanding balance of all Intercompany
Notes as of the last day of that Fiscal Month. Such financial information shall
be accompanied by the certification of a Responsible Officer of Holdings that
(i) such financial information presents fairly in accordance with GAAP (subject
to normal year-end adjustments) the financial position and results of operations
of Borrower and its Subsidiaries, on a consolidated and consolidating basis, in
each case as at the end of such Fiscal Month and for that portion of the Fiscal
Year then ended and (ii) any other information presented is true, correct and
complete in all material respects and that there was no Default or Event of
Default in existence as of such time or, if a Default or Event of Default shall
have occurred and be continuing, describing the nature thereof and all efforts
undertaken to cure such Default or Event of Default.

     (b) Quarterly Financials. To Administrative Agent and Lenders, within
forty-five (45) days after the end of each of the first three Fiscal Quarters of
each Fiscal Year, consolidated and consolidating financial information regarding
Holdings and its Subsidiaries, certified by a Responsible Officer of Holdings,
including (i) unaudited balance sheets as of the close of such Fiscal Quarter
and the related statements of income and cash flow for that portion of the
Fiscal Year ending as of the close of such Fiscal Quarter and (ii) unaudited
statements of income and cash flows for such Fiscal Quarter, in each case
setting forth in comparative form the figures for the corresponding period in
the prior year and the figures contained in the Projections for such Fiscal
Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments). Such financial information shall be accompanied by (A) a statement
in reasonable detail (each, a “Compliance Certificate”) showing the calculations
used in determining the Consolidated Fixed Charge Coverage Ratio for the four
consecutive Fiscal Quarters then ended (regardless of whether Financial
Covenants are applicable with respect to such calculations during such period)
and (B) the certification of a Responsible Officer of Holdings that (i) such
financial information presents fairly in accordance with GAAP (subject to normal
year-end adjustments) the financial position, results of operations and
statements of cash flows of Holdings and its Subsidiaries on a consolidated and
consolidating basis as at the end of such Fiscal Quarter and for that portion of
the Fiscal Year then ended, (ii) any other information

E-1



--------------------------------------------------------------------------------



 



presented is true, correct and complete in all material respects and that there
was no Default or Event of Default in existence as of such time or, if a Default
or Event of Default has occurred and is continuing, describing the nature
thereof and all efforts undertaken to cure such Default or Event of Default. In
addition, Holdings shall deliver to Administrative Agent and Lenders, within
forty-five (45) days after the end of each Fiscal Quarter, a management
discussion and analysis that includes a comparison to budget for that Fiscal
Quarter and a comparison of performance for that Fiscal Quarter to the
corresponding period in the prior year.

     (c) Operating Plan. To the Administrative Agent and each Lender, as soon as
available, but not later than the start of each Fiscal Year of Holdings, an
annual operating plan for Holdings and its Subsidiaries, approved by the board
of directors of Holdings, for the following Fiscal Year, which (i) includes a
statement of all of the material assumptions on which such plan is based,
(ii) includes quarterly balance sheets and a quarterly budget for the following
year and (iii) integrates sales, gross profits, operating expenses, operating
profit, cash flow projections and Borrowing Availability projections, all
prepared on the same basis and in similar detail as that on which operating
results are reported (and in the case of cash flow projections, representing
management’s good faith estimates of future financial performance based on
historical performance), and including plans for personnel (which shall be
limited to disclosure of the head count of Holdings and its Subsidiaries for
such period), Capital Expenditures and facilities (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that as of such date such
Responsible Officer has no reason to believe that such Projections are incorrect
or misleading in any material respect.

     (d) Annual Audited Financials. To Administrative Agent and Lenders, within
forty-five (45) days after the end of each Fiscal Year, (i) a Compliance
Statement prepared in reasonable detail showing the calculations used in
determining the Consolidated Fixed Charge Coverage Ratio for the Fiscal Year
then ended (regardless of whether Financial Covenants are applicable with
respect to such calculations during such period) (subject to normal year-end
adjustments) and (ii) the certification of a Responsible Officer of Holdings
that as at the end of such Fiscal Year there was no Default or Event of Default
in existence or, if a Default or Event of Default has occurred and is
continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default.

     To Administrative Agent and Lenders, within ninety (90) days after the end
of each Fiscal Year, audited Financial Statements for Holdings and its
Subsidiaries on a consolidated and consolidating basis, consisting of balance
sheets and statements of income and retained earnings and cash flows, setting
forth in comparative form in each case the figures for the previous Fiscal Year,
which Financial Statements shall be prepared in accordance with GAAP and, with
respect to the consolidated Financial Statements, certified without
qualification (except for qualifications relating to changes in accounting
principles with which such accountants concur), by an independent certified
public accounting firm of national standing or otherwise acceptable to
Administrative Agent. Such Financial Statements shall be accompanied by (i) a
Compliance Statement prepared in reasonable detail showing the calculations used
in determining the Consolidated Fixed Charge Coverage Ratio for the four
consecutive Fiscal Quarters then ended (regardless of whether Financial
Covenants are applicable with respect to

E-2



--------------------------------------------------------------------------------



 



such calculations during such period), (ii) a report from such accounting firm
to the effect that, in connection with their audit examination, nothing has come
to their attention to cause them to believe that a Default or Event of Default
has occurred with respect to the Financial Covenants (or specifying those
Defaults and Events of Default that they became aware of), it being understood
that such audit examination extended only to accounting matters and that no
special investigation was made with respect to the existence of Defaults or
Events of Default, (iii) the annual letters to such accountants in connection
with their audit examination detailing contingent liabilities and material
litigation matters, and (iv) the certification of a Responsible Officer of
Holdings that all such Financial Statements present fairly in accordance with
GAAP the financial position, results of operations and statements of cash flows
of Borrower and its Subsidiaries on a consolidated and consolidating basis, as
at the end of such Fiscal Year and for the period then ended, and that there was
no Default or Event of Default in existence as of such time or, if a Default or
Event of Default has occurred and is continuing, describing the nature thereof
and all efforts undertaken to cure such Default or Event of Default.

     (e) Joint Venture Financial Statements. Borrower shall also furnish to the
Administrative Agent and Lenders, as soon as available but in any event no later
than fifteen (15) days after receipt thereof, a copy of all annual and quarterly
financial statements received with respect to the Joint Ventures.

     (f) Management Letters. To Administrative Agent and Lenders, within five
(5) Business Days after receipt thereof by any Credit Party, copies of all
management letters, exception reports or similar letters or reports received by
such Credit Party from its independent certified public accountants.

     (g) SEC Filings and Press Releases. To Administrative Agent and Lenders,
promptly upon their becoming available, but in no event later than five (5) days
thereafter, copies of: (i) all Financial Statements, reports, notices and proxy
statements made publicly available by any Credit Party to its security holders;
(ii) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by any Credit Party with any securities exchange or
with the Securities and Exchange Commission or any governmental or private
regulatory authority; and (iii) all press releases and other statements made
available by any Credit Party to the public concerning material changes or
developments in the business of any such Person.

     (h) Debt and Equity Notices. To Administrative Agent, as soon as
practicable, copies of all material written notices given or received by any
Credit Party with respect to the Term Loan Agreement, any Plan of Reorganization
Indebtedness or any Capital Stock of such Person.

     (i) Supplemental Schedules. To each Agent, supplemental disclosures, if
any, required by Section 5.9.

     (j) Insurance Notices. To each Agent, disclosure of losses or casualties
required by Section 1.3(e).

     (k) Amendment of Indebtedness, Certain Agreements. To Administrative Agent,
(i) 15 days prior to the effectiveness of any proposed amendment, supplement,
waiver or

E-3



--------------------------------------------------------------------------------



 



other modification with respect to any Plan of Reorganization Indebtedness, the
Master Labor Agreement or the Constitutive Documents, notice and a description
of such proposed amendment, supplement, waiver or modification and (ii) 5 days
prior to the effectiveness thereof, a copy of a substantially final draft of
such proposed amendment, supplement, waiver or other modification.

     (l) Annual Environmental Report. To Administrative Agent, no later than
30 days after the end of each Fiscal Year, a certificate of a Responsible
Officer of the Borrower, with such supporting information as may be reasonably
requested by the Administrative Agent, certifying whether the Borrower is in
compliance with Section 5.6 (and, if the Borrower is not in compliance with
Section 5.6 at such time, such certificate shall include a statement as to the
nature of such non-compliance and the steps being taken by the Borrower to
remedy the same).

     (m) Evidence of Lease Payments. To each Agent, (i) monthly within three
(3) Business Days after payment thereof, evidence of payment of lease or rental
payments as to each leased or rented location for which (A) a landlord or bailee
waiver has not been obtained and (B) the value of the Current Asset Collateral
located thereat exceeds $50,000 and (ii) such other notices or documents as any
Agent may reasonably request.

     (n) Hedging Agreements. To Administrative Agent, at such time as Borrower
shall deliver the month-end Borrowing Base Certificate pursuant to clause (a) of
Annex F, copies of all interest rate, commodity or currency hedging agreements
or amendments thereto entered into by any Credit Party during such period.

     (o) Other Documents. To Agents and Lenders, such other financial and other
information respecting any Credit Party’s business or financial condition as any
Agent or Lender shall, from time to time, reasonably request.

E-4



--------------------------------------------------------------------------------



 



ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT

COLLATERAL REPORTS

          Borrower shall deliver or cause to be delivered the following:

          (a) To each Agent, upon the request of either Agent, and in any event
no less frequently than fifteen (15) Business Days after the end of each Fiscal
Month (together with a copy of all or any part of the following reports
requested by any Lender in writing after the Restatement Date), each of the
following reports, each of which shall be prepared by the Borrower as of the
last day of the immediately preceding fiscal month or the date two (2) days
prior to the date of any such request:

     (i) an actual Borrowing Base Certificate with respect to Borrower,
accompanied by such supporting detail and documentation as shall be requested by
any Agent in its reasonable discretion;

     (ii) with respect to Borrower, an actual summary of Inventory by location
and type with a supporting perpetual Inventory report, in each case accompanied
by such supporting detail and documentation as shall be requested by any Agent
in its reasonable discretion; and

     (iii) with respect to Borrower, an actual monthly trial balance showing
Accounts outstanding aged from due date as follows: 1 to 30 days, 31 to 60 days,
61 to 90 days and 91 days or more, accompanied by such supporting detail and
documentation as shall be requested by any Agent in its reasonable discretion.

Notwithstanding the foregoing, Borrower shall deliver a Borrowing Base
Certificate to each Agent (i) by noon New York time on Wednesday of each week
during any period when either (A) the Consolidated Fixed Charge Coverage Ratio
indicated in the most recently delivered Compliance Certificate is less than
1.00 to 1.0 or (B) Borrowing Availability is less than $50,000,000, and (ii) at
such other times as any Agent shall request. Borrowing Base Certificates
delivered pursuant to clause (i) of the preceding sentence shall include updated
valuations of Eligible Inventory and Eligible Accounts.

          (b) To each Agent, on a monthly basis or at such more frequent
intervals as any Agent may request from time to time (together with a copy of
all or any part of such delivery requested by any Lender in writing after the
Restatement Date), collateral reports as at such date with respect to Borrower,
including all additions and reductions (cash and non-cash) with respect to
Accounts of Borrower, in each case accompanied by such supporting detail and
documentation as shall be requested by any Agent in its reasonable discretion
each of which shall be prepared by the Borrower as of the last day of the
immediately preceding month or the date two (2) days prior to the date of any
request;

F-1



--------------------------------------------------------------------------------



 



          (c) To each Agent, at the time of delivery of each of the monthly
Financial Statements delivered pursuant to Annex E:

     (i) a reconciliation of the most recent Borrowing Base, general ledger and
month-end Inventory reports of Borrower to Borrower’s general ledger and monthly
Financial Statements delivered pursuant to such Annex E, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;

     (ii) a reconciliation of the perpetual inventory by location to Borrower’s
most recent Borrowing Base Certificate, general ledger and monthly Financial
Statements delivered pursuant to Annex E, in each case accompanied by such
supporting detail and documentation as shall be requested by any Agent in its
reasonable discretion;

     (iii) an aging of accounts payable by due date and a reconciliation of that
accounts payable aging to Borrower’s general ledger and monthly Financial
Statements delivered pursuant to Annex E, in each case accompanied by such
supporting detail and documentation as shall be requested by any Agent in its
reasonable discretion;

     (iv) a reconciliation of the outstanding Loans as set forth in the monthly
Loan Account statement provided by Administrative Agent to Borrower’s general
ledger and monthly Financial Statements delivered pursuant to Annex E, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;

          (d) To each Agent, at the time of delivery of each of the quarterly
Financial Statements delivered pursuant to Annex E, (i) a listing of government
contracts of Borrower subject to the Federal Assignment of Claims Act of 1940;
and (ii) a list of any applications for the registration of any Patent,
Trademark or Copyright filed by any Credit Party with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in the prior Fiscal Quarter;

          (e) Borrower, at its own expense, shall deliver to each Agent the
results of each physical verification, if any, that Borrower or any of its
Subsidiaries may in their discretion have made, or caused any other Person to
have made on their behalf, of all or any portion of their Inventory (and, if a
Default or an Event of Default has occurred and be continuing, Borrower shall,
upon the request of any Agent, conduct, and deliver the results of, such
physical verifications as such Agent may require);

          (f) Borrower, at its own expense, shall deliver to each Agent such
appraisals of its assets as any Agent may request at any time after the
occurrence and during the continuance of a Default or an Event of Default, such
appraisals to be conducted by an appraiser, and in form and substance reasonably
satisfactory to the requesting Agent; and

          (g) Borrower, at its own expense, shall deliver to each Agent
semi-annual audits of the accounts receivable, in each case performed by parties
acceptable to the Agents,

F-2



--------------------------------------------------------------------------------



 



provided that audits shall be conducted for each Fiscal Quarter in which, at any
time during such Fiscal Quarter, (i) prior to delivery of Financial Statements
for the Fiscal Year ended December 31, 2005, Borrowing Availability is less than
$75,000,000 or (ii) from and after delivery of Financial Statements for the
Fiscal Year ended December 31, 2005, either (A) Borrowing Availability is less
than $75,000,000 and the Consolidated Fixed Charge Coverage Ratio indicated in
the most recently delivered Compliance Certificate is less than 1.00 to 1.0 or
(B) Borrowing Availability is less than $50,000,000.

          (h) Borrower, at its own expense, shall deliver to each Agent annual
appraisals of the inventory, in each case performed by parties acceptable to the
Agents; provided that appraisals shall be conducted semi-annually in any Fiscal
Year during which the Loans outstanding exceed $50,000,000 at any time.

          (i) Such other reports, statements and reconciliations with respect to
the Borrowing Base or Collateral or Obligations of any or all Credit Parties as
any Agent shall from time to time request in its reasonable discretion.

F-3



--------------------------------------------------------------------------------



 



ANNEX G (Section 6.1)
to
CREDIT AGREEMENT

FINANCIAL COVENANTS

     The Credit Parties hereby jointly and severally agree that, so long as any
Loan or other amount is owing to any Lender or Agent hereunder, each of the
Credit Parties shall not:

     (a) Consolidated Fixed Charge Coverage Ratio. If on any date the Borrowing
Availability shall be less than $50,000,000, permit the Consolidated Fixed
Charge Coverage Ratio for the period of the four most recently completed Fiscal
Quarters to be less than 1.00 to 1.0.

     (b) Accounting Terms. Unless otherwise specifically provided herein, any
accounting term used in the Agreement shall have the meaning customarily given
such term in accordance with GAAP, and all financial computations hereunder
shall be computed in accordance with GAAP consistently applied. That certain
items or computations are explicitly modified by the phrase “in accordance with
GAAP” shall in no way be construed to limit the foregoing. If any “Accounting
Changes” (as defined below) occur and such changes result in a change in the
calculation of the financial covenants, standards or terms used in the Agreement
or any other Loan Document, then Holdings, Agents and Lenders agree to enter
into negotiations in order to amend such provisions of the Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating Holdings’ and its Subsidiaries’ financial condition
shall be the same after such Accounting Changes as if such Accounting Changes
had not been made; provided, however, that the agreement of Requisite Lenders to
any required amendments of such provisions shall be sufficient to bind all
Lenders. “Accounting Changes” means (i) changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants (or successor thereto or any agency with similar
functions), (ii) changes in accounting principles concurred in by Holdings’
certified public accountants; (iii) purchase accounting adjustments under A.P.B.
16 or 17 and EITF 88-16, and the application of the accounting principles set
forth in FASB 109, including the establishment of reserves pursuant thereto and
any subsequent reversal (in whole or in part) of such reserves; and (iv) the
reversal of any reserves established as a result of purchase accounting
adjustments. All such adjustments resulting from expenditures made subsequent to
the Restatement Date (including capitalization of costs and expenses or payment
of pre-Restatement Date liabilities) shall be treated as expenses in the period
the expenditures are made and deducted as part of the calculation of EBITDA in
such period. If Agents, Holdings and Requisite Lenders agree upon the required
amendments, then after appropriate amendments have been executed and the
underlying Accounting Change with respect thereto has been implemented, any
reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change. If
Agents, Holdings and Requisite Lenders cannot agree upon the required amendments
within thirty (30) days following the date of implementation of any Accounting
Change, then all Financial Statements delivered and all

G-1



--------------------------------------------------------------------------------



 



calculations of financial covenants and other standards and terms in accordance
with the Agreement and the other Loan Documents shall be prepared, delivered and
made without regard to the underlying Accounting Change. For purposes of
Section 8.1, a breach of a Financial Covenant contained in this Annex G shall be
deemed to have occurred as of any date of determination by Administrative Agent
or as of the last day of any specified measurement period, regardless of when
the Financial Statements reflecting such breach are delivered to Administrative
Agent.

G-2



--------------------------------------------------------------------------------



 



ANNEX H (Section 9.9(a))
to
CREDIT AGREEMENT

LENDERS’ WIRE TRANSFER INFORMATION

     
Name:
  Royal Bank of Canada
Bank:
  JPMorgan Chase Bank
 
  New York, New York
ABA #:
  021-000021
Swift Code:
  ROYCUS3X
Account #:
  920-1033363
For further credit to:
  Account #: 2937464, Transit 1269
 
  RBCCM Agency Services, New York
Ref: Wheeling-Pittsburgh Steel
 
   
Name:
  General Electric Capital Corporation
Bank:
  DeutscheBank Trust Company Americas
 
  New York, New York
ABA #:
  021001033
Account #:
  50232854
 
  Ref: Wheeling-Pittsburgh POR-ATTN: CFN5230
 
   
Name:
  The CIT Group/Business Credit, Inc.
Bank:
  JP Morgan Chase
 
  Tampa, Florida
ABA #:
  02100021
Account #:
  144-0-64425
 
  Ref: Wheeling-Pittsburgh Steel Corporation
 
   
Name:
  Fleet Capital Corp.
Bank:
  Fleet National Bank
 
  Hartford, Connecticut
ABA #:
  011900571
Account #:
  936-033-7579
 
  Ref: Wheeling-Pittsburgh Steel Corporation
 
   
Name:
  Wachovia Bank, National Association
Bank:
  First Union National Bank
 
  Charlotte, North Carolina
ABA #:
  053000219
Account #:
  5000000030279
 
  Ref: RBC-Wheeling Pittsburgh

H-1



--------------------------------------------------------------------------------



 



     
Name:
  JPMorgan Chase Bank, N.A.
Bank:
  JPMorgan Chase Bank, N.A.
 
  Chicago, Illinois
ABA #:
  0210000021
Account #:
  9008110755
Attention:
  Syndication Services
 
  Ref: Wheeling-Pittsburgh Steel Corporation
 
   
Name:
  UBS Loan Finance LLC
Bank:
  UBS Loan Finance
ABA #:
  026-007-993
Account Name:
  BPS
Account #:
  WA-101-894001-001
 
  Ref: Wheeling-Pittsburgh Steel

H-2



--------------------------------------------------------------------------------



 



ANNEX I (Section 11.10)
to
CREDIT AGREEMENT

NOTICE ADDRESSES



(A)     If to Administrative Agent, at

Royal Bank of Canada
Agency Services Group
Royal Bank Plaza
P.O. Box 50, 200 Bay Street
12th Floor, South Tower
Toronto Ontario M5J 2W7
Attention: Manager
Telecopier No.: (416) 842-4023
Telephone No.: (416) 842-3901



(B)     If to Inventory and Receivables Security Agent or GE Capital, at

General Electric Capital Corporation
500 West Monroe Street, 12th Floor
Chicago, Illinois 60661
Attention: Wheeling-Pittsburgh Steel Corporation, Account Manager
Telecopier No.: (312) 463-3840
Telephone No.: (312) 463-2300

with a copy to:

General Electric Capital Corporation
201 High Ridge Road
Stamford, Connecticut 06927-5100
Attention: Corporate Counsel-Commercial Finance
Telecopier No.: (203) 316-7889
Telephone No.: (203) 316-7552



(C)     If to Borrower, at

1134 Market Street
Wheeling, West Virginia 26003
Attention: Paul J. Mooney
Telecopier No.: (304) 234-2261
Telephone No.: (304) 234-2340

I-1



--------------------------------------------------------------------------------



 



With copies to:

Kirkpatrick & Lockhart Nicholson Graham LLP
Oliver Building
535 Smithfield Street
Pittsburgh, PA 15222-2313
Telecopier No.: (412) 355-6501
Telephone No.: (412) 355-6730

I-2



--------------------------------------------------------------------------------



 



ANNEX J (from Annex A – Commitments definition)
to
CREDIT AGREEMENT

          Lender(s):   Revolving Loan Commitment       (including a Swing Line  
    Commitment of       $25,000,000)  
Royal Bank of Canada
  $ 20,000,000  
General Electric Capital Corporation
  $ 75,000,000  
CIT Group/Business Credit, Inc.
  $ 30,000,000  
Fleet Capital Corporation
  $ 30,000,000  
Wachovia Bank, National Association
  $ 30,000,000  
JPMorgan Chase Bank,N.A.
  $ 25,000,000  
UBS Loan Finance LLC
  $ 15,000,000  
Total
  $ 225,000,000  

J-1